Case 3:18-bk-04194-JAF   Doc 165-1   Filed 04/07/21   Page 1 of 77




      EXHIBIT “1”
        Case 3:18-bk-04194-JAF           Doc 165-1      Filed 04/07/21       Page 2 of 77




                           BUSINESS RECORDS CERTIFICATE

STATE OF 0-\.\.~0
COUNTYO-F=--~=---n1c-,-\i9:"--

        THIS IS TO CERTIFY THAT the copies of documentation enclosed in OREAT
AMERICAN INSURANCE COMPANY's (hereinafter the "Company") response to Conterra
Holdings, LLC's, as servicing agent for Rooster Capital LLC, a Delaware Limited Liability
Company's (hereinafter "Conterra") Subpoena for Rule 2004 Examination are true and correct
copies of business records kept in the regularly conducted course of business of the Company. It
is the ordinary course of the Company's business to keep and maintain the below-described
records, and the below-described records were prepared at or near the time of the transactions
described in the records. The below-described business records were prepared, kept and
maintained at the Company's direction and under its supervision by a person with knowledge of
such facts or by using information transmitted by a person with knowledge of such facts. Affiant's
duties with the Company include the supervising of the storing and maintaining of the below-
described records.

       I declare and certify under penalty of perjury that the foregoing is true and correct.

       So certified, this the-1t._ day of Ap · 2021.


                                      REC

                                      For:    GREAT AMERICAN INSURANCE COMPANY

                                      Print Name:   CJi r isitJfki!V P, lb.l!'y
                                                                       Case 3:18-bk-04194-JAF                   Doc 165-1                Filed 04/07/21                      Page 3 of 77                                                                    03/11/2016
·~                                                        Albany
                                             618 lt2 North Westover Boulevard
                                                                                                             Multiple Peril Crop Insurance                                                                                                                  Page: 1 of6
GREA91AfERIC4N.
          INSURANCE COMPANY
                                                    Albany, GA 31707                                                  Acreage Reporting Form
           Crop Insurance Division                                                                                             Effective for the 2016 Crop Year
                                                                                                                                                                                                                Policy Number: 2016-FL-084-1113074
INSURED:                                                                                                                                     AGENT: I ELBERT FRANKLIN TUCKER                                                           Code No: 582755
                                                                                                                                            1------'                     ELBERT TUCKER INSURANCE INC
                                                                                                                                                                         1044 COUNTY ROAD 305
                                                                                                                                                                         BUNNELL, FL 32110

Spouse's Name: Heather Kinney
Authorized Representative:                                                                                                                   POA:
Limited Authorized Rep:
 Is the Applicant insuring !he Tenant's share?            0      YES   IZJ NO                                             Is the Applicant insuring the Landlord's share?                    Q YES 1:21 NO




              F.atmtt           Practice
     L.




          ..9QQJ:Q9Qt-9.!LI Irrigated
                                                                                                   12-12S-29E                                       281                                                   1.000                                              3/15/2016



           FSN    I   Tract   I Field I Sub I    FID       Acres                Date   FSN   I   Tract   I Field I Sub I FID        Acres                       Date            FSN      I   Tract   I Field I Sub I    FID          Acres                   Date




          .PQ.QHQQ4~Ql,J . Irrigated                                                                                           D   Yes                        .
                                                                                                                                              .....,,.._,.,.., _ .,._

                  153                                            Group B                           29-12S-29E                  0   No                206                                                  1.000                                              3/15/2016
     2


           FSN        Tract     Field Sub        FID       Acres                Date   FSN       Tract    Field Sub     FID         Acres                         Date          FSN          Tract     Field Sub        FID           Acres                  Date
           310        310            6           G11     5ft:.           ,-~ts -11.o



(Form M20101)                            See Signature Page For Required Statements

                                                                                                                                                                          IIIIIIIII   Ill 111111111111111 111111111111111 lllll l l l lllll lllll lllll 111111111111111111
                                                           Case 3:18-bk-04194-JAF                         Doc 165-1                Filed 04/07/21              Page 4 of 77
Acreage Reporting Form - Effective for the 2016 Crop Year                                                                                                                                                                               Page: 2 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

                                                                                                                                                                                                                            ~~~;a~~-',~r~~j;~~7~~~
                                                                                                                                                                                                                                       I


                                                      IGrouo B                               31-11S-29E                                        278                                      1.000                                              3/15/2016
 3



      FSN   I   T ract   I Field I Sub I   FID     Acres              Date       FSN    I Tract I Field I sub I   AD           Acres                  Date        FSN    I · Tract I Field I Sub I    FID         Acres                 Dat e




     . 0001:._QQ04-0U Irrigated                                                                                         O    Yes
                                                                                                                                            -270
                                                                                                                                             ·-
                                                       Group B                               5-12S-29E                  0    No                                                         1.000                                              3/15/2016
 4



      FSN       Tract      Field Sub       FID     Acres              Date       FSN'     Tract   Field Sub       FID          Acres                  Date         FSN      Tract     Field Sub       FID         Acres                 Date




     ...QO.Q,-0.Q91:i;OU , Irrigated                                                                                    0    Yes
              297                                      Grouo B                               2-1 2S-28E                 0    No                 235                                     1,000                                              3/15/2016
 6


      FSN       Tract      Field Sub       FID     Acres              Date       FSN      Tract   Field Sub       FID          Acres                  Date         FSN      Tract     Field Sub       FID         Acres                    Date
      297        303        ~-             G7    ll., 5'     !l -     i - t..vilf 297      303      4             G5           JS             3.. -JZ-lle          297       303        6              G2      ~ 1-,   4-        t- Z. 4 -1~
     J.C[1 ~0'3>           3                     3f. 1 .     J.. ~ 3- Zl;Jh     ~°''1     30?      1'                         43              f. - 1 - 1~

     ...9.QO.k9P.R?:OU..
            297
                           Irrigated
                                                       Grouol(   'B                          2-12S-28E                  0
                                                                                                                            I Yes
                                                                                                                              No
                                                                                                                                            ..._,.
                                                                                                                                                234
                                                                                                                                                     __                                  1.000                                             3/15/2016
 7



      FSN       Tract      Field Sub       FID     Acres              Date       FSN      Tract   Field Sub       FID          Acres                  Date         FSN      Tract     Field Sub        FID         Acres                   Date
      297        303        2              G7                                    297       303      5 .           G3         i1,    ~   ·     i- lB - 1~




(Form M20101)                   See Signature Page For Required Statements

                                                                                                                                                             I111~111111111111111111111111111111111111 11111 ~Ill lllll lllll lllll 11111111111111111
                                                                 Case 3:18-bk-04194-JAF                      Doc 165-1                   Filed 04/07/21        Page 5 of 77
  Acreage Reporting Form - Effective for the 2016 Crop Year                                                                                                                                                                      Page: 3 of6
   Policy Number: 20 16-FL-084-1113074 Mr Walton John Kinney
   Agency: 582755 ELBERT TUCKER INSURANCE INC/ BUNNELL, FL


        ..QO0l:QQ.911.-Q!Lj Irrigated
        I          153
                                                           IGroup A             I               29-12S-29E
                                                                                                                          O Yes    No           240                                     1.000                                     3/15/2016
   8



            FSN    I   Trac t   I Field I Sub I   FID   Acres         Date          FSN   I   Tract   I Field I Sub I   FID          Acres            Date        FSN    I   Tract   I Field I Sub I   FID   Acres               Date

             310   I    310        6              G11




            9.9~Q1-0032:;Q_l!.. Irrigated                                                                                         I Yes
                   26                                       Group A                             33-1 2S-29E                   0    No           214                                     1.000                                     3/1512016
   9



            FSN        Trac t    Field Sub        FID   Acres         Date          FSN       Tract    Field Sub        FID          Acres            Date        FSN        Tract    Field Sub        FID   Acres               Date




        . 0001.:Q.Q_;lp-QU • Irrigated                                                                                        O    Yes
                   26                                       Grouo B                             33-12S-29E                    0    No           218                                     1.000                                     3/1512016
   10



            FSN        Tract     Field Sub        FID   Ac res        Date          FSN       Tract    Field Sub        FID          Acres            Date        FSN        Tract    Field Sub        FID    Acres              D ate




            _0001-00~4-OU _ Irrigated                                                                                         ~1 Yes
                                                            Group A                              2-12S-29E                    0     No          228                                      1.000                                    3/ 15/2016
   11



             FSN       Tract     Field Sub        FID   Acres         Date          FSN       Tract    Field Sub        FID          Acres            Date         FSN       Tract    Field Sub        FID    Acres              Date




'"{ Form M20101)                       See Signature Page For Required Statements

                                                                                                                                                             111111111111~II 111111111111111111111~11111111111111111111 ~1111111111111111   IIII
                                                                        Case 3:18-bk-04194-JAF                                   Doc 165-1                   Filed 04/07/21                     Page 6 of 77
Acreage Reporting Form - Effective for the 2016 Crop Year                                                                                                                                                                                                                Page: 4 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC/ BUNNELL, FL




                                                            ·~~:i~;:,~r·•·.                                                                                                                      ::~ c;:;I ~

Ounins.
           FSN      I   Tract       I Field I Sub I   FID      Acres                 Date             FSN   I    Tract   I Field I Sub I   AD              Acres                   Date             FSN      I   Tract   I Field I Sub I   FID       Acres               Date




•                              ~
    Added 1...,, ... ,..... .. . . • ,....   ·                                                                                      O ves                               O ves
0Unins.                                                                                                                             0No                                 •   No
           FSN      I   Tract       I Field I sub I   FID      Acres                  Date            FSN   I    Tract   I Field I sub I   FID             Acres                   Date             FSN      I   Tract   I Field I Sub I   FID       Acres               Date




•   Added                                                                                                                           O vcs                               O ves
Ounins.                                                                                                                             0No                                 0No
           FSN      I   Tract       I Field I Sub I   FID      Acres                  Date            FSN    I   Tract   I Field I Sub I   FID             Acres                   Date             FSN      I   Tract   I Field I Sub I   FID        Acres              Date




    f'~a~ U$1llhefQl~g codes :i.;.. fl!a~n fQ( !Jninsuxe;d A_"-lellile: i =La/ii Pla,nl~d / 2=iiJ~gible Ri~ qr Area ic 3~1n_eljgib~ Practic,e or Typet ~   1ndfg,llle l ype / S•Olher / (i•F,1;;,,~nit   ExCN<l!id f 9=No Vi~IQ Fom:i R~v~ /U=Vnknov.;i !Jnit $tM:i~ieJWMas_t!!( Yield
REMARKS SECTION




(Fom, M201Q1)                                See Sign9ture.Page For Required Statements.

                                                                                                                                                                                            lllllllll'lll 11111111111~ 11111111111~1        lllll lllll lllllm 111111111111111111111 ' ..·
                                                             Case 3:18-bk-04194-JAF                           Doc 165-1             Filed 04/07/21               Page 7 of 77
Acreage Reporting Form - Effective for the 2016 Crop Year                                                                                                                                                                                Page: 5 of6
 Policy Number: 2016-PL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, PL


• Acreage Type Legend: (1) Insured, (2) Insured-Acreage emerging from CRP initial crop year, (3) Insured - New Breaking, insured is able to substintiaie acreage has previously been in production, (4) Insured - New Breaking by WA, (5)
Insured - New Breaking by WA, unable to substantiate acreage has previously been in production, (6) Prevented planting, (7) Uninsured, (8) Uninsurable, (9) Uninsureable due to 2nd crop provisions, (10) Uninsurable due to new breaking,
( 11) Uninsurable due to new breaking , insured unable to substantiate acreage has previously been in production. ( 12) Unreported aaeage within same unit, ( 13) Unreported units, (14) Zero acreage report for unit, (IS) Zero acreage report
for county, (16) New breaking insurable by SPOI, ( 17) Insured-New Breaking, insured is unable to substantiate acreage has previously been in production, (1 8) Acreage elected under the ARC program, (19) Total native sod acreage greater
than five acres insured under the tenns of the policy due to su~uent year of planting, (20) Total native sod acreage greater than five acres insured under the tenns of the Special Provisions, (21) Total native sod acreage greater than five
acres insured by WA .


                                 COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made In accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other
Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AIPs) that have been approved by the Federal Crop
Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical
analysis, and ensure program integrity. Information provided herein may be furnished to other Federal. State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative
bodies, foreign agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities under contract with RMA.
For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area. Disclosure of the information requested Is voluntary. However, failure
to correctly report the requested information may result in the rejection of lhis document by the AIP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and. FCIC, Federal regulations, or
RMA-approved procedures and the denial of program eligibility or benefits c!enved !herefrom. Also, failure to provide true and correct Information may result in civil suit or criminal prosecution and the assessment of
penalties or pursuit of other remedies.

                                                                                             NONDISCRIMINATION STATEMENT
Non-Discrimination Policy
The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, employees, and applicants for employment on the bases of race, color, national origin, age, disability, se><, gender identity,
religion, reprisal, and where applicable, political beliefs, marital status, familial or parental status, se><ual orientation, or all or part of an individual's income is derived from any public assistance program, or protected
genetic information In employment or in any program or activity conducted or funded by the Department. (Not all prohibited bases will apply to all programs and/or employment activities.)

To FIie an Employment Complaint
If you wish to file an employment complaint, you must contact your Agency's EEO Counselor (Click the hyperlink for a listing of EEO Counselors), within 45 days of the date of the alleged discriminatory act, event, or in
the case of a personnel action. Additional filing information can be found online at htto://ww.y ascr usda.goy!complalnt filing file.html.

To FIie a Program Complaint
If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found online at http://WVyW ascr usda,goy/comp!ajnt filing cust html. or at any USDA
office, or call (866) 632-9992 to request the form. You may also write a letter containing all of the information requested in the form. Send your completed complaint form or letter by mail to the U.S. Department of
Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fax (202) 690-7442 or email at program.lntake@usda.gov.

Persons with Disabilities
Individuals who are deaf, hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact USDA through the Federal Relay Service at (800) 877-8339 or (800) 845-6136
(in Spanish). Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you require alternatiVe means of
communication for program information (e.g., Braille, large print, audiotape, etc.} please contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).


                                                                                     USDA Multiple Benefit Certification Statement
I understand that obtaining multiple Federal benefits for the same loss, such as a Noninsured Crop Disaster Assistance Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited by law. I certify
that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this crop. Failure to disclose the receipt of multiple Federal benefits, or failure to repay one of the multiple Federal benefits
such as either the NAP benefit or the Federal crop insurance indemnity for the same crop, may result in my being disqualified from receiving Federal crop insurance benefits, as well as being ineligible for various
programs administered by the Farm Service Agency for up to five (5) years.




(Form.M20t01).               See Signature Page For Required Statetr1eAt$ •• .0

                                                                                                                                                     , ., ::';i/1~11111111111111111111111111111111111111111111111~ 11111 ~II   llllrllll:lllrtlltIIII
                                                          Case 3:18-bk-04194-JAF                        Doc 165-1             Filed 04/07/21              Page 8 of 77
Acreage Reporting Form - Effective for the 2016 Crop Year                                                                                                                                                                       Page: 6 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC/ BUNNELL, FL

 CERTIFICATION STATEMENT                                                                  ANTI-REBA TING STATEMENT($)
                                                                                             Applicant/Insured Statement
"I certify, for the crop year indicated, that I have not directly or indirectly received, accepted, or been paid, offered, promised, or given any benefit, including money, goods, or services for which payment is usually
made, rebate, discount, abatement, credit, or reduction of premium, or any other valuable consideration, as an inducement to procure insurance or in exchange for purchasing this insurance policy after it has been
procured. I understand that this prohibition does not include payment of administrative fees, performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(8)
and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any information on this form may
subject me, and any person with a substantial beneficial interest in me, to sanctions, including but not limited to, criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7
U.S.C. §1515(h)) and all other applicable federal statutes ."
I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and accurately may result in sanctions under my policy, including but
not limited to voidance ofthe_policy, and in criminal or civil penalties (18 U.S.C. B1006 and B1014: 7 U.S.C. l!.1506· 31 U.S.C. B3729, B3730 and any other applicable federal statutes).



Mr Walton John Kinne                                                                                                                                                                                                     }-{2-'l.Of~
 lnsured's Printed Name                                                                                                                                                                                                      (Date)



"f certify, for the crop year indicated, that I have neither offered nor promised , directly or indirectly, any benefit, including money, goods, or services for which payment is usually made, rebate, discount, credit, reduction
of premium, or any other valuable consideration to this person either as an inducement to procure insurance or in exchange for obtaining insurance after it has been procured. I understand that this prohibition does not
include payment of administrative fees, performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9){B) and 508(d)(3) of the Federal Crop Insurance Act (Act)
(7 U.S.C . §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any violation may subject me, and all agencies/companies I represent, to sanctions,
including but not limited, to criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7 USC §1515(h)) and all other applicable federal statutes."
I certify that I am responsible for establishing the approved APH yields that are used to calculate the production guarantees contained in this acreage report and that such approved APH yields are correct to the best of
my knowledge.




 ELBERT FRANKLIN TUCKER                                                                                                                                                                 J-17..-J.011p Sr~ 7.5£
 Agent's Printed Name                                                                                                                                                                        (Date)                  (Agent's Code)




(Fonn M20101)

                                                                                                                                                       111111111111111111111111111111111111111111·1111111111111111111111111111111111111111111
~                                                                                                             Multiple   Peril    CropPage
                                                                                                                                       Insurance                                                                                                  03/ 11 /2016
                                                     Albany    Case 3:18-bk-04194-JAF                         Doc 165-1 Filed 04/07/21     9 of 77                                                                                                Page: I of6
                                         618 #2 North Westover Boulevard
GREA~ERICAN.
      INSURAN CE COMPANY
                                               Albany, GA 31707                                                         Acreage Reporting Form
      Crop Insurance Division                                                                                                 Effective for the 2016 Crop Vear
                                                                                                                                                                                                       Policy Number: 2016-FL-084-1113074
                                                                             Person Type : Spousal/Married                                    AGENT: I ELBERT FRANKLIN TUCKER                                                Code No: 582755
                                                                                                                                              _ _ _ __, ELBERT TUCKER INSURANCE INC
                                                                                                                                                                                                                             Phone:        (386) 437-4086
                                                                                                                                                                   1044 COUNTY ROAD 305
                                                                                                                                                                   BUNNELL, FL 32110                                         Fax:          (386) 437-8405

Spouse's Name: Heather Kinney
Authorized Representative:                                                                                                                     POA:
Limited Authorized Rep:
 Is the Applicant insuring the Tenant's share? DYES              l:;zJ NO                                                Is the Applicant insuring the Landlord's share? DYES                  l:;zJ NO
INSURED CROP SUMMARY FOR STATE: Florida                                                                     Assignment of Indemnity to: None

Flagler County (35)
                                Potatoes
                                    84
                                                   D   EU Does not Qualify         Pla n: APH(90)                             Coverage Level : 75%
                                                                                                                                                      % Price Election, Proj. Price, Options: Yield
                                                                                                                                                      or Amt of Ins: 100% of Max     Adjustment                  Unit Structure Options: None

           Unit                                           I    Options!Electionsl         I           Farm Name            I
                                                                                                                                 Land
                                                                                                                                         I
                                                                                                                               High Risk Area
                                                                                                                                         (Map)
                                                                                                                                                     Class
                                                                                                                                                     Yield         Acres         Plant Date
                                                                                                                                                                                                 Share          Others Sharing in Crop
                                                                                                                                                                                                                                                     Acrge
                                                                                                                                                                                                                                                    Rpt Due
         Farm#             Practice                             Type/Class/etc.               Section/Township/Range,                    Class
                                                                                               FSA Farm!Tract/Field or
                                                                                                Other Land Identifier
                                                                Acreage Type*
                                                                 (See legend)


      0001-0001-OU !Irrigated
                                                          bGroup
                                                             -:::------t-----:;--;;-:;-;~~-
                                                                 B             12-12S-29E
                                                                                            -7                                •D   Yes
                                                                                                                                   No
                                                                                                                                                     28 1                                       1.000                                             3/15/2016




       FSN   I Tract I Field I Sub I FID               Acres                Date          FSN   I Tract I Field I Sub I FID          Acre s                 Date           FSN   I Tract I Field I Sub I FID               Acres                  Date




      0001-0002-OU Irrigated                                                                                                  D    Yes
           153                                            Group B                                     29-12S-29E              0    No                206                                        1.000                                             3/15/2016
 2



       FSN      Tract      Field Sub        FID        Acres                Date          FSN       Tract   Field Sub   FID          Acres                  Date           FSN     Tract      Field Sub       FID          Acres                  Date
       310        310           6           G1 1




(Form M20101)                       See Signature Page For Required Statements

                                                                                                                                                                   I1111111111111111 1111111111 111111111111111 1111111111 lllll lllll 111111111111111 11111111
                              Casefor
Acreage Reporting Form - Effective  3:18-bk-04194-JAF  Doc 165-1
                                       the 2016 Crop Year                                                          Filed 04/07/21         Page 10 of 77                                                                    Page: 2 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

  Flagler County (35)                Potatoes (84)                          (continued)

      0001 -0003-OU Irrigated                                                                                  D   Yes
                                                     Group B                          31-11S-29E               0   No        278                                        1.000                                              3/15/2016
 3



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date




      0001 -0004-OU Irrigated                                                                                  D   Yes
                                                     Group B                              5-12S-29E            0   No        270                                        1.000                                              3/15/2016
 4



       FSN     Tract    Field Sub    FID        Acres          Date       FS N    Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date




      0001 -0006-OU Irrigated                                                                                  D   Yes
            297                                      Group B                              2-12S-28E            0   No        235                                        1.000                                              3/15/2016
 6



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Ac res         Date          FSN       Tract      Field Sub        FID          Acres                  Date
       297      303      2           G7                                   297      303         4         GS                                       297       303         6              G2




      0001-0007-OU Irrigated                                                                                   D   Yes
           297                                       Group A                              2-12S-28E            0   No        234                                        1.000                                              3/15/2016
 7



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date
       297      303      2           G7                                   297      303         5         G3




(Form M20101)                See Signature Page For Required Statements

                                                                                                                                           I 1111111111111111 1111111111 111111111111111 1111111111 lllll lllll 111111111111111 11111111
                              Casefor
Acreage Reporting Form - Effective  3:18-bk-04194-JAF  Doc 165-1
                                       the 2016 Crop Year                                                          Filed 04/07/21         Page 11 of 77                                                                    Page: 3 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

  Flagler County (35)                Potatoes (84)                          (continued)

      0001 -0008-OU Irrigated                                                                                  D   Yes
            153                                      Group A                          29-12S-29E               0   No        240                                        1.000                                              3/15/2016
 8



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date
       310      310      6           G11




      0001 -0032-OU Irrigated                                                                                  D   Yes
            26                                       Group A                          33-12S-29E               0   No        214                                        1.000                                              3/15/2016
 9



       FSN     Tract    Field Sub    FID        Acres          Date       FS N    Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date




      0001 -0033-OU Irrigated                                                                                  D   Yes
            26                                       Group B                          33-12S-29E               0   No        218                                        1.000                                              3/15/2016
 10



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Ac res         Date          FSN       Tract      Field Sub        FID          Acres                  Date




      0001-0034-OU Irrigated                                                                                   D   Yes
                                                     Group A                              2-12S-29E            0   No        228                                        1.000                                              3/15/2016
 11



       FSN     Tract    Field Sub    FID        Acres          Date       FSN     Tract      Field Sub   FID        Acres          Date          FSN       Tract      Field Sub        FID          Acres                  Date




(Form M20101)                See Signature Page For Required Statements

                                                                                                                                           I 1111111111111111 1111111111 111111111111111 1111111111 lllll lllll 111111111111111 11111111
                                  Casefor
    Acreage Reporting Form - Effective  3:18-bk-04194-JAF  Doc 165-1 Filed 04/07/21 Page 12 of 77
                                           the 2016 Crop Year                                                                                                                                                                                                       Page: 4 of6
    Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
    Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

    Additional/Uninsured Acreage (give reason)                                          Do you have a CAT policy to exclude High Risk or High Risk Exclusion?                        Oves           0    No
                  Unit    I   County                   I   Crop                                   Farm Name
                                                                                                                              High Riskl Map        I      Indicate if                                                            Others Sharing in Crop or
                                                                                                                                                                                                                                Reason for Uninsured Acreage
                  Farm#    Practice
                                                            -----------1 Section/Township/Range,
                                                           Type/Class/etc.                                                      Land     Area           Added Land, P/TN
                                                                                                                                                                                     Acres ' Plant Date I Share
                                                           Acreage Type*                  FSA Farm/Tract/Field or
                                                           (See Legend)                    Other Land Identifier

•     Added              -,                                   --               -                                               0 Yes                          0 Yes
O unins.
              I                                        I

                                                                                                                               •   No                         •   No
         I FSN I Tract IField ISub I FID I                   Acres                 Date           FSN    I   Tract   I Field I Sub I    FID       Acres                 Date            FSN     I   Tract   I Field I Sub I   FID            Acres                  Date




0 Added
1O unins.
           FSN
              I

                   I
                         -1-
                       Tract   I Field I Sub I   FID
                                                       I     Acres
                                                                                     I
                                                                                   Date           FS N   I   Tract
                                                                                                                               0 Yes
                                                                                                                               •   No
                                                                                                                     I Field I Sub I    FID
                                                                                                                                              I I Acres
                                                                                                                                                              0 Yes
                                                                                                                                                              •   No
                                                                                                                                                                        Date
                                                                                                                                                                                 I      FSN
                                                                                                                                                                                            I   I   Tract
                                                                                                                                                                                                              I          I
                                                                                                                                                                                                            I Field I Sub I   FID            Acres                  Date




0 Added I
1
O unins.
           FSN
                         -1-
                   I Tract I Field I Sub I       FID
                                                       I     Acres
                                                                                     I
                                                                                   Date           FSN
                                                                                                                               0 Yes
                                                                                                                               •
                                                                                                         I Tract I Field I Sub I
                                                                                                                                   No
                                                                                                                                        FID
                                                                                                                                              I I •
                                                                                                                                                  Acres
                                                                                                                                                              0 Yes
                                                                                                                                                                  No
                                                                                                                                                                        Date
                                                                                                                                                                                 I      FSN
                                                                                                                                                                                            I                 I
                                                                                                                                                                                                I Tract I Field I Sub I
                                                                                                                                                                                                                         I    FID            Acres                  Date




      Please use the following codes for reason for Uninsured Acreage: 1=Late Planted / 2=1neligible Risk or Area / 3=1neligible Practice or Type / 4=1 neligible Type / 5=0ther / 6=Farm Unit Excluded / 9=No Yield Form Received / U=Unknown Unit Structure / M=Master Yield
    REMARKS SECTION




(Form M20101)                       See Signature Page For Required Statements

                                                                                                                                                                                  I 1111111111111111 1111111111 111111111111111 1111111111   lllll lllll 111111111111111 11111111
                              Casefor
Acreage Reporting Form - Effective  3:18-bk-04194-JAF  Doc 165-1 Filed 04/07/21 Page 13 of 77
                                       the 2016 Crop Year                                                                                                                                                                                           Page: 5 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL
ACREAGE TYPE LEGEND
* Acreage Type Legend: (I) Insured , (2) Insured-Acreage emerging from CRP initial crop year, (3) Insured - New Breaking, insured is able to substantiate acreage has previously been in production, (4) Insured - New Breaking by WA, (5)
Insured - New Breaking by WA, unabl e to substantiate acreage has prev iously been in producti on, (6) Prevented pl anting, (7) Uninsured, (8) Uninsurabl e, (9) Unin sureabl e due to 2nd crop provisions, (I 0) Unin surabl e due to new breaking,
(11) Uninsurable due to new breaking, insured unable to substanti ate acreage has previously been in production. (12) Unreported acreage within same unit, (1 3) Unreported units, (14) Zero acreage report for unit, (15) Zero acreage report
for county, ( 16) New breaking insurable by SPOT, ( 17) Insured - New Breaking, insured is unable to substantiate acreage has previously been in production, ( 18) Acreage elected under the ARC program, ( 19) Total native sod acreage greater
than fi ve acres insured under the terms of the policy due to subsequent year of planting, (20) Total nati ve sod acreage greater than five acres insured under the terms of the Spec ial Provisions, (21) Total nati ve sod acreage greater than five
acres insured by WA .


                                 COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other
Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AIPs) that have been approved by the Federal Crop
Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statisti ca l
analysis, and ensure program integrity. Information provided herein may be furnished to other Federal , State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative
bodies, foreign agencies, magistrate , administrative tribunal , AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices , or entities under contract with RMA.
For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area . Disclosure of the information requested is voluntary. However, failure
to correctly report the requested information may result in the rejection of this document by the AIP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations , or
RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of
penalties or pursuit of other remedies .

                                                                                              NON DISC RIMINATION STATEMENT
Non-Discrimination Policy
The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, employees, and applicants for employment on the bases of race , color, national origin , age, disability, sex, gender identity,
religion, reprisal , and where applicable, political beliefs, marital status, familial or parental status, sexual orientation , or all or part of an individual's income is derived from any public assistance program , or protected
genetic information in employment or in any program or activity conducted or funded by the Departmen t. (Not all prohibited bases will apply to all programs and/or employment activities.)

To File an Employment Complaint
If you wish to file an employment complaint, you must contact your Agency's EEO Counselor (Click the hyperlink for a listing of EEO Counselors), within 45 days of the date of the alleged discriminatory act, event, or in
the case of a personnel action. Additional filing information can be found online at http://www.ascr.usda .gov/complaint fi ling file .html.

To File a Program Complaint
If you wish to file a Civil Rights program complaint of discrimination , complete the USDA Program Discrimination Complaint Form, found online at http://www.ascr.usda .gov/complaint filing cust.html, or at any USDA
office, or call (866) 632-9992 to request the form . You may also write a letter containing all of the information requested in the form. Send your completed complaint form or letter by mail to the U.S. Department of
Agriculture, Director, Office of Adjudication , 1400 Independence Avenue, S.W., Washington , D.C. 20250-9410 , by fax (202) 690-7442 or email at program.intake@usda .gov.

Persons with Disab ilities
Individuals who are deaf, hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact US DA through the Federal Relay Service at (800) 877-8339 or (800) 845-6136
(in Spanish). Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you require alternative means of
communication for program information (e.g., Braille, large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).


                                                                                      USDA Multiple Benefit Certification Statement
I understand that obtaining multiple Federal benefits for the same loss, such as a Noninsured Crop Disaster Assistance Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited by law. I certify
that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this crop. Failure to disclose the receipt of multiple Federal benefits , or failure to repay one of the multiple Federal benefits
such as either the NAP benefit or the Federal crop insurance indemnity for the same crop, may result in my being disqualified from receiving Federal crop insurance benefits , as well as being ineligible for various
programs administered by the Farm Service Agency for up to five (5) years.




(Form M20101)                See Signature Page For Required Statements

                                                                                                                                                                  I 1111111111111111 1111111111 111111111111111 1111111111   lllll lllll 111111111111111 11111111
                              Casefor
Acreage Reporting Form - Effective  3:18-bk-04194-JAF  Doc 165-1 Filed 04/07/21 Page 14 of 77
                                       the 2016 Crop Year                                                                                                                                                                              Page: 6 of6
 Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
 Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL


 CERTIFICATION STATEMENT                                                                  ANTI-REBATING STATEMENT(S)
                                                                                             Applicant/Insured Statement
"I certify, for the crop year indicated , that I have not directly or indirectly received , accepted , or been paid , offered , promised , or given any benefit, including money, goods, or services for which payment is usually
made, rebate , discount, abatement, credit, or reduction of premium , or any other valuable consideration , as an inducement to procure insurance or in exchange for purchasing this insurance policy after it has been
procured . I understand that this prohibition does not include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B)
and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(8) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any information on this form may
subject me, and any person with a substantial beneficial interest in me, to sanctions, including but not limited to, criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7
U.S.C. §1515(h)) and all other applicable federal statutes."
I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and accurately may result in sanctions under my policy, including but
not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. ~1006 and ~1014; 7 U.S.C. ~1506; 31 U.S.C. ~3729, ~3730 and any other applicable federal statutes).



Mr Walton John Kinn e
 lnsured's Printed Name                                                                                  Signature                                                                                                                 (Date)

                                                                                                   Agent Statement
"I certify, for the crop year indicated , that I have neither offered nor promised, directly or indirectly, any benefit, including money, goods, or services for which payment is usually made, rebate , discount, credit, reduction
of premium , or any other valuable consideration to this person either as an inducement to procure insurance or in exchange for obtaining insurance after it has been procured. I understand that this prohibition does not
include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act)
(7 U.S.C. §§ 1508(a)(9)(8) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any violation may subject me, and all agencies/companies I represent , to sanctions,
including but not limited , to criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7 USC §1515(h)) and all other applicable federal statutes."
I certify that I am responsible for establishing the approved APH yields that are used to calculate the prod uction guarantees contained in this acreage report and that such approved APH yields are correct to the best of
my knowledge.




 ELBERT FRANKLIN TUCKER
 Agent's Printed Name                                                                                    Signature                                                                              (Date)                    (Agent's Code)




(Form M20101)

                                                                                                                                                       I 1111111111111111 1111111111 111111111111111 1111111111 lllll lllll 111111111111111 11111111
                                                                                             Case 3:18-bk-04194-JAF                                                                                                          Doc 165-1                                       Filed 04/07/21                              Page 15 of 77


     ~
     G REA14ft1£RICAN.                                                                                                                                                         Multiple Peril Crop Insurance                                                                                                                                          Crop Year: 2016
                 IN SURANCE COMPANY                                                                                                                                                                                                                                                                                                           Policy: MP-2016-FL-084-111307 4
                    Crop Insurance Division                                                                                                                                     Acreage Reporting Form                                                                                                                                                 Print Date: Mar 18, 2016

     I 11111111111 11111 111111111111111 1111111111 111111111111111 IIIII IIIII IIII IIII

                    ~
                                       .~-. ...
                                             w
                                                        \             =                                                                                                                                                                                                          I             ill                     INSURED
                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                            WAL TON JOHN KIN NEY
                                                                                                                                                                                                                                                                                                                            C/0: Johnny Kinney




                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                    ·· ,


                                                                \·     ~                                                   w                                        ~                                   w                                     W '                  -~'i:~
                                                                                                                                                                                                                                                                    ' ~- /)· . '.'

                                                                                                                                                                                                                                                                                 '"'
                                             w                                                ~
                    w
                                                                                                                                                                                                                                                                         '




                                                        -                    -     -,;                                                                                                                                                                           .....                                     ~,.,

                                                                                                                                                                                                                                                                 .':...~i..
.,                                                                                                                                                                                                              ' \
                                                                                                                                                                              j(- -
                                                                                                                                                                                /
                                                                                                                                                                                                                 I)                                                                                        ...'£i,.
                                                                                                                                                                                                                                                                                                                ':
                                                                                                                                                                                                                                                             - _,._ ~ -• .,., --g)l:r"'
                                             ~ /~'.-; ~                                                                                                               i'\.        ~                                                           ffl



                                                                                          ,; RI ~                                                                                                                                      '~
                     ~                         ,, .                                                                                                                  8E'<-'-.__,-                                                              -,                                         .                tf:'
~                      .                          r.,


                                                                                                                                                                                                                                                                                              -
                                                                                               ©il                   '     ~                                   -                '<·-'c>                          -                                 .

': .,~ ... •:'" ; ,: -_. "r ·i,.\             ~
                                                                                                    ••
                                                                                                                                                                                                                        ••                                               (iJ()
                                                                                                                                                                                                                                                                                                                       AGENT

                                                                                                                                                         ~
i~
..
     .. ~- :;: ' j;,,..,.. ' ·:.fc;: ...:\I,...
         ' ~ r.c,¥                     ••
                                                                       @ii
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                             ELBERT FRANKLIN TUCKER
                                                                                                                                                                                               '            OJ                                     ••
oo:··          ""t '<1.,)1, r1 _. ~~                                                           ·                                                                     (i}g .               "        .                .          I       I•          t    jI        ·,
                                                                                                                                                                                                                                                                / -,;                                      ,                 ELBERT TUCKER INSURANCE INC - 582755
                                                                          -~ .. ·1 · .ilb~----\~6.!·./,~/~~• <ii£~
                                                                                      ·1 ,)_
":!'      •                                ..                                                                                               1
                                                                                                                                                                                                                                                                                                                             1044 COUNTY ROAD 305
           ::·                                          ~
mi '
      "i!\
            '(Jj)                                                                           •1 -~•    '(Jj)
                                                                                                             .~•""' /.{ ~;,-_ ~)•" -
                                                                                                             - . .--                            V                                                           .                      -              w                  ,. ' " - ,-
                                                                                                                                                                                                                                                                                                                             BUNNELL, FL 3211 0-



                                                                       ~ '·. ';..""',.J,~~1-,
                                                                                                                                                                                                                                                                  •-:'i,.• ,\/ ,-


                                                                                                                                                                                                                                                               ,1~ '-·~ /
                                                                                                                          'J                        .                r.t:\          •-             I
                                                                                                                    •                                                ...             .•                     •                                            . . . .,I'    "                               '
                                                                                      I                             ~• fj>) '-                                      ,·                                          -              •                   ' •'~ •'         C] .I/ '.'
     ~                                                                                  " ~-,- :J$•.- . .. - ,- •' ·'~ . >".-., ;                                                                                       •~1'                      .:~:· ' ~ , , \ \;,, /                      - ~'il3


                                                                                                                                  ✓~
                           ,,,..41:J                                                  :                                                                      -·           ',.,..                                         -                     00 . .
                                                                                   / , C S . --\.                                           I                ,: ;                                                                             -1             :. ;,_;;;,                   ,
                                                                        " J-o;:>1:., ~ -
                                                                       @r- --· --- :-: .: : ..~:. ·.:,,;;-·,-__ ~ i·:;t~ -~-
                                            'f'fl~;m                                                          -',c i-~1•f~                                                't·-                                                <•                                                                                       Total Mapped Acres : 632.5 acres
                                                                                                                                                                                                                                                                                                                       Total Line Acres Reported by GreatAg: 205.9 acres
                                                                                                                                                                                                                                                                                                                       Total Planted Acres Reported by GreatAg: 205.90 acres

                                                                                                                                                                    -~_•,'.tt,, T"'lliit1"·i , . .~                                                                                                                   !Crop                    Line Acres             Planted Acres        I
                                                                                                                                                                                                                                           ~ -··}, '-~
                                                  iE)                             ~-
                                                                                  µ._ ·- :S•. -""'
                                                                                      •.,.,., lRl/. ..
                                                                                                     '' '.    .fil''                            '.'                       l , · · ~1              - ~t ''/•
                                                                                                                                                                                                          ' •-
                                                                                                                                                                                                   , _ • .l..,
                                                                                                                                                                                                                                                                                                                       Potatoes (84)                 205.90                       205.90
                                                                     = ~--. ,,.,_
                                                                     ""'          '.;... ·"'_"_,·_"II! .. ' '.    C.                                                •• ;•
                                                                                                                                                                          'l_.,,J'l,,.Jl_+_,-_.
                                                                                                                                                                             - p ~-•·.          '•                                     .    l,,'i:_      ' '


                                                   ~
                                                                                 4Jll·· 'iJf/ · ,;:;
                                                                                  _,. :;
                                                                                                       ,<          ....




                                                                                                              ••11. ,•· .u\
                                                                                                              " .. :
                                                                                                                               0
                                                                                                                                    •"

                                                                                                                                        •           ,, •
                                                                                                                                                         ·

                                                                                                                                                                         ·,


                                                                                                                                                                    i i,,- ,
                                                                                                                                                                              ,

                                                                                                                                                                                          · . '


                                                                                                                                                                                                            w -
                                                                                                                                                                                                                             t~            ·¥.w
                                                                                                                                                                                                                                             ,_,:,;.,,                                                     ~




           -
                                                                           ~                                                   ;cit . . , d                               . ..        • ,              , ••
                                                                                                                   -01 ,... ,,,_ ,_
                         @ ..
                                  I
                                                                     ·.c-,
                                                                     _&,·-~.

                                                                     ' ·:ti                        J,,;,"·
                                                                                                ~ --• ,fi;
                                                                                               '}_:;:t.
                                                                                               ·,· i
                                                                                                          ~~.i,."~~t!I ,·,'::::..·=: ·, ,.;•
                                                                                                                -- .-... 00' \i',
                               gm
                                              'gj]
                                                                           ~                                                                                        a;.                       ' ..              ' .•. ,        ~                  &'l              n                                  El
                                                                                                              •'"·
                                                                                                                 ffi·,·                                                  ~--,.
                                                                                                                                                                         I!~ ,. , ~•',_ ·.t•,;.
                                                                                                                                                                                                                                                                                 [ll

         w~                                                                                     ©iJ             ~C                                      1'     r                           ·•·.:.                                                                        ~•!'


         ~       , .gm .!                                                                                                           '               . --··                          !I.       *'•f•~.
                                                                                                                                                             :·~ -~;.t)., ::\;-../.                                                    I.I •· (iE
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                             -
             ,       -~~                                                                                                                        ·:,, -                                        • •c.iral                        ·f'I .. '                                                                   (1m
                                                                                                (fill ·                                         '--•~l oo
                                                                               ~
                                                                                                                                                                                                                         .#;•          ,> I

                                                                                                                               (ilil                                          ...                                         •
                                                                                                                                                                                                                         ;...._,       •      '
                                                                                                                                                                                                                                                                                     J\        ,.     -
                                                                                                                                                                                                                                                                                                .;,1!".a'!
                                                                                                                                                                                                                                                                                               !'
                                                            (@~                                                                                                                                         \                .....                                                                                        Information depicted hereon is for reference purposes only and is com-
                 ~
                                                                 ~                                 ©il, .•                         (wl                                    COO)                     ., 'OOl,.:._~· .                                ~                         ffi
                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                .          ©il        piled from best available sources. Great American assumes no re-
                                                                                                    ... J                                                                                                                                                                                                             sponsibility for errors arising from misuse of the maps shown on this
-           :f"lf''I'',.                                'iii]                                       •••:JI                                                                                                                   ~.~                                                                                      form.
                                                                                                                                                                                                                                                                                                                                                                             Form ID: G203
                                                                  Case 3:18-bk-04194-JAF                      Doc 165-1          Filed 04/07/21           Page 16 of 77

 ~CAN                                 Great American Insurance                                      Multiple Peril Crop Insurance                                                       Crop Year: 2016
          INSURANCE coMPANY           618 #2 North Westover Boulevard                                                                                                           Policy: MP-2016-FL-084-111307 4
           Crop Insurance Division    Albany, GA 31707-
                                                                                                     Acreage Reporting Form                                                          Print Date: 03/18/2016 -- Page i

 I1111111111111111 111111111 111111 1111111111 111111111111111 IIIII IIIII IIII IIII


Land Other County 0Yes                0No                               New                    Cov                         Options, Elec-
                                                                                                                                           Type,    EU
                                                                                                                                                                Acreage
                                 Dsg                                                   Plan           Price   Price Elec                   Class,   does not
County                               Crop                               Prod                  Level                        lions, & Endt's                       Date
                                                                                                                                           Etc      qualify
                                 Co                                                                                                                                           INSURED
Flagler (35)
                                  •  Potatoes
                                                                         •       APH          75%         0 100% of Max    YA
                                                                                                                                                      •        03/15/2016        WAL TON JOHN KINNEY




                                                                                                                                                                                 AOI : None
                                                                                                                                                                                 Auth Rep:
                                                                                                                                                                                 Ltd Auth Rep:
 Index Explanation                 --Please use this index section for the following reporting pages.
                                                                                                                                                                             AGENT
                                                                                                                                                                                 ELBERT FRANKLIN TUCKER
 * Use Line# to report crop , practice, type , etc.
                                                                                                                                                                                 ELBERT TUCKER INSURANCE INC - 582755
 # Multiple legals assigned to this acreage line.

 ** Acreage Type 1) Insured 2) lnsured-ac. emerging from CRP initial crop year 3) Insured New Breaking 4) Insured New Breaking by WA
 5) Insured New Breaking by WA, unable to substantiate ac. has previously been in prod . 6) Prevented Planting 7) Unin sured 8) Uninsurable
 9) Uninsurable due to 2nd crop prov. 10) Uninsurable due to new breaking 11) Uninsurable due to new breaking , insured unabl e to
 substantiate ac. has previously been in prod . 12) Unreported ac. within same unit 13) Unreported units 14) Zero ac. report for unit 15) Zero
 ac. report for county 16) New breaking insurable by SPOl 17) Insured - New Breaking , insured is unable to substantiate acreag e has
 previously been in production 18) Acreage elected under the ARC program, 19) Total native sod acreage greater than five acres insured
 under the terms of the policy due to subsequent year of planting 20) Total native sod acreage greater than five acres insured under the
 terms of the Special Provisions, 21) Total native sod acreage greater than five acres insured by WA .

 Line •         indicates that the line is uninsurable and the reason for uninsurable is listed below the line #.

 Line   ~ indicates that the line is booked with acres.
 Ns - Native Sod



                                                                                                                                                                            Information depicted hereon is for referen ce
                                                                                                                                                                            purposes only and is compiled from best available
                                                                                                                                                                            sources. Great American assumes no respons-
                                                                                                                                                                            ibility for errors arising from misuse of the maps
                                                                                                                                                                            shown on this form .

                                                                                                                                                                                                            Form ID : G203
                                                                       Case 3:18-bk-04194-JAF                               Doc 165-1         Filed 04/07/21          Page 17 of 77
MPCI Acreage Reporting Form                                      Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                            31-011 S-029E                             Crop Year: 2016
                                                                   Policy: MP-2016-FL-084-1113074
I 111111111111111111111 1111111111 11111 11111 lllll lll ll 11111 11111 11111 11111111
~                 Cron / Practice / T vne              I   Unit/ APH / Guar Ont          I       Share % / Shareholder
                          Potatoes-84                      00010003-0U                       1.000 I
                I - GRP B                                  278 - 0
                                                                                                                           -
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year:


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I             -
Farm Name:                                      T-Yld Map:           Map Area:               n Added C -op P'.I....rear
        I                                             I                                  I                   -----                                                                     ~
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I                                                                                                                          I[°;
Farm Name:                                      T-Yld Map:           Map Area:               n Added Crop PIT - Year                                                                                                in
                                                                                                                                                                                                                    "Cl

        I                                             I                                  I                                                                                                                          ct::

                                                                                                                                                                                                                    g
Farm Name:                                      T-Yld Map:           Map Area:               n   Added Crop PIT - Year

         Line                                                                                               Fi eld        Reported                **Acreage     Share/      Added Added    Map              Maooed Acres:          0.00
GMF         #     FSN - Tract - Field Field Name                                  Crop/Prac/Type            Acres         Acres      Plant Date      Type     Shareholder    P/T   Lan d   Area   Options   Line Acres :            0.0

                                                                                                                                                                             •     •                        Planted Acres :
                                                                                                                                                                                                            Acreage Notes:
                                                                                                                                                                                                                                   0.00

                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •                            Print Date: 03/18/2016

                                                                                                                                                                             •     •                                 Page 1 of 14
                                                                     Case 3:18-bk-04194-JAF                               Doc 165-1         Filed 04/07/21                Page 18 of 77
MPCI Acreage Reporting Form                                    Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                                  02-012S-028E                                         Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I111111111111111111111 1111111111 11111 11111 lllll lllll 11111 11111 11111 11111111
                                                       Unit/ APH / Guar O12t I     Share % / Shareholder
                                                      00010006-0U              1.000 I
                                                      235 - 0

Farm Name:                                     T-Yld Map:          Map Area:           •   Added Crop PIT - Year:
                      Potatoes-84                     00010007-0U                      1.000 I
             I - GRP B                                247 - 0

Farm Name:                                     T-Yld Map:          Map Area:           0   Added Crop PIT - Year:

                                                                                                                                                                                          "· Gi
                                                                                       -                                    11
                                                                                                                                           - .J·
                                                                                                                                                     r           '
                                                                                                                                                                                      G19
                                                                                                                                                                                      h   I                        I     G1

Farm Name:                                     T-Yld Map:          Map Area:           0   Added C -op P'.I....rear
                                                                                                                            11     J
                                                                                                                                   '                 I                                    I
                                                                                                                                                                                                     G:¥
                                                                                       0                                                           .. I                   -.              paG22
Farm Name:                                     T-Yld Map:          Map Area:               Added Crop PIT - Year
                                                                                                                            11                                                   ~




                                                                                                                                                                                                                    -               C
                                                                                                                                                                                                                                   ..c:
                                                                                                                                                                                                                                 ·· a,
                                                                                                                                                                                               ,_,..                     G•t
Farm Name:                                     T-Yld Map:          Map Area:           0   Added Crop PIT - Year
                                                                                                                            11                        I               J                   11   .....').".J,   ~ -:ri.~            l

Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year

         Line                                                                                           Field           Reported                   **Acreage     Share/        Added Added       Map                     Maooed Acres:          259.25
GMF        #     FSN - Tract - Field Field Name                                  Crop/Prac/Type         Acres           Acres      Plant Date         Type     Shareholder      P/T   Lan d      Area         Options    Line Acres:             149.9
G1               298 - 304 - 1                                                                               37 .03
                                                                                                                                                                                •     •                                  Planted Acres:
                                                                                                                                                                                                                         Acreage Notes:
                                                                                                                                                                                                                                                149.90
G2               297 - 303 - 6                                                                               32 .93
                                                                                                                                                                                •     •
G3               297 - 303 - 5                                                                               20 .55
                                                                                                                                                                                •     •
G4               297 - 303 - 3                                                                               36 .76
                                                                                                                                                                                •     •
G5               297 - 303 - 4                                                                               24 .50
                                                                                                                                                                                •     •
G6               297 - 303 - 1                                                                               45.29
                                                                                                                                                                                •     •
G7               297 - 303 - 2                                                                               16.54
                                                                                                                                                                                •     •
G19              297 - 303 - 15                                                                                 1. 15
                                                                                                                                                                                •     •
G20              297 - 303 - 26                                                                               0.69
                                                                                                                                                                                •     •                                        Print Date: 03/18/2016
G2 1             297 - 303 - 33                                                                              18.37
                                                                                                                                                                                •     •                                             Page 2 of 14
                                                                    Case 3:18-bk-04194-JAF                                Doc 165-1         Filed 04/07/21             Page 19 of 77
MPCI Acreage Reporting Form                                   Insured: WALTON JOHN KINNEY                                     Florida, Flagler (35)                         02-012S-028E cont..                                     Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I 1111111111111111 111111111 111111 1111111111 lllll lllll 111111111111111 11111111
 Line            Crop/ Practice/ Tvpe                 Unit/ APH / Guar Opt                Share % / Shareholder                                  Line        Croo / Practice/ Tyoe         Unit / APH / Guar Oot           Share % / Shareholder




Farm Name:                                    T-Yld Map:          Map Area:           0   Added Crop P/T - Year                                 Farm Name:                           T-Yld Map:          Map Area:     0   Added Crop P/T - Year




Farm Name:                                    T-Yld Map:          Map Area:           n   Added ~P P/T - Year                                   Farm Name:                           T-Yld Map:          Map Area:     n Added Crop P/T - Year

Farm Name:                                    T-Yld Map:          Map Area:           n   Add, ,,:fr op P'!....:!'ear                           Farm Name:                           T-Yld Map:          Map Area:     n Added Crop P/T - Year
                                                                                                         -----
Farm Name:                                    T-Yld Map:          Map Area:           n   Added Crop P/T - ~ c1ar                               Farm Name:                           T-Yld Map:          Map Area:     0   Added Crop P/T - Year



         Line                                                                                           Field           Reported                 **Acreage     Share/       Added Added           Map                Maooed Acres :         259.25
GMF        #     FSN - Tract - Field Field Name                                 Crop/Prac/Type          Acres           Acres      Plant Date       Type     Shareholder     P/T   Land           Area    Options    GreatAq Acres :           0.0
G22              297 - 303 - 27                                                                                 0.90
                                                                                                                                                                             •        •                              Acreage Notes:
G23              297 - 303 - 12                                                                                 1.19
                                                                                                                                                                             •        •
G24              297 - 303 - 29                                                                                 2.90
                                                                                                                                                                             •        •
G25              297 - 303 - 31                                                                                 9.41
                                                                                                                                                                             •        •
G26              297 - 303 - 16                                                                                 4.60
                                                                                                                                                                             •        •
G27              297 - 303 - 17                                                                                 2 02
                                                                                                                                                                             •        •
G28              297 - 303 - 35                                                                                 2.15
                                                                                                                                                                             •        •
G29              297 - 303 - 18                                                                                 0.36
                                                                                                                                                                             •        •
G30              297 - 303 - 19                                                                                 1.91
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •
                                                                                                                                                                             •        •                                    Print Date: 03118/2016
                                                                                                                                                                             •        •                                         Page 3 of 14
                                                                       Case 3:18-bk-04194-JAF                               Doc 165-1         Filed 04/07/21          Page 20 of 77
MPCI Acreage Reporting Form                                      Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                            02-012S-029E                            Crop Year: 2016
                                                                   Policy: MP-2016-FL-084-1113074


Fl
I 111111111111111111111 1111111111 11111 11111 lllll lll ll 11111 11111 11111 11111111
                   Cron / Practice / T vne

                I - GRP A
                          Potatoes-84
                                                       I   Unit/ APH / Guar Ont
                                                           00010034-0U
                                                           228 - 0
                                                                                         I       Share % / Shareholder
                                                                                             1.000 I

                                                                                                                           -
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year:


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I             -
Farm Name:                                      T-Yld Map:           Map Area:               n Added C -op P'.I....rear
        I                                             I                                  I                   -----
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               n Added Crop PIT - Year
        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               n   Added Crop PIT - Year

         Line                                                                                               Fi eld        Reported                **Acreage     Share/      Added Added    Map              Maooed Acres:          0.00
GMF         #     FSN - Tract - Field Field Name                                  Crop/Prac/Type            Acres         Acres      Plant Date      Type     Shareholder    P/T   Lan d   Area   Options   Line Acres :            0.0

                                                                                                                                                                             •     •                        Planted Acres :
                                                                                                                                                                                                            Acreage Notes:
                                                                                                                                                                                                                                   0.00

                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •                            Print Date: 03/18/2016

                                                                                                                                                                             •     •                                 Page 4 of 14
                                                                       Case 3:18-bk-04194-JAF                               Doc 165-1         Filed 04/07/21            Page 21 of 77
MPCI Acreage Reporting Form                                      Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                              05-012S-029E                                 Crop Year: 2016
                                                                   Policy: MP-2016-FL-084-1113074
I 111111111111111111111 1111111111 11111 11111 lllll lll ll 11111 11111 11111 11111111
~                 Cron / Practice / T vne              I   Unit/ APH / Guar Ont          I       Share % / Shareholder
                          Potatoes-84                      00010004-0U                       1.000 I
                I - GRP B                                  270 - 0
                                                                                                                           -
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year:


        I                                             I                                  I
                                                                                                                                                  IO
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year                            ,::I


        I                                             I                                  I             -                                          n::
                                                                                                                                                  .z.
                                                                                                                                                   ,....
                                                                                                                                                  a
Farm Name:                                      T-Yld Map:           Map Area:               n Added C -op P'.I....rear
        I                                             I                                  I                   -----                                                                   If")    .

                                                                                                                                                                                     ""'" 13 5·
                                                                                                                                                                                     "O ···-
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year                                                               0::
                                                                                                                                                                                     ~
        I                                             I                                  I                                                                                           C:
                                                                                                                                                                                     u
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               n Added Crop PIT - Year
        I                                             I                                  I
Farm Name:                                      T-Yld Map:           Map Area:               n   Added Crop PIT - Year

         Line                                                                                               Fi eld        Reported                  **Acreage     Share/      Added Added         Map              Maooed Acres:          0.00
GMF         #     FSN - Tract - Field Field Name                                  Crop/Prac/Type            Acres         Acres      Plant Date        Type     Shareholder    P/T   Lan d        Area   Options   Line Acres :            0.0

                                                                                                                                                                               •     •                             Planted Acres :
                                                                                                                                                                                                                   Acreage Notes:
                                                                                                                                                                                                                                          0.00

                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •
                                                                                                                                                                               •     •                                 Print Date: 03/18/2016

                                                                                                                                                                               •     •                                      Page 5 of 14
                                                                       Case 3:18-bk-04194-JAF                               Doc 165-1         Filed 04/07/21          Page 22 of 77
MPCI Acreage Reporting Form                                     Insured: WALTON JOHN KINNEY                                     Florida, Flagler (35)                            12-012S-029E                            Crop Year: 2016
                                                                  Policy: MP-2016-FL-084-1113074
I 111111111111111111111 1111111111 11111 11111 lllll lll ll 11111 11111 11111 11111111
~                 Cron / Practice / T vne              I   Unit/ APH / Guar Ont          I       Share % / Shareholder
                          Potatoes-84                      00010001 -0U                      1.000 I
                I - GRP B                                  28 1 - 0
                                                                                                                           -
Farm Name:                                      T-Yld Map:          Map Area:                0   Added Crop PIT - Year:


        I                                             I                                  I
Farm Name:                                      T-Yld Map:          Map Area:                0   Added Crop PIT - Year


        I                                             I                                  I             -
Farm Name:                                      T-Yld Map:          Map Area:                n Added C -op P'.I....rear
        I                                             I                                  I                   -----                                                                   1-2
Farm Name:                                      T-Yld Map:          Map Area:                0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:          Map Area:                0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:          Map Area:                0   Added Crop PIT - Year


        I                                             I                                  I
Farm Name:                                      T-Yld Map:          Map Area:                n Added Crop PIT - Year
        I                                             I                                  I
Farm Name:                                      T-Yld Map:          Map Area:                n   Added Crop PIT - Year

         Line                                                                                               Fi eld        Reported                **Acreage     Share/      Added Added    Map              Maooed Acres:          0.00
GMF         #     FSN - Tract - Field Field Name                                  Crop/Prac/Type            Acres         Acres      Plant Date      Type     Shareholder    P/T   Lan d   Area   Options   Line Acres :            0.0

                                                                                                                                                                             •     •                        Planted Acres :
                                                                                                                                                                                                            Acreage Notes:
                                                                                                                                                                                                                                   0.00

                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •
                                                                                                                                                                             •     •                            Print Date: 03/18/2016

                                                                                                                                                                             •     •                                 Page 6 of 14
                                                                     Case 3:18-bk-04194-JAF                             Doc 165-1             Filed 04/07/21               Page 23 of 77
MPCI Acreage Reporting Form                                    Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                                       29-012S-029E                                   Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I111111111111111111111 1111111111 11111 11111 lllll lllll 11111 11111 11111 11111111                                                                                       u5
                                                                                                                                                                                          P.ecanJ!we
                                                       Unit/ APH / Guar Opt I     Share % / Shareholder
                                                      00010002-0U             1.000 /
                                                      206 - 0
                                                                                                                                                                                             'D
Farm Name:                                     T-Yld Map:          Map Area:           D Added Crop PIT - Year:           I                                                                   0
                                                                                                                                                                                              Q
                                                                                                                                                                                                                                                           u5
                                                                                                                                                                                              ~,...
            1
                         Potatoes-84                  00010008-0U                      1.000 I
                                                                                                                                                                                                                                                            0
                I - GRP A                             240 - 0
                                                                                                                                                                                              ""ij                                                        i
                                                                                                                                                                                             ,,_J                                                          E
,Farm Name:                                    T-Yld Map:          Map Area:           0   Added Crop PIT - Year:                                                                                                                                         "i;i;:i
                                                                                                                                                              - - - - - - - - - - . .... ps=:                  I             I                            O..'
                                                                                                                                                                                                                                                          if)


                                                                                                                                                                          G1 3                        G-114        Gi'O
Farm Name:                                     T-Yld Map_:         Map Area:           0   Add ed C op   P'.I....r~


Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year


                                                                                                                                                                                    Gt2                                 CJ       G1 1

Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map:          Map Area:           Q   Added Crop PIT - Year
                                                                                                                          I t---1 ~ U .~ ~·· .i i                   ;:,;--:((,               J~
                                                                                                                                                                                              <:!J;
                                                                                                                                                                                               nJ
                                                                                                                                                                                a           ["D
                                                                                                                                                                                E
Farm Name:                                     T-Yld Map:          Map Area:           Q   Added Crop PIT - Year          11          I ':....,    Ill             ....         0        I I~LLis
         Line                                                                                            Field        Reported                    **Acreage      Share/             Added Added       Map                Maooed Acres:           214.2 1
GMF        #      FSN - Tract - Field Field Name                                Crop/Prac/Type           Acres        Acres      Plant Date          Type      Shareholder           P/T   Lan d      Area    Options    Line Acres:               56 .0
G10               310-310-5                                                                                  29.56
                                                                                                                                                                                     •        •                          Planted Acres:
                                                                                                                                                                                                                         Acreage Notes:
                                                                                                                                                                                                                                                  56.00
G11               310-310-6                                                                                  68 .42
                                                                                                                                                                                     •        •
G12               317 - 333 - 3                                                                              38 .57
                                                                                                                                                                                     •        •
G13               310-310-3                                                                                 48.84
                                                                                                                                                                                     •        •
G14               310-310-4                                                                                  28 .82
                                                                                                                                                                                     •        •
                                                                                                                                                                                     •        •
                                                                                                                                                                                     •        •
                                                                                                                                                                                     •        •
                                                                                                                                                                                     •        •                                  Print Date: 03/18/2016

                                                                                                                                                                                     •        •                                       Page 7 of 14
                                                                    Case 3:18-bk-04194-JAF                            Doc 165-1         Filed 04/07/21          Page 24 of 77
 MPCI Acreage Reporting Form                                  Insured: WAL TON JOHN KINNEY                                 Florida, Flagler (35)                           30-012S-029E                                 Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I1111111 111111111 11111 1111 11111111111 11111 lllll lll ll 11111 111111111111111111
~                Crop/ Practice/ Type                  I Unit/ APH / Guar Opt I             Share % / Shareholder



11
                        Potatoes-84



                                               T-Yld Map:         Map Area :            0   Added Crop P/T - Year: __                                                                                         Gl,l




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __
                                                                                                                                                                                                              G9




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __
                                                                                                                     ~~




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __
                                                                                                                                                                                                               z
                                                                                                                                                                                                               1-"".I
                                                                                                                                                                                                               ..-
                                                                                                                                                                                                               T""

                                                                                                                                                                                                               0


II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __
                                                                                                                                                                                                                                    ~-

                                                                                                                                                                                                                                   -5::i
                                                                                                                                                                                                                                   cID
                                                                                                                                                                                                                                   ~


         Line                                                                                         Field         Reported                **Acreage     Share/      Added Added   Map               Maooed Acres :           68.26
 GMF        #     FSN - Tract - Field Field Name                                Crop/Prac/Type        Ac res        Acres      Plant Date      Type     Shareholder    P/T   Land   A rea   Options   Line Acres :               0.0
 GB               310-310-1                                                                                34 .62
                                                                                                                                                                       •     •                        Planted Acres :           0.00
 G9               310 - 310-2                                                                              33.64
                                                                                                                                                                       •     •                        Acreage Notes:


                                                                                                                                                                       •     •
                                                                                                                                                                       •     •
                                                                                                                                                                       •     •
                                                                                                                                                                       •     •
                                                                                                                                                                       •     •
                                                                                                                                                                       •     •
                                                                                                                                                                       •     •                            Print Date: 03/18/2016

                                                                                                                                                                       •     •                                 Page 8 of 14
                                                                    Case 3:18-bk-04194-JAF                           Doc 165-1         Filed 04/07/21          Page 25 of 77
 MPCI Acreage Reporting Form                                  Insured: WAL TON JOHN KINNEY                                Florida, Flagler (35)                           31-012S-029E                                     Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I1111111 111111111 11111 1111 11111111111 11111 lllll lll ll 11111 111111111111111111
~                Crop/ Practice/ Type                  I Unit/ APH / Guar Opt I             Share % / Shareholder



11
                        Potatoes-84



                                               T-Yld Map:         Map Area :            0   Added Crop P/T - Year: __
                                                                                                                                                                                                         G1 7n
                                                                                                                                                                                                              T'"""
                                                                                                                                                                                                              ~       ,I


                                                                                                                                                                                                              "'O



II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __
                                                                                                                                                                                                              0:::
                                                                                                                                                                                                              tu
                                                                                                                                                                                                              rn



II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0
                                                                                                                    ~~


                                                                                            Added Crop P/T - Year: __
                                                                                                                                                                             ;t1




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __




         Line                                                                                         Field        Reported                **Acreage     Share/      Added Added   Map               Maooed Acres :               18.34
 GMF        #     FSN - Tract - Field Field Name                                Crop/Prac/Type        Ac res       Acres      Plant Date      Type     Shareholder    P/T   Land   A rea   Options   Line Acres :                   0.0
 G 18             27 - 36 - 1                                                                              18.34
                                                                                                                                                                      •     •                        Planted Acres :               0.00

                                                                                                                                                                      •     •                        Acreage Notes:


                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •                            Print Date: 03/18/2016

                                                                                                                                                                      •     •                                 Page 9 of 14
                                                                     Case 3:18-bk-04194-JAF                           Doc 165-1           Filed 04/07/21                Page 26 of 77
MPCI Acreage Reporting Form                                    Insured: WALTON JOHN KINNEY                                    Florida, Flagler (35)                                    33-012S-029E                            Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I111111111111111111111 1111111111 11111 11111 lllll lllll 11111 11111 11111 11111111
        I             p                  yp          I Unit/ APH / Guar Opt I              Share % / Shareholder
                                                      00010032-0U                      1.000 I
                                                      214 - 0

Farm Name:                                     T-Yld Map:          Map Area:           •   Added Crop PIT - Year:
                                                                                                                        11                          I
                                                                                                                                                                    ~   .          I
                                                                                                                                                                                            rl    rui
                      Potatoes-84                     00010033-0U                      1.000 I
             I - GRP B                                218 - 0                                                           I I                         I
                                                                                                                                                                              ,
                                                                                                                                                                                        • in
                                                                                                                                                                                          G}
                                                                                                                                                                                        . ,:;
Farm Name:                                     T-Yld Map:          Map Area:           0   Added Crop PIT - Year:       II                        .I        \                     -     10::: I
                                                                                                                                                                                          ?
                                                                                                                                                                                          D
                                                                                                                                                                                           "1
                                                                                       D Add ed Cop P' . I . . . . r 7    I                                                   ~G 15i
                                                                                                                                                                        I
Farm Name:                                     T-Yld Map:          Map Area:




                                                                                                                                                ~
                                                                                                                                                 'I                 Cr108
                                                                                                                                              ·, -:=i
Farm Name:                                     T-Yld Map:          Map Area:           0   Added Crop PIT - Year        11                    ·: 0,1
                                                                                                                                                '"Cl
                                                                                                                                                n:::

Farm Name:                                     T-Yld Map:          Map Area:           0   Added Crop PIT - Year        4I
                                                                                                                                                tu
Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year




Farm Name:                                     T-Yld Map_:         Map Area:           0   Added Crop PIT - Year

         Line                                                                                         Field         Reported                    **Acreage         Share/          Added Added     Map              Maooed Acres:         60 .21
GMF        #     FSN - Tract - Field Field Name                                  Crop/Prac/Type       Acres         Acres        Plant Date        Type         Shareholder        P/T   Lan d    Area   Options   Line Acres:              0.0
G15              55 - 79 - 16                                                                              39.32
                                                                                                                                                                                   •       •                       Planted Acres:
                                                                                                                                                                                                                   Acreage Notes:
                                                                                                                                                                                                                                          0.00
G17              26 - 35 - 1                                                                               20 .89
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •
                                                                                                                                                                                   •       •                           Print Date: 03/18/2016

                                                                                                                                                                                   •       •                               Page 10 of 14
                                                                    Case 3:18-bk-04194-JAF                           Doc 165-1         Filed 04/07/21          Page 27 of 77
 MPCI Acreage Reporting Form                                  Insured: WAL TON JOHN KINNEY                                Florida, Flagler (35)                           34-012S-029E                            Crop Year: 2016
                                                                Policy: MP-2016-FL-084-1113074
I1111111 111111111 11111 1111 11111111111 11111 lllll lll ll 11111 111111111111111111
~                Crop/ Practice/ Type                  I Unit/ APH / Guar Opt I             Share % / Shareholder



11
                        Potatoes-84



                                               T-Yld Map:         Map Area :            0   Added Crop P/T - Year: __




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0
                                                                                                                    ~~


                                                                                            Added Crop P/T - Year: __




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __




II                                             T-Yld Map:         Map Area :
                                                                                   I
                                                                                        0   Added Crop P/T - Year: __




         Line                                                                                         Field        Reported                **Acreage     Share/      Added Added   Map               Maooed Acres :        12.24
 GMF        #     FSN - Tract - Field Field Name                                Crop/Prac/Type        Ac res       Acres      Plant Date      Type     Shareholder    P/T   Land   A rea   Options   Line Acres :            0.0
 G 16             64 - 89 - 4                                                                              12.24
                                                                                                                                                                      •     •                        Planted Acres :        0.00

                                                                                                                                                                      •     •                        Acreage Notes:


                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •
                                                                                                                                                                      •     •                            Print Date: 03/18/2016

                                                                                                                                                                      •     •                                Page 11 of 14
                                                             Case 3:18-bk-04194-JAF                      Doc 165-1     Filed 04/07/21           Page 28 of 77
 MPCI Acreage Reporting Form                           Insured: WALTON JOHN KINNEY                                                                                                                      Crop Year: 2016
                                                        Policy: MP-2016-FL-084-1113074
I1111111111111111 111111111 111111 1111111111 IIIII IIIII IIIII IIDlflfll
 Added Land or Uninsured Acreage
 Instructions
 Record state county & legal description at the top of page.
 Draw boundaries in the map area and create a field reference for each field . Use this field reference to record required information in the grids or write on the blank map.
  Line          Crop I Practice / TvPe          Unit/ APH / Guar Opt          Share % / Shareholder                    State                          Countv                               Leaal Description




 Farm Name:                               T-Yld Map:       Map Area:          Added Crop PIT - Year __




 Farm Name:                               T-Yld Map:       Map Area:          Added Crop PIT - Year__




 Farm Name:                               T-Yld Map:       Map Area :         Added Crop PIT - Year__




 Farm Name:                               T-Yld Map:       Map Area :         Added Crop PIT - Year__




 Farm Name:                               T-Yld Map:       Map Area :         Added Crop PIT - Year__




         Line                                                                            Field     Reported                **Acreage     Share/       Added Added      Map                 Acreage Notes :
 GMF       #    FSN - Tract - Field Field Name                          Crop/Prac/Type   Acres     Acres      Plant Date      Type     Shareholder     P/T   Land      Area      Options

                                                                                                                                                       •       •
                                                                                                                                                       •       •
                                                                                                                                                       •       •
                                                                                                                                                       •       •
                                                                                                                                                       •       •
                                                                                                                                                       •       •                               Print Date: 03/18/2016

                                                                                                                                                       •       •                                   Page 12 of 14
                                                                 Case 3:18-bk-04194-JAF                Doc 165-1     Filed 04/07/21             Page 29 of 77


~CAN                                 Great American Insurance                                Multiple Peril Crop Insurance                                                        Crop Year: 2016
         INSURANCE coMPANY           618 #2 North Westover Boulevard                                                                                                      Policy: MP-2016-FL-084-111307 4
          Crop Insurance Olvision    Albany, GA 31707-                                        Acreage Reporting Form                                                       Print Date: 03/18/2016 -- Page 13 of 14

I 1111111111111111 111111111 111111 1111111111 lllll lllll 111111111111111 11111111                                                                              INSURED
                                                                                                                                                                   WAL TON JOHN KINNEY
                                                                                                                                                                   Phone: (386) 931-1287
                                                                                                                                                                 AGENT
                                                                                                                                                                   ELBERT FRANKLIN TUCKER
                                                                                                                                                                   ELBERT TUCKER INSURANCE INC
                                                                                                                                                                   BUNNELL, FL 321 10-
Required Field Review                                Inspection                       Number of TreesNines     Processor Name/Number                               Phone: (386) 437-4086
REMARKS:



List all farms that are enrolled in the Agricultural Risk Coverage (ARC) plan at FSA:



Note: These farms are not eligible for the Supplemental Coverage Option (SCO).
COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C.
1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information req uested on documents established by RMA or by approved insurance providers (AIPs) that have been
approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program , determine
program eligibility, conduct statistical analysis, and ensure program integrity. Information provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law
enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate, administrative tribu nal , AIPs contractors and cooperators, Comprehensive Information Management System (CIMS),
congressional offices , or entities under contract with RMA. For insurance agents , certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular
area. Disclosure of the information requested is voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA in accordance with
the Standard Reinsurance Agreement between the AIP and FCIC , Federal regulations , or RMA-approved procedures an d the denial of program eligibility or benefits derived therefrom. Also, failure to
provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other remedies .

NONDISCRIMINATION STATEMENT
Non-Discrimination Policy
The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers , employees, and applicants for em ployment on the bases of race , color, national origin , age, disability, sex,
gender identity, religion , reprisal, and where applicable, political beliefs, marital status, familial or parental status, sexual orientation , or all or part of an individual's income is derived from any public
assistance program , or protected genetic information in employment or in any program or activity conducted or funded by the Department. (Not all prohibited bases will apply to all programs and/or
employment activities.)

To File an Employment Complaint
If you wish to file an employment complaint, you must contact your Agency's EEO Counselor (Click the hyperlink for a listing of EEO Counselors), within 45 days of the date of the alleged discriminatory
act, event, or in the case of a personnel action . Additional filing information can be found online at http:llwww.ascr.usda.gov/complaint filing file .html.

To File a Program Complaint
If you wish to file a Civil Rights program complaint of discrimination , complete the USDA Program Discrimination Complaint Form , found online at http://www.ascr.usda.gov/complaint filing cyst.html , or
at any USDA office, or call (866) 632-9992 to request the form . You may also write a letter containing all of the information requested in the form . Send your completed complaint form or letter by mail to
the U.S. Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington , D.C. 20250-9410 , by fax (202) 690-7442 or email at program .intake@usda .gov.

Persons with Disabilities
Individuals who are deaf, hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact USDA through the Federal Relay Service at (800) 877-8339 or
(800) 845-6136 (in Spanish). Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you require
alternative means of communication for program information (e.g., Braille, large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).
                                                  Case 3:18-bk-04194-JAF                     Doc 165-1           Filed 04/07/21             Page 30 of 77




USDA Multiple Benefit Certification Statement
I understand that obtaining multiple Federal benefits for the same loss, such as a Noninsured Crop Disaster Assistance Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited
by law. I certify that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this crop. Failure to disclose the receipt of multiple Federal benefits, or failure to repay one of
the multiple Federal benefits such as either the NAP benefit or the Federal crop insurance indemnity for the same crop, may result in my being disqualified from receiving Federal crop insurance benefits ,
as well as being ineligible for various programs administered by the Farm Service Agency for up to five (5) years .
                                                                 Case 3:18-bk-04194-JAF        Doc 165-1           Filed 04/07/21             Page 31 of 77

~CAN                                 Great American Insu rance                        Multiple Peril Crop Insurance                                                           Crop Year: 2016
         INSURANCE coMPANY           618 #2 North Westover Boulevard                                                                                                  Policy: MP-2016-FL-084-111307 4
          Crop Insurance Division    Albany, GA 31707-                                 Acreage Reporting Form                                                          Print Date: 03/18/2016 -- Page 14 of 14

I 1111111111111111 111111111111111 1111111111 111111111111111 IIIII IIIII IIII IIII



Certification Statement                                                                 ANTI-REBATING STATEMENT(S)
                                                                                          Applicant/Insured Statement
"I certify, for the crop year indicated , that I have not directly or indirectly received , accepted , or been paid , offered , promised , or given any benefit, including money, goods, or services for which payment
is usually made, rebate, discount, abatement, credit, or reduction of premium, or any other valuable consideration, as an inducement to procure insurance or in exchange for purchasing this insurance
policy after it has been procured . I understand that this prohibition does not include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are
authorized under sections 508(a)(9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely
and accurately report any information on this form may subject me, and any person with a substantial beneficial interest in me, to sanctions, including but not limited to, criminal and civil penalties and
administrative sanctions in accordance with section 515(h) of the Act (7 U.S.C. §1515(h)) and all other applicable federal statutes ."
I understand this form may be reviewed or audited and that information inaccurately reported or failure to retain records to support information on this form may result in a recomputation of the approved
APH yield .

I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and accurately may result in sanctions under my policy,
including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. 111006 and 111014; 7 U.S.C. 111506; 31 U.S.C. 113729, 113730 and any other applicable federal statutes).




 IAcrea ge I       WAL TON JOHN KIN NEY
                    Applicant's Printed Name                                                  Signature                                                                        Date




                                                                                               Agent Statement
 "I certify, for the crop year indicated , that I have neither offered nor promised , directly or indirectly, any benefit, including money, goods, or services for which payment is usually made, rebate,
 discount, credit, reduction of premium , or any other valuable consideration to this person either as an inducement to procure insurance or in exchange for obtaining insurance after it has been
 procured . I understand that this prohibition does not include payment of administrative fees, performance based discounts, and any other payment approved by FCIC that are authorized under
 sections 508(a)(9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand th at a false certification or failure to completely and accurately
 report any violation may subject me, and all agencies/companies I represent , to sanctions, including but not limited , to criminal and civi l penalties and administrative sanctions in accordance with
 section 515(h) of the Act (7 USC §1515(h)) and all other applicable federal statutes."




 IAcrea ge I       ELBERT FRANKLIN TUCKER                                                                                                                                                   582755
                    Agent's Printed Name                                                      Signature                                                   Date                           Agent Code
                                     Case 3:18-bk-04194-JAF                   Doc 165-1                         Filed 04/07/21                       Page 32 of 77                          03/30/2016

~
GREA14M.£RJCAN.
                                                   Alba ny
                                                                    Multiple Peril Crop Insurance
                                      618 #2 North Westover Boulevard
                                                                          DECLARATION OF COVERAGE
                                                                                                                                                                                            Page: I of I

                                             Albany GA , 31707
           INSURANCE COMPANY                                              EFFECTIVE FOR THE 2016 CROP YEAR
           Crop Insurance Division
                                                                                                                                                                  Policy Number: 2016-FL-084-1113074


 IINSURED: I               Mr Walton John Kinney
                           C/O Johnny Kinney




                          Spouse's Name: Heather Kinney

Authorized Representative(s):                                                                                                 POA(s):
Limited Authorized Rep(s):
SBISUMMARY
                                                                                                                                                           Tax ID Type
      Name of Person                             Complete Address                  Telephone#                                 Tax ID#                                             Person Type
                                                                                                                                                          SSN EIN Other


    Mrs. Heather Kinney


POLICY INFORMATION FOR THE STATE OF FLORIDA
                                                                                          0;;, Pricl'

                                                                                          Ell'ction.
                                                                            C o, l' ragl' Proj .
                                                                            l ,cn l       Prin·. or
                                                                                          .\mt of       Options/Elections/                      A1>plica hl c
C ount~                   Crop(s) Insured/Type        Plan                                Ins.          Endursl' m l' nl!ri   St.ttu s          Provisions/Endorsements

Flagler (35)              Potatoes                    APH (90)              75%           100%          YA                    Active            11-br - Basic Provisions BASIC Provisions 05/11/2010
                                                                                                                                                l5ineligibility BASIC Provisions 04/ 17/2014
                                                                                        I•
                                                                                                                                                I 5ccip BASIC Provisions 06/30/2014
                                                                                                                                                09-0284 CS Potato CROP Provisions 12/07/2007
                                                                                                                                                PRODUCTION GUIDELINES Rev 6-14 CROP
                                                                                                                                                Provisions 06/14/2014
                                                                                         [I
                                                                                                                                                PRECISION FARMING NOTIFICATION Rev 6-14
                                                                                                                                                CROP Provisions 06/ 14/2014
                                                                                                                                                2016 SPECIAL COUNTY PROVISIONS


ALL STATE/COUNTY OPTION:                     No
ASSIGNMENT OF INDEMNITY:                     Farm Credit ofFlorida, ACA
                                                             IMPORTANT DATES EFFECTIVE FOR THF 2016 C ROP YEAR
                                                                               SALES                    PROD UCT IO:-.            ACREAGE                PREMI UM
CO U~T Y                                 C ROP                               C LOS l'-G                  RE PORT l'- G           REPO RTING               BILU:-. G       TllRMINATION    CANCELLATION
Flagler (35)                             Potatoes                           12/3 I120 15                 2/ 15/20 I 6             3/ 15120 16            8/ 15/2016        1213 1/20 16    1213 1/20 15


                                     PLEASE REVIEW FOR ACCURACY AND CONTACT YOUR AGENT IF YOU I IA VE ANY QUESTIONS.

          YOUR AGENT IS:                  ELBERT FRANKLIN TUCKER                                                                    Code l\o:        582755
                                          ELBERT TUCKER INSURANCE INC
                                           I 044 COUNTY ROAD 305
                                          BUNNELL, FL 32110




                                                                                                                                                                                           (Form M915)
              Case 3:18-bk-04194-JAF           Doc 165-1      Filed 04/07/21            Page 33 of 77



                                                                                                     ✓4,"I ~
                                                                                                          <o
                                                                                                                 luJ

                                                     . .
                                       GREA.¥1M.EHICAN.
                                               .
                                                INSUR·ANCE CGMPAN.Y
                                                                        '

                                                                                                              of)~ 11
                                                Crop lnsurnnce Dlvlsio~
                                                                                        '".., \\\. '}).
                                                                                       {UI                       / 0
                                                                            ~~




              FIRST T-RANSFER                                       R·Eou·EsT
   Company:           Hudson Insurance CQmpany
                      7300 West 1 f 0th Street
                      Suite 850
                      Overland P·ark, Ks 66210

            From:     Great American Insurance Company
                     Alb_
                        afl.Y Office
                      618 #2 North.W e~tover "Boulevard
                      Albany., GA· 31707


   The ·following policy ·Is transferring to Great American for the 2016 re.lrtsurance year.
   P.lea!?.e for.ward ·the past.productlcm history., last year's acreage and. loss Information,
   and the experience history for each crop listed ·belpw.

   Thank you in advance for your time and cooperation.

   Regarding:    KINNEY, WALTON JOHN                                                            ORIG.IN:ALLV SENJ"
  Y:our Policy Number Is:  101.785                                                              01/05/2015
  Crops Transferring:
  State             County         Crop              ln.s. Plan   Cov.u w el
  Florida           Flagrer        Potatoe.s         APH          75%

  lf'you have any -~ues·ftons· pleas_
                                    e c~li our office.
  CSS: Amanda Nesbitt
  Phon~: (800) 83~-2241
  F~x: (866) 31:Q-3440
  Qyr Policy .Nu.mb.~r: 11 t3074


                                                                                                               --~
                                                                                 \
                                                                                  I
                                                                                      ·,:-. , .. .
                                                                                        •




                                                                                            R~CE\\/EO
Jan 05, 20f6                                    (Form M931)                                     l~" t% t\\1
                                                                              Case 3:18-bk-04194-JAF                                                 Doc 165-1                           Filed 04/07/21                             Page 34 of 77

                          -~-.. -.. :. ::._ , h ....:.;..      - . ':·· :..- · ·• ,····· :·='" !'."""''·· ,-,• r.:,•, --•·"·'"·
                                                      .. •.·.-.~--                                                      ,           .:·~·- · .. ,:._,. .. _ ...:. t.t.4, ·a.....-fCfyZS,'
                                                                                                                                ..• "".A!·+•.,l'!',ifawi.4                                                         .• rnurn:
                                                                                                                                                                                 ; , . . . f, sit. ·:x.zox;e;. ~.:::
                                                                                                                                                                                                               ~       -. . ,·_:_t~~_,, .: .~....--..':"'F.<: ·:·          ---!~·r, ~•--w:•~     4         &                                                                          ·
                                                                                                                                                                                                                                                                                                      -~------=-- "':'" ··· ••,;e-~-"'·":" ~ ......., .~- ~ , ~,• .- :--.- r ~ - ... --~
                                                                                                                                    •                                       ......                                                       M o             • •·   •   •• •       ,' •   :. ~   •   o                        •                                    O   O   •   . ..   o • M;~       •   -
                                                                                                                                                                        0                                                                                                                         0




                                                                                                                                                                                                                                                                                                                                                            i21i6no.1 s
1
: ~                                                               Albany                                              Multiple Peril Crop lnsurance _~nd S · ·,· -lemental Product                                                                                                                                                                        Page: I of4
                                                   618.#2 North. Westover:Boulevard
GREA'JitMER!CW.·
         tNSURA/IC~t;OMPANY,
                                                   .      All:r,lny, GA 31707 .                                                Applicatjon ·and' Polie Traµ:sfer:Foi;-m
          Ciop Insurance Olrfslon                                                                ---,-:'\.                                           . .                              r the.~Qi6         Reinsµrance ea.r                                                               Poli4;y-N~inber: 10i6-FL-OU.J H3074
AF PLICANT: !Mr Walton J~l_l!l Kinney
             Cl_QJ,·•-  .,.
                                                                                          ?7-. ~ -,.----, . -
                                                                                  ,...:J\ - ~\                                                                                         •·       T:i\~ENt;:               IELBERT  FRANKLrn:rucKER .                                                                           Code No: S827S~
                                  •J1i1lt\~·~· • •
                                                                              .•·:~:·•...
                                                                                   -~                        ·)                                                                                   ·                ·      ELBER:T TUCKER INSURANCE INC.
                                                                                          .,:\                                                                                                                              1044 COUNTY ROAD JOS
                                                                                      <\'~..                                                                                                                                BUNNELL,.fL 32110
                                                                                 ,,
                                                                                          I, •



                                                  ·<:                       .-\--~
                                                                        /('' ·
                                                                                            , ... ,   .
Autborind Representative(,):
                                                                                     ,,                                                                                                               . f.OA:(1):
Limited Ailthoriud,Rep(s):
                                                                     9--.J. ". _,                     .
                                                                                     O~0No·.
                                                                                     Or~_0No

                        Namr                                                                                                                                                                                                                                                                                                                                                                                  , ·;.


 #~ev-l:w


 0 ·•~ ~uthorlty for-d~lgn~ted pe~s) fo'slgr:l·cn>p inslll'.ance doci.J~nls.on behalf or the insured." 0 By chedo~ Oils boX. I a!Jl authOrizing an Individuals rlSled as an SBI to also halle autholfty ll!i staletfbelo:w.
 •i"~ra~l'~ person(s);llsted'below ~ _authority to ,lgn art>/ ~iul·all crop ~nee doaJn:ients on rm, behalf. I IJ!lders!,and lhst by autf)orizinQ su_!:h .~ns (9 ~lgn ~ on.,ey beha!f. I am legaltf boun<f l?Y" a" tenns .,
 arid conditions of suc;h} Socurnents and of the.aop rnsuranc:e ~tracl I. ~ ·under.iJand that granUng the foDowlng per$00(s) lhe.authorily to sign on·my-~alf.does notobHgate ~I person{s) ID.the lemis and.
 conditions of.my aop lnsuranoe contract. I further ungerstand .u:,at this authol!zaUon may ~ revoked lfy'. rtia at any.lime upon v..itt~ notice: signed and .delivered·to-my Approved lnsurai,ce:Provkfer.• ·


                                                                                                                                                                            0        "Remow autrianty for des!gr\llted person(s) to.s_lgn <:top,lnsurance.documents:on behair of the closured.~

CROP INFORMATION:
Added County1Election O:VES:QN0
·, request insurance c:c,ve:rage for my shale of lhe ~tegory e·a ~ps (except forage p.-oductl90) specified ~ow v.<lh ~ deslgnated'Oounly in ell:adltecf ci;unlles•.\Wef'e the crops are Ins~~.
 l! your designated plan of.1!19urance, level of cov~ge or price'~ n¢ availabie if! theadded county. ~er,ige will be:provl!fed through !he Catastr1?phic Risk Pr~ec11on·Enc1orsem_ent,
if.the crop·/~ tnsurableln the actuar!af dOOJmeots.for a,rai!ded c;ounty;                                   ·
                                                                                                                                                                                                                                                                                                                                                                                                    -..J.
                                                                                                                                                                                                                                                                                                                                                                                                    0

                                                                                                                                                                                                                                                                                                                                                                                                        C<J
 EIT«tlve               N:u11e                                                              :ON-                       Nam,of
                                                                                                                                                                                                               .
                                                                                                                                                                                                                             o/o Price-
                                                                                                                                                                                                                         'Elcct!Gil. Pi-oj.
                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                 Otbtr
                                                                                                                                                                                                                Coverage Price, or Amt · Optt1iiis:a.ad                                          Jscol'li!!.                                        fnltndtd >.ens
                                                                                                                                                                                                                                                                                                                                                                                                    'LS\
                       o{$tate                                                                                          .Cni                                                                  !111,,Pli'         L•~          orlns.        ~_.!l_or,•ritfll.fl                                       Ins.                      ARC              Ifor PP itl2ihili
  )'gp_\'.C.l!t.

                                                                                                                                                                                                              I 15'7. f                                                                                                                                                                             --.\
 ~D.l~             I' fLow-i ~"--"j            1'."t~...c____J                                CJ J ~~e-..                                 I ~.12                            I D             hf*~o)                                  l oe tfo             Y,e.t6, 4-!., ID                                               QYesQl'I~
                                                                                                                                                                                                                                                                                                                                                                                          ··'
 •1 certify I tiave no~ produ~ Ins~ ci(op In lhe·county for more than lwO .years.
                                          -~
__. .               _ _
                              ~
                                ~
                                     -       \~         ~        -
                                                  ~ hru.M,c.~.1tY'"'                   ...-~ey,,-
                                                                                          Q                      tf    \ ··
                                                                                                                 ~vAk:n-,.., ·
                                                                                                                                    ("I
                                                                                                                                    "roi"
                                                                                                                                                -T
                                                                                                                                                :.l-1'\<a.1...~......._

                                                                              ~h,~"' 4r .fo a1 '8~1.
{Form M1q1.01)                     -~
                                         d
                                             ... . ~
                                            \~
                                          ~ V'
                                                            --          .
                                                                                                 '·          .                  .                                                                                              1:lll~H,111      ~IHllll llll.11111:1111 m1m1111~111111rn111Ui 1mrn1~·1111il~
                                                              Case 3:18-bk-04194-JAF                               Doc 165-1                     Filed 04/07/21            Page 35 of 77

                                                                          -·· ___ ..,.. -·- -···-. "'--~---
                                                                       •·: •""'~ ~ -• .'· nr.< :-;-. •
                                                                                                                                 .
                                                                                                              P\2!',-Mf • 'fW. f 4;'4J#.,                   ~ -    ~,. ·~·,·-~ ·...
                                                                                                                                                        . . :~~-2~:.
                                                                                                                                            .I! IJ!L J AU t                     Zt£                     .     ..,
                                                                                                                                                                                    :·_ IJ444.ze?q;u_z .,1suuJ42:;:   _ q;aw.;;aeµzum:
                                                                                                                                                                                                                            ·
. ·- · ··- ·· . · -·-.·---=- · ~--~ --                                                                                                                         ~        .         .                               . ··-·
                                                                                                                                                                                                                   ""':."":'~- · -. ;··.:. .
                                                                                                                                                                                                                                     ;_

                                                                                                                                                                                                                                          12i1qno1s
           Application a_nd Polley Transfer FornJ - for the 2016 Reinsurance Year                                                                                                                                                     Page: l 'of-4
           Policy Number._2O16-FL~0~4-1113074 .Mr Waltor Jo~n Kinney
           Agency: -582755 ELBERT TUCKER.INSURANGE lt,IG / BUNNE._L,_~_FL

                                                                            Suppl~mental Covarage ·OptJon l:ndorse01ent Tenns and Conditions
     •tn addition _to Sadlon 38(2) of the Basic-Provisions, r hereby eled this Suppreinental COVerage Option Endorse_ment. and by this ~ n.I undelStand:                         .                                   __
     (1) I rn,ist ~ ptl'Chaseq a policy und~ 1he Gofflmori CroP ln;urance POUcy Basic Pri;Mslons anil appficable Crop·PrOV1Sions to decf.11~ Endormneril and lm$t also P.UrttlaSe Ns Endorseme!'ll-wllh the same
     Approved tnsurance .Provider as my ~mon Crop·!iilau,ance Po!!cY.
     (2) I may.elect ~ e-undef !!'~.l;ndorsemenl. ~ Che Fa(m &!Mee Agency's !,grtcuture ~ eoiverage Pr!igram, but the same aaeage of the crop,cannot lie covered under both programs.
     (3) I ~:~ coverag~ under lhts·Encfoisement a n i f ~ lncome f'ro:lection Plan (or-the upland~ but the same aaeage C8!VJ01 be lnswed Ul)Clef' boU1.
     (4~ If at_@l'IY time rriy-C_ot1)/TIM Crop lrisyrar,ce Policy fr1r the aop ls.cancelled or terminated, a_>ve111ge underthls,endomment Is automallc:ally can<;elled ortermll\ale4
     (5) That t>Y. e!edln9 this Encloisemenl..it -MA contnie from ·year to year unless I ot you ar-.pet or c:t,ange my eledlon by llilttten notice on or before it-, cancelallon da1e or m/ 0CMlnlQ8 is olhel)'lise cancelled u-
     lennlnaled under 1he terms ofmy policy.                                                                                                                                                                   .
     (6} Separate Administrative Fees wtll be assessed for each crop tnsuA!d under ltlls Endorsemi,nt.•

                                                                                             CONDITIONS OF ACCEPTANCE; STATEM~tfTS
     Condltlons·of.Acc:e~; ~ a ~ is accepted @cf Insurance i!l!a~ Ir. actorifance ~ 1tJ8 P.i>Dcy unleSS: (1) n,e F.~ Cri?IJJnsutance ~tion ~tenninils lll8t, In acc:onl811Cl1! 'Mill lhe regulalons, ~
     risk is ~xcessive; (2) artt maleflal fact~ omitted, concealed orrmt:e1)fesenied l_n thia appficatixl or illheunuskinoflhe a ~ :.(3) Y(lfhmJaled topn>vi_de ~elll'and.~ e.lnfllfma.to,i_requred i;,y·~
                       •)
     1pplicat1Qn;·OI( U1e ans~er"to 1111Y of !tie followlng questjons Is yes. M ansv.-eror yu to·these ques~;does,not ~omaticaliy resut:fii rejedlon:of.~ appllcalion. Fo'f-example, If.you answer yes to·quesllon {a)
     but_y~ debt was discharged In bankruptcy, the appl{catlon 'M>l!fd not be reject'ld.                                                      ·

     Dxea D)lo              '(a)   Aie"yoo " " " " ~ and the debt_Is definquent ror lnuance CO'l etage U/ldflr Ille Federal Crop lnsinnoe Adi
     Oves      ~No (b)             H~ you in the last (!lie year.; ~n,c:onvlded U!'(ler federal or ~te I~ of pla~. o..dtlvatlng, g(OWing, produci(lg,.llarvestlng, 01 ~oring a eonlrolle!l:substance?
     Oves      [i(No        (c)    ljave you ever had.lmura_nce coverage under the ~ of the:F~ral Crop IP'.surance AcUermin~ for vlol~on or"° terms,or ihe COfi!rad or regwllo~. 01 for fa~re to P.llY your deinquent.
                                   debt?

     Oves ~                 (d~    Aie_you disqua~fied Of debatred-under the Federal Crop lnsuranc:e Ad, the regulaUon1 nt the Feder.JI Crop Insurance Corpofallon, or lhe United ~te·Oepartmelll of Agi1culiure?
     Oves EfNo              (e)    !-(ave you ellW encered lnlo an a g r ~ wlh the Federal Cn>P. lnsuran<:e <;orpcntton ot wilh lfle OepMment ot Jusiice that you would refrain fl:om participallng'ln·programs ~ the authOrtty of
                                   the Fedetal Crop Insurance Ac:t·and that agreement"is still effective?                                                                                ..

     0¥es ~ o CO                   :Ooyoul)avelkelnsurajlceonanyoltheebowcrop@? fw...n~fe.c-rl~~                                  ~ {hJ..~ 1n~ -l\'t'                     i:o   l\,,..ci.::\-~'@!'.-C.-
    1\.lld~tand that if<iQWl8ge for.any crop IS CUITe,:iUy terml~ed orwouid have sllbsequeriltt terminated for fndebtedne,s.had this llj1pUesllon been Red after the term!na6on date. no coy«llg8 can beprowied arid I am
    inellgi>le for arr; bene1its under the Federal Crop l!!Surance ~ unll Ille calJS!I fortennlnalloh is corracled.

    We "'-fll notify you of rejection tJv.depositlng nollfic!l!lon In the.Ullit~;States mal._postage,pald: to' lhe appicant s,acldress. U~~ rejected <!:' l!le saies dosing lfl!te has passed ll·the tlme you slgned·lhis appllcallon,
    !r\9Ur3nCe st1~1-be ine~ for'~aC!P(s) •~~op_yean spec;iledanc!'stia!J c;onlinue roreig'I succeed!ng aopyear, ines:s olhefwl..se sr,ealedln the poffcy. llltil canceled, tennnated«v~. Thelnsuiancecontrad,
   ·mk:h l!'cludes tlle·acceptiid;aR>11calioh. la defined In the regulation published-at 7 CFR chapter IV. No.lenn or:condilion of the con!rac! shall be waived or r.t.~nged tnle.ss such waiver or change Is expres.sly allowed by
   -~ cortract and•ls In \WtlrQ.



                                           COl:.LEC:JilON OF INFORMATION ANO DATA (PRIVAC¥ ACT) STATEMENT Agents, Loss Adju~ers and.Policyholders
    •The following ~tate!TM!nts are made In accoi!l~ce wi1h Iii~ P-!1vacy Ad of 1~74 (5 u.s.c. ¥i2a): The Risk ~anagemenlA~ncy {RMA) Is authorized by ~ -F;edeta! Crop lns.urance Ac1 (7'U.~.c. 1501-1524) a olller
     Ads, and l!,le regulations p,o,:nulgaled ~reunder,,lo solicit Ille lnf(!lll13tion reque,sled on doc;umenls established by RMA•or by approved~ provld81$ (AIPs) that have been a ~ by-the F ~ CfQI)
     Insurance Cao>o/'allon (FCIC} lo deqver F.ed~al c:top lns11"1'!(;8, 1he lnf~!l9!' Is necessaiy fol' AIP.s and·RfM to operate Che Federal a-opJiwrance p-ogram, deletmlM program elgibility, 'cilnd_ud !!latls!ic;al
     ~na~is, and ensure PR?9t'Sl!l Integrity. (n ~ion prov_ldejj .~ereln may be.furnished to Oilier Federal, State, .or.local agencies, as required.or pennltled ~ )aw, l""f enfo~r:it agencies, COl.r1s or ~ ( ! V e bodies,
     fOtelgn agentles, mag~~~adminlstralille tnbunal, Al.P l oantraci!)i_s and,coope,atori, ~ e n$ive·1nronnauon M_anagement System (ClMS). ex1119ressfc!nal or&:e., or entitles under cornet with R_MA. Fot
     l{l~rance.agents, certain lnforiila~on may also be di9_dosed to the i-,ibllc to asslsfinlerested lndMduals In localing agenl.s In a pa~CU!at area..Olsclo~ of lhe.lnfonnatlon requested b ·YOIJJma,y. HQ\Wver, falllre to
     ~rredly report the requested lnfomla1lon_may resl4I in lhe're~ai of this <19~1 by~ }4P or R~ In accordance wltll_\!18 SlandartS-R~uranoe Agie~ between the AIP end F~l~. Federal ~Ions.or
     RMA-appro11ed procedures.l!nd lhe denial of program ellgl!)tU!yor benefits derived therefrom. Also. failure ~q provide true ana correct Information may reS&J!I tn cMI suit or ¢i.1,l(lal p<oseQJUOfl,and the-assessment ol
     panalties·or pursuit of ot~ remedles.         ·



   tEAOOM1MO') .~. \
                                   ~         ~
                                                                                            . . •.                                                                      11111mm11111mn11~n11.1111111mm111
                                                                                                                                                                                                     ..          _,                       .
                                     ~         ~
                                       -~ <>
                                                                      Case 3:18-bk-04194-JAF                                                Doc 165-1             Filed 04/07/21                          Page 36 of 77
                                                                                                                                                                                                                          i. ;£,q;gsp;:;                                   ·4,n,            :c
                  ..: ;;";,
,:-::·· .......':',                                         . •   J   ~ -:- -:.~.•>=3 •:• •f'-•• •..
                                                                                                   ':'f"'I,,'   I   •   M    •
                                                                                                                            f.   ;,.: ·, __,)                ½ ~ t . , ; 4 z e s.am: :
                                                                                                                                                 .lt¼J";f~..:~·•p .   ·   ~~         i,.:-;..~~7 . · ·
                                                                                                                                                                               -:~.....                      ·   (ij .t
                                                                                                                                                                                                                                  · • · .. .. µz
                                                                                                                                                                                                                                               .:....·...:.iACfJJ§l.
                                                                                                                                                                                                                                                           .. ~ ~.w  . .
                                                                                                                                                                                                                                                                            1-2/10/2015.1
                       AP.pllcatlon and Policy Transfer Form ., for the 2016 Refnsurance-Yea_
                                                                                            r                                                                                                                                                                              Page: 3of4
                       Polley Numb~ 201.(>-F.l-081-:1113074 Mr-Wiilton Jqhl)$i_tlney
                       .A:~_ency: 5827.55 ELBERT TV~KER INSl;/RANCE:tNC / BUNNELL, .F~
                                                                                                                            NONOl~CRIMIN~TION .srA:rEMEN:r
              Non-Dl!ie_..,mlnatlon P.ollcy                                                                             _                                                                                                                                                    _
              The US. l:>epartment,of AgrlOJlture (USO~) pro!lib!(s'dlsc:ilmlnallon against its c::wtomets, employees. anq ipplicafts for.e,nploynlent on the~~ of race, color, 11&tlonal origin, age, dJ.~lly. sex._~ ldenl/ty,
              relfglon. repr1sal, arid ~  .applicab~, political beliefs, !Jlllrital slatus, fart)illal _
                                                                                                       ar p ~ status; senial ortentaUon, o< all ar part of I!" indlvlduara income Is deJt<'.ed from an, publlc 11SS:1stanoe prograin.,or proteded
              genetic information In.emploVJlle!II or In UP/ program or adlvfty oonduded or funded by the Oepar1men1. lNot afl pRJhlbiied.basH will apply.to al programs and/Ol ~ adivitles.)
              To Fllaa Program qof!lplalnt·                                   _                                                                                                                               .
              lf,you v..i§li tj) fil!' a 91_vl•Rl9t4.~ J!rogram ~alnt of dlsalmlnatlon, complete Ille l,ISOA Progi:am Qlscriminaffon Goms>ll!W Form, fol.rid onfine •t f-tlp://wy,w asq,usda.ggy/cgmD(afnt ffl!ng ant hint or at any U~DA
              office. f?r call (866) e;3i.9992·to A!quest tne.rorm. YOJ may also write~ letter containing aD of the lnfom'lallon_requested Iii the f(!m. Send·your ~led ariP.lil!tt.form or le!1ei by mail to the U.S. ~partment ol•
              Agrti:uaure, Director, Office of M.'JUdicallon, 1400 lndepeni:limce Aveni.le, S.W., Washington, o.c., 20250-9410, by'l'alc (202) 690•7~2 oremaB at progra/11.ln~;gov:

               Persons.with ·01sab1Ptles
               lnd{vidu3!s\wtlO  are
                                   deaf, hard,of hearing o, ~ speech'c$sabiltles and wish to fterelther an~ 01 progran:i_comsnlnl please contact USDA ~             -lhe Federal·~elay SeMoe at (800) &n-83:)g or,(800) 845!6136
               (In Spanish). Persqns-wlth dlsabif~. who wish to file a program c.'i1lplainl, plee3e ~ee information a ~ ~n how to COl_ilai:;t the Oepa~nt by mall dlrectty'or by emai. lf.yo11 ·~
                                 '°'
               commuii~ program infOllnallon (e.g., Brame, la,ge ~ aulotape, e\c.) please ~                     ~SDA'a T~G.ET Center al (202) ~~2600 (wlc:e ~ 'TOO): ·
                                                                                                                                                                                                  altem;itlW IIJ!J&n& d


               POLIC'( TRANSFER· REQUEST To.be compl•~ only If cancelling f!"evlous i,oflcy and tranllfemng the ox.perlence and Insurance coverage trom ano~r Approwcftnsu~ce Provider.
              I herebv request ea~atlon or~ ll1SU'alllE po11cy wilh (Ceding Approwd lns\lBIICe Provider Name~ Hud1on tnsyranc• comPfDY • ponc:y Numbtrtsl ; 101nsHudson Insurance P9mpany • PoBc;y Numbertll •
              fil.IIIl for Iha aop(s)and crop_ year(s) sf!oWn belaW ~ t have-appllecftor Insurance~ 11.oolhetMP!'.!>~ I ~ Provlder•.1underiitah!I that If this fohn'is not execu1e<1·a1 or'bef1Jre the esl;l~hed
               cancelation date ta;:~     crop Isled, the.cancelation of ln:Mwlce O(I such aop(s) w,J•not becoma effedh,e until lhe follovwW1 aop year.

                Crop(s) to be canceie<I and transferred: pota(gn (14) ·

                Crop Year of Q'op9 being cancelled.and trai\S!~m!d: ZOii.Poflcy Number with Cedi_ng Approved ln::uranca Provider: 1Q1Z.UI
                                                                                                                                                                                                                                                                                                 t;
               I hereby auth0f1ze,a~ ctirec_t ttle Ceding Approvecfll\SUt'a"? Provider sliown ablMJ 'to'tJmish a!l)' lnfo n ~_reladve to m,/-~  poky to the Assuming.Approved Insurance ~ listed below. I understand
              -~      ~~rage'for 8/lY~c:r'C?p(s) Is ~tt!QTinatedorwc;Milhave ~ t t y lennln!tedfllrde&ri'quent detltliad thlstr:i,nsfetnol occutred, no coverage can be pn,vlded by lha.(ASSumlng.Approved,lnsuraooe
               Provider).GREAT AMERICAN INSURANCE COMPANY




                                             ..,.., .   ~(l
                                              ~             ~
                                                  ~           ~
                                                        ~     ~
      . .CF..o.rm M1010,1)                              ~     . V'
                                                                                                                                                                                                         1111~~ [I Mii1_1111 ~111111 !1-nl~·lllll~~imtuillHlllH11~·11I
                                                                  Case 3:18-bk-04194-JAF                                 Doc 165-1                  Filed 04/07/21          Page 37 of 77
                              ~-- ,.• .   ... _.      . ~ --:;. ~,..                              :·~-;~.-···:~--·-.,-!.':~~~~~-;. •:-:--~-... ~.             .. •.·   -~ ·.·- ... -;_"::·:?:: ·.   ¥--~ ~ - ~~--~-~;                           ·. .- •.·t\ ,?
                                                                                                                                                                                                                                                .,,..---,
                                                                                                                                                                                                                                           12/10/2015
      Appll~aUon .and Polley Transfer Form - for the .2.016 Reln·suranc~ 'ff#ar                                                                                                                                                           'Pagc:·4 of•
      Policy NLirt'!ber: 2_Q16-FL-084~111~974 . ·Mr-Walti;>n.John.Kinn~
      ,Agency: 582755 l;LBERTT\:JCKER INSURANCE !NC I BUNNELL, FL
C E~lJFJci:ATlON STATEMENT                                                                             ANTI-REBATING -~ TATEMENT($)
                                                                                                        Apf:illcant/lnsui:~.d Statement
 '1 certify,.fcii the. crop,year fndlcatecUhat I ~ .not.<11redly or lndirecily_recellled;ac:cepted, or'beeo paid, offer~, promised, or give" any benefit, lnch.idlng mqney,:goods, or seNl~•foi.wl'K.h payment Is usually
 made, rebate, discount, abat1:!ITl8nt..~ . pr reducUon of pr~um, oi any olllei valua,ble comlcleratJon.-as.an Inducement to proo.1re insura~ ot, lfl exdlange.~ p_urchlislng tlils In;surance pol~ -•-~ It~-' ~en
 Pli?¢ured, I U'lderS11,1nd that thls_prohlbflon does no~in91~paymeh! pf act~.trattveJees; perforl!:l8fl0'.base<! c:!_!scoints. and any othef P,a)'li,er!I'~          by FCIC ~ ilf'!'•authOriled.~ secllOna 508(a)(9}(B)
 a~. 508(d)@) of ttie Federill C,:op lnswanc:e Ad'(-"@ (71:J!s.c: §S'1508{aX9}(B)•an'd 1508(d)(3)). I urtclenitand that a false certlf!catlon or'fallure 10 ~ a.1¥1.a ~ report any._Jr:;(ormallon on this form may_
 subJ*.:t ~--and ariy persoi:i wlth·a su~taritial beneficlal lnt~t In me, to san.;ttons, lnciuCllng biit not liinlted to, afml~~ and c:ivD penaltie$ and acl~tlve sanctions 1n·~ccordaooe witlisecllon 51~{h) of.the Ad (1
 U,S.C.·§1515(h)) ·a!'ld aR olher.appRc;able federal statules."
 "11:e!tify•that to,U!e best or:my knowledge•and ~fief all 91:tt,e·fnfollN!!_icn on this form ia'.~    . I also uooers~~ that fciOure to !~11 comp1e1eiy.ar~f'BCOJf8lely n5eY result in san4:1!ons iJtlder.lfff policy, fncluding bu1
                                                                                                                           z
 notlirriled to voldance·of 1tle policy, and.In criminal or cMI penallles (18 U;S.C. B1006 arid QlQlf fl§£ ez500· ]1 11 .$.C. B3729, B3730 !ind 8f!i other applicable fede.~ stawte,s}~•

                                                                                                                                                                                                                          l
 Mr Watton J(l!ln Kinney                                                                                                                                                                                             .,. fl)- to,;
 AP.pl~nt'a Prlnte<fN~                                                                                                                                                                                              Date

                                                                                                                         Agerit State~nt,
  "l;«:ef!lfy, for fhe,crop.yea.r Indicated, m-a1 I ~ nellher:offered nor ·promise(!, dkedly or lndlrecl1y, any benefit, lndudlng ri;loney, goods,.01' sefVlces for whlq1 payment 1s·~1y m~~e, rebate, d1scol/i'd. Cft!_l!II. reducifion
  t:Jf premium, 01 any otller v~ble conslderati:"~ to ~ ~ either ~s an ~ t~ j)r0Qlle Insurance or !i! -~ ar:ige for ot>~n!ng tnsuranoi: after ft has ~ P.:~1!!4; I underat~nd ~ t,this protibi~ doe_s:n«
  lnckJde·paymen! l>f admlni~~ fees, perfoiit,a!l('.e based clsco~; and a~: Olher ~men! ~roli~•by FCIC that·are ~~ l!flder,seclloilS 508(a)(9)(8) al)d 508(~~(3) of the Fed~t.Grop l~uran~ ~ (Ad)
 .(1 U.$.C•.§§· 1508{!')(9)(1,3) anct 1508(d)(3)). l•11nders1Bnd'lhat a false certillcatlon.or fawre lo OOl;!ll>lete!'f and aca68tely repori'!lny lliolatlon may s ~ ~. and.all agenaeS,companles I ~resent. to sandio\15,
  lm;fudlng but nol tlmil~d, lo criminal and civH penanies and admlnlstrattvesa·rii:tlons in 3CC0tdar!ce v.oith section 51 S{h) of the Act (7 USC §1515Ch)).ancl all olher appllcab~.f~eral statutes."


 ELBERl"FRANKUN TUCKER                                                                                                                                                                                           _la-_1p--_t_o             5!
 Agent's Printed ~me                                                                                                                                                                                                 Date            CodeNumtier


 AIP POLICY TRANSFER ACC.EPTANCE ~o be completed, !f policy Is.being transferred froni apother AIP)                                                                       .       .
 ASSUMING -APPROVED INS.URANCE PROVIDER: GR~T AMERICAN INSURANCE C9NIPANY                                                                         POLICY ISSUING <;OMPANY CODE: 0.84


 ~~cr~~;;;~:;!;;~3!~-~5)w_~-~k7Nmgao~:year.
 By subfriissS9n of lhls fonn, we -agree t~ provfg& aop lr'lsura~ to,thls appllcanf !91' ~ crop(s) -arid q-op.year specified at,ove unle$5 tlisJoni1 ls,r,ot ~e~_. on or before·the established canceltation'(!a!e,f!)l'·any of'


                                                                                               --~--~~-

                                                             entatlYe_'All!ho~ed to Accept Appllcallons
                                                                                                                                     -_~!5/15
                                                                                                                                       Date-of Acceptance (?Y.Assu~rg />JP
                                                                                                                                                                                  . -                        .

   Regional Qflice Address ancf Phooe·Nunber.,                         Geeat Ametjcan Insurance 618 #2 No~h Westover alvd Albany, ·GA 31107
   LANDLORDfTEfNANT.AUTHORIZATION .
         by·authorize the;above,named lilsured to •insure rrr, (Lan~Tenant) share under the a~e named Insureds Mulllple•Perll Crop Insurance pol(GYHsted above.
   I here_




        Landlord/Tenant Pr1nte<fN~                                                                               Slgnalure                                                                                         Date

                                ~         -        ~
                                    ,;,s.,         , .·_;.
.(Form P.A10101)                      t:»   ~-                                                               . . .~. .   ..,.   ..
                                        d'. £-
                                              ~ ~                                                                                                                      ·t1111111 tll-lllHlllt~II.IIIII Im 11m lllll·l lllll_t\lHIIUllllllll·llllil~
                                              ~ 'V'
                                                     Case 3:18-bk-04194-JAF                       Doc 165-1        Filed 04/07/21        Page 38 of 77
                                                                                                                                                                                                                              06/30/2016

  ~
  GREA1AM£rucAN.
                                                                                    MP Policy Info Sheet                                                                                                                      Page: I of2


          INSURANCE COMPANY                                                                                                                               Policy Number: 2016-FL-084-1113074
           Crop Insurance Division                                                                     Insured:                                                                   Agency:                                                 582755
                                                                            Mr Walton John Kinney                                            ELBERT FRANKLIN TUCKER
 Albany                                                                     cto Johnny Kinney                                                ELBERT TUCKER INSURANCE INC
 618 #2 North Westover Boulevard                                                                                                             1044 COUNTY ROAD 305
 Albany, GA 31707                                                                                                                            BUNNELL, FL 32110




Phone: (800) 833-2241                Fax: (866) 310-3440
Email :

                          Claim Information:                            I                             Adjuster:                                                              Supervisor:                                                               I
 Claim Number: 1113074-01                                                   ARTHUR R CAPPS
 Claim Date:         03/18/2016                                             111 3 PARK LANE
                                                                            JASPER, FL 32052
 Received Date: 03/18/2016
 Assigned Date: 03/18/2016
 EFT:                No

  New Producer
                            •          Added Land
                                                           •            Assignment of Indemnity to:           Farm Credit of Florida, ACA

                                                                                                                         Outstanding        Total Liability
  County             I    Crop                Plan          Level      Type                 Unit(s)
                                                                                                                         Audit(s)           (Claim Units)

Flagler               84 Potatoes           APH            75          Normal           00010002, 00010006, 000 10007 None                  $445,068

                                                                                                                         Claim Totals:           $445,068
Total Estimated Loss Amount This Claim                 $_ _ _ _ _ _ _ _ __


Prior Claim Assignment:
Claim Number              Type          Status              Adjuster                                                       Adjuster Phone     2nd Phone           E Adj       I   Assigned Date                       Paid Date


Cty/Crop Claim Accumulation (replant not included):
[County                               tcrop                                                     jPaid Indemnity




                                                                                                                                                          IIIIIIIII IIIII IIIII II 11111111111111111111111111111111111111111 IIIII IIIII IIIII IIII IIII
                                                        Case 3:18-bk-04194-JAF                        Doc 165-1   Filed 04/07/21   Page 39 of 77
Claim Notes:                                                                                              Phone/Contact Log
Need to wait for at least a week. More rain is forecast. Five and a half inch gage. Gage was ful l.       Date      Contact             Comments
Don't know how much over it rained . Elbert Tucker




                                                                                                                                              Illllllll lllll lllll II 1111111111111111111111111111111 11111 11111IIIII IIIII IIIII IIII IIII
                                                                         Case 3:18-bk-04194-JAF                                            Doc 165-1                   Filed 04/07/21                          Page 40 of 77
                                                                                                                                     Policy Oeclar:atjon ~~ge                                                                                                                              l:i udson Insurance Company


t1) tl'.:!,9c15c9a~c
                                                                                                                                                                                                                                                                                    ·7300 .W esi-:'110th Street, Sulte.400
                                                                                                                                                                                                                                                                                               • Overlanc(Park, KS 66210
                                                                                                                                                                                                                                                                              Ph/ fl!: (866) 450-1445 (913) 345-1671 i
                                                                                                                                                                                                                                                                                                            Pririt bate::0J/2172o.1i:{




;;:.~":,-,;.: •;;:;-;;,~_:1r..-sureti!s:Niiriie-iMailin ;"faiiffi7o1.StreitiA'iI<ires·sr ;.~•_..-~'i;,+;:,;;-: / '."¼'-".. ·~ ~A'·•-enc - -= Name"and:A erifCo'nta·ct!liifomiatlon-•··,.._-:;-,;-, 0'1'-."11.- ' . ·sJP Cro · ·-,Yea~,~' '-l:F,;;,~,, ·. ·1P.olic JNumoef -~ ; · ~
i!} ;.:-~·-.:1·? $e ~ 7!~:~;;-.:·a,;a~Oth~er~C~n~tt~irit~atlclii\ :t·\ ~~
                                                                        l ;~{f~):~4·. ;·f~,i~i~~.~~~g-_:Jfi ~~-~:fi.~-;-.·                                           ~i"f:1~~~-:~~~~~ -~~::?t~~;r ·;·4!/il_~-~~~ ~~:-~·-~:·1.i_-~~\ifi~t,;;:!:; ·t;l!it~t,~~-~~,~~l:B::t~tf~~;                                                                 1




Johnn-y Kinney                                                                                                     _Elbert_Tucker':ln~qrarice,.lhc. (.12-003)                                                                                        2016                                    12 595 1017857-
                                                                                                                   Elbert Tucker (1140)                                                                                                                           ·                                   •         •
                                                                                                                   1044,<::ounty Road          30_5                                                                                    r.,:·        ,;o::,,~: ,:-- r _   ·,-...i'~~---~ -~,,s~'  ,,. --.·                              " ' ·,·~-1
                                                                                                                   E!uh'n.ell, FL· =321.10
                                                                                                                                      • ,-· ··                                                                                                        i> • •• ~ ~ .-... ~ • ~ "
                                                                                                                                                                                                                                                .::..:.1!1-,•r,,>
                                                                                                                                                                                                                                       ,-",... """\.\                                • r ..'15 tate, ·•~:.M= ~i:1 -~~i.-~ -''""'•'•·
                                                                                                                                                                                                                                                                                                          .L""')-J,>,~
                                                                                                                                                                                                                                                                    c'.;.,•.1,._ -,~ ,W,-~ ·, -~ ·· ¥...;-'~••. ~.       J
                                                                                                                                                                                                                                                                                                                          · •• « • 'r-~"'~
                                                                                                                                                                                                                                                                                                                           r.'.kklt!><'~
                                                                                                                                                                                                                                                                                                                                              ·,;1
                                                                                                                                                                                                                                                                                 Florida (12)                                                  I

                                                                                                                                                                                                                                            Please retain a copy·oftt,e D~claration·•Page for ·
                                                                                                                                                                                                                                              your records, as this is a· part.of your Polley
                                                                                                                                                                                                                                                              Provisions.


Spouse's ~am,:                                                                                                    IPowe, of Allomoy, NONE                                                                                              Assignment of lndem_i)lty:

Spouse'.s ID Type and Num~er:                       •
                                                    ·     SSN      O Elril i:J RAN
                                                                                                                                                                                                                                                                                                                                                        ·j
                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                        1-~
                                                        00•                                                                                                                  NIA
     F'lagler-/035)
                            I                                              I    YP(01)       I      N/A           I       ~5%          I      100%                                                       Renewal            4115/2016             7/15/2016              1211012016         I    2/2812017                   21281016                ··•.
                                                                                                                                                                            N/A
                                                  ---
                                                  NIA
                                          Potat~s (0084)                                                                                                                    NIA
     F'lagler (035)         I                                              I   APH(99)       I       Y_A          I       65%          I      100%
                                                                                                                                                                             NIA
                                                                                                                                                                                                       Tran~ferred          2/2512016 ·           3115/20,16             6/3012016          I -1~_1[2016                     12/31/20.15
                                                  NJA




                                       13
                                       ~..-(\
                                .,,,, . '("l
                                ~            ~
                                  ~           ~
                                    ~~  ~           .


Legend:- • Opti~n•. Eieciion~ .Of EJ'dorsemerits                                     .                        , .. Mui.~~1e;!!!1es are applicable.for ll1e crop listed. Please refer 10   Iha Actuarial Ta~les lo de,\en:nlne the date .ihat applies 10 your crop ..
           •• Percentage Price ElectJon, Projected Price or Amt _ol hj suranoo or •f'rolec:lion·Faclor         BFR : Beginning Farmer I Ranche(.
The appllcaUon for Cltlf:' Insurance ;has be~n a_?:e pte<fby us ·~nd !tie policy shall be In effect.for the   crop· year,~s·' spe~fie)l.above a '1(1 s_t,;>,IJ con~nue for each,succeeding crop year, unUI cancelled,or.termlnated ·as provJ_~         In   !h!' policy provisions.
Any premium(s) due to·u_s ur)d.er this 110i icy wj_ll _be ~~ucled from any,indemni_ty payments or other aed~s to you. For curre~t "!OP year price.inlormation. contact your agent.

Please review' lhls P~l!cy De<:la~tion in orcier t9 make certain the lnlormation Is listed   to your"sp_eclficaUons.    11 you belieye annif the information is Incorrect, please coritacl your.agent IMMED.IATE~Y:

Please retain a copy. of the Deciarali<in ,Page ,~or_your records, as,tt,_ey_ a.~e a part-of you-r Policy. The complete P.olicy Prov[sions are av<iilab!e Ofl t!ie R_M A website at. htto·J/Www                                      ima. usd;i .gov/policies/2015ooljcy html. C?r !JPOn
request through your agenl or-by contacting Hudson Processing at 1-866-450-1445.

307 (Rev, f t-20'15)                                                                                                                                                                                                                                                                                                         Page 1 of'1
                                    Case 3:18-bk-04194-JAF                         Doc 165-1             Filed 04/07/21                 Page 41 of 77
                                                                                                                                                                  _ HfJdso_n-!,:isurance Company.
                                                                           Prod1,1ction Report                                                                 7300West 110Ih'Slreet, Suite 400
 ~        .HWDS0N                                                                                                                                                       Overland Park, KS 662·10
 ~         INSURAJ,.."(:ECR04J r•                                                                                                                       Ph , Fx: (866) 4S0-14il5 / (913) 345,1 s n
                                                                                                                                                                           Prin_t ba1e: 01I2tf2016



 1,~- ·-d'slN- -       ·,.M · 11I,r.ranct'UorJStreet,i\:ttttressfarict.Othei'<iC ontict,1nformat1011~,.,
    ...... . ..

                                                                                Email:                                                                     :12-595-1.01-7857
 ~~enc-:tNameTanafAanf .Contactilritonn·ation~".liW~"1.~r~~:ijlSij\1f~r.t.J1~~.;:si~HW!%ii:/i!)t/~1:state\e.ot1eWNifriief:f.'.~~.' '::,.-,.·~:;-t1;11;;;...t'-~~~;
  _E_lbert Tucker Insurance. Inc, (12~003)                                                    Agenc:y-Phone:          (386) 43.7-4086 · .12           Florida
   Elbert.Tucker (-1140)
   f044 Q9unty Roa~ 305,
 ,Bunnell, FL 32110
                                                                                                                                                                ,Jan 'Saunders·
 founn,: Flagler-(03~)
 Crop: Cor.n. (0041)                                  Plan: YP'(01)
 Tcype: Grain (016)·                                  Practice: ·lrrig~ted (002)
 Urilt: 0001-0005                                     Cropland.Acres:
 Insurable ·Acres : 0.0                               Ur:iirt's urable·Acres:
 L_ega[ Description~~: (005) 012Ss029E_
 F~A.Farm / Ti'actr/ ·F ield#:                                                                           2010                        0.0                0.0            -90,0           E
 Farm 'Nl'!me:..Alberf.s Main Farm                                                                       201.1                       0.0                o:o            '90.0           E
 Qther Per!IC?n(s),S_harlnII In the Crop:                                                                20.12                       0.0                0.0            90.0            E
 Record 'Type:                      T~Y.leld. r,1ap Areal Area Class. :                                  2013                        0.0               13._3           .55.0           p
 Multi Crop Year Repc;,rting Reason:                                                                     ·201'4                      o.d                Q.0              0.Q           ,z
 D Added Land / 'New C_rop I l?racti~e) Typ_e I "f MA                                                    ?015                        0.0                0,0              0.0           i
 Processor#/ Name:                                                                                      Prior Yield:
# •of Trees or 'Vi1Jes:         • ' New Producer - I.certify I have,not-p/<1duced.ttie P.rellmlnary. Y.leld:,
1----- -----,- ~ - - - ~ - - - 11nsured crop(s) In the counly·for more tha_rrtwo      t-_- - - - - -- - --t::==
,Q l11spe~tion R~quired?        years.                                                 R_ate Yield;
 D Field' Review R_equired?                           Land in Other Counties?      • ·Yes D No          AdjustecfYleld:·
Comments,/ R~marks./ Other,/ Other Characteristics:,
C.ounty: Flagler (03~)
Crop: Corn (Oo'4'1)                                   Plan:   YP (01}
 Type: Grain (9.16)                                   Practice: Irrigated (002).
Unit: 0001-0029                                       Cropland' Acres:
Insurable Acres:· 0.0                                 Utjlnsurable:Acres:
legi'!J Description"!': (02~) 012S-029E*
 f,S11. .Fal'f!l / Tract/ Field     #:·                                                                  ?010                        o.o                0:0            90.0            E
Farl!l Name;- Ho.me.Place~                                                                               201.1                       o,o                0.0            ~0,0            E
Other Pe~on(s) Sharl_r:ig            li:l the Crop:                                                      2012                        0. 0               o.6            ;§o.o·           E
Recore!_' Type:                     T-Yleld Map.Area (A~ea Class.:                                       2013,                       o.o             130.0 ·           ,55.0           :p
, Multi Crop •Y.ear ~epo"rt!ng Reason:                              ~                                                                Q.O                0.0             0.0            z
• .Added Land I New·crop I Practice I Type -/ tMA                                                        2015                        0.0                0.0             0.0            z
Proces·sor-#./ Name:                                                                        Prior: Y.ield·:    81.:0:                       ;tJ.ii~tT:9..00~
#!,of ,:~ees or Vines: ·             E! New Pr<><1ucer - l'certify 1:have not produce(! the Prellmlnary Yield:  NIA ..•Div1dacil
                                                                                                                          .~ . . . . . .,. ..........i"~
                                                                                                                                                      Yi ••
> - - - - - - - - - - - - - - - - - tlnsured ciop(s)·ln the,counly for more than two 11---·- ':~ -·- ------+,;.:;,:e= r.;;q,,~rr~ :~··- ~lt:l!('.
D Inspection Required?               years.                                                 Rate Yield:        81 .0 !.!l!9~1;.~~Jd~
•  Fieicl-Review Required?                  Land.In Other Counties? D Yes               No •.   Adjusted Y.ield:           Q.O -~"•~y
                                                                                                                                  .l?.P..... '·ieict~'
                                                                                                                                                ··= I--'¼
                                                                                                                                                        ;
Comments,/ Remarks./ Otti.e r I Other. Characteristics:                                                            .                                            ..
•,Additional.exist:•• Legal Description= Sec~_on, Townsliip, Range & Other L~nd Identifier's (e.g. Spanish l!and' grants, m~tes &' bounas,;etc.) C.= Claim Record
".If the insured c_hooses,to opt.oui oO'E for an actual ·yi!!ld(s) [n an,eligible crop .year; cross ou!'"N"'al)d write in --V· in the '{E - Opt Out fielcl on the APH Database.
 Record T}'P!! Codes:          01=Prod ..Sold\Commercial: Storage '10=Farm Stored\Record Bin Meas'Ca_rement 20=FSA L:oan Record                     ~Q=Other           G~       &'"-
                            . 05;::On F.arm.Sto~age                       15=Livestoc_kFee,!![ng Recoras                 •25=Apprais;il             35=Pick~l\"'fd!:"
 ~ultl Crop Year Reporting ·Reason Code~:               .                                                                                     .        ~ ( ;'(..         ~
 1.) Certification of crqps years ncit;preliiously certified. 2) Correctiori·.3)-.R~placement of,a·temporary yield:.~) ~eplacement cif an ,assiQned~lr.                            ~-1~
 5) Certification by ,-iew insured. 6) Certification using ancithe( producer's history for new acreage. 7) Recertification ·~or new actuarial',offer.     : ,-...\ 'l.,
 8) R~_certificallo~ for newuriit structure.-9).QtJier                                                                                                    \~~




J 65PR (Rev, 12-2015)                                          See La·st P~ge oi -Productiori Report for. Required Statements
                                                                                                                                                                                •
                                                                                                                                                                                I!).        . ..
                                                                                                                                                                                   Page 1' of 10
                             Case 3:18-bk-04194-JAF                           Doc 165-1              Filed 04/07/21              Page 42 of 77
                                                                                                                                                            Hudson Insurance Company
                                                                      Producti~i) Report                                                             7'.300 West 110th Streei,,Suite 400
                                                                                                                                                             Overland Paril·. 1<566210
                                                                                                                                              Ph/ F.x: (866) 450-1445·/'(91~)-345-1671
                                                                                                                                                                 PrintDaie: 0~12:112016




Crop: Com (004,1)                               Pla,:i:· yp .{01)
Type: Grain (01'6)                              Pra_c:tlce: [rrigated (002)
 Unit;,_ 000:1-0031,
 lnsu_fable Acres:.0.0                          Unlnsurable Acres:
 Legal DescriP.t!on..: '(031.) q11 S,Oi9E•
.FSA: Farm l Tract·/ Field#:                                                                          2010                    0;0             0.0            90.0         E
 Farm Name: Dog.Pen_West•                                                                            -201'1                   0.0             0:0            9o.o_·       .E
 Other:Person(s) Sharing In.the Crop:                                                                 2012.                   0.0             0.0            90,Q         E
 Rec·ord "Type:              T-Yield'Map.Area /'Area ·class,:                                        '?013                    0.0             9.5            55,9         p
 f;llul~i:Crop Year .Reporting Reason:                                                               2014                     Q.0             0.0             o.p         z
• .Added Land /-New·Crop (Praciice I Type (TMA                                                       2015                     o:o             0.0             0:0         z
Processor #./ N_ame:                                                                                  Prior :Yield:
# of Trees or Vines:                             a New Producer - I certify I have not P,roduced th_e Preliminary Yield:-
1 - - - - - - - - - - - - - - = - - - - l i n s u r e d crop(s) In the couhty for !TIOre than tvto  ,I--'-- - - - "-=-----------,'=':'i=
D ll)_spe~ion Required?                          years.                                               Rate.Yield:
D Field f.{e_vie:,v Requi[e~?                    Land In Other _    Coun_tles? D Yes p No             Adjusted Y.ield:
Comments I Remarks /'Other I Other Characteristics:
Co1:1nty: .Flagler-(035)
Crop: 'com {00•f1)                               Plan: YP (01)
,:ype: Grain (016)                               Pra.ctic411: Irrigated (002).
Unit:· 0001-0032                                _Croj>la_nd -~cres:
lnsu'rable Acres: O.o·                           Unl_nsura!)_le A'c'r,;,s:
L,eg11I Description..: ·(032) 011 s~029E
FSA: Farm / Tract / Field#:                                                                          2010                    ·0.6             0.0            90.6 ·       E
Fami Name: Dog;P.en(East                                                                             2011                     0:0,            9.0            90.6,        E
                                                                                                                                      --
Other Person(!!) Sharing In the Crop:                                                                2012                     (to             <i.o           90.0         E
Record Type:            T-Yleld. Map_~rea /'Area,Class.:                                             2013                     0.0            10.3            ~5,0         p
Multi Crop·Year Reportlng-Reas(!n:                                                                   ·2 01_4                  0.0             .o.o            0.0         z
•    Added lan·a (New ·crop i ·Practi~ i Type-/ TMA                                                  20.1s··                  0.0             ·0.0           0,0 ·        Z:
Proi;essor # I Name:                                                                                                         81 .0   iii,lc!Jtt~i~         325~'0 ,
# of Trees or Vines:                            • ·New Produ~r - I certify I have.not produced'the Pr-ellrriinary YllllJd:  Dtviae'Cifuyjij
                                                                                                                             NIA                                 4
1--- - - - - - -------~insiJred crop(s) in"the county for more than two
D Inspection Required?                          years,                             ·
                                                                                                   I-------';...,,..~.-------,====
                                                                                                   . Rat.e ·:YIGld\~·
                                                                                                                 ·.    81.0 e,~'glt)'f@~                     ~,1,:9
•    Fi~ld F~view Required?                    . Land In Othe~ Coun,_tles? o ·v.es D No             Adjusted·Vteld:           0.0    im~a."tli
Comments./ Re'.marks /'Other /'Other Ciharacterl!Jtlcs:
• Additional exist•• Legal Description.;, Section, Township, Range & Other Land Identifiers {e.g. Spanish LanCl.grants. m~tes & bounds, etc.) C= Claim Record
11
  '1Mhe-insured chooses·to opi'out ofYE'for·an a'ctual'yield(s) 1h an-eligible.crop year; cross outi"N'',and write in-~(" in the Y.E • Opt:0ut fielil.ol') t~e P,iPH D~tabase.
Record.Type Codes:            01 =Pro.d ..So,ld\Cotr:i.merc.ial Storage    10=Fann _Stored\Record_B[r:i ,Measurement         20=FSALoan.Record           JO=Other
                              05=0n Farm Storage                          ·15=LlvestockFeeding·Records                       2!;,=Appraisar              j5=Pick.R'ecords.
 Ml!lti Crop Year·Reporting Reason Codes:
t ) Certification of crops·years ')cit-previously certified. 2) Corr,ection '3)-R!'Pla.cement ofa'temporary yield, 4) Replacement ot,ar:i assignea:yield.
S) Certili~tion by new insured. 6) Certilicatlor using anothe'r producer's history for new acreage. 7) Recertification for ·new actuarial offer.
8);Recertification for new unit•strtictu~e,,9) Other




765PR (Rev. 12°2015)                                     See,La$l•Page,of Prqductiori·R~port·for Required Statemerits
                               Case 3:18-bk-04194-JAF                         Doc 165-1              Filed 04/07/21         Page 43 of 77
                                                                                                                                                     Hudson Insurance Company
                                                                     Production Report                                                        7300'West 110tli:Streel, Suite 400
          HUDSON                                                                                                                                        Overland Pa~. ~s 611210
          IN! UIWIClCJt.OVr~                                                                                                           Ph / Fif:.(866) 450-1445 / (9 13). 345-1671
                           .         .                                                           .                                                        Print Date: 01i21/2016




 Crop: Corn (0041)                              plan: YP (01)
 Type: Grain (016)                              Practice: (lrj gated (002)'
 U l)_lt: 0001-0032
 _                                              Cr~pl_and.Acres.:
 lnsurable·Acr4!i: 0.0                          Unlnsur~ble,~cres:
 Legal Qescrlptlon••: (032) 012S: 029E
 FSA Farm / Tr~ct / Field#_:                                                                          2010               o.·o          0.0            90.0          E
 Farm Nl!me: Baylor'~                                                                                 20,11              0.0           0.0            90.0          E
 Other Person(s) Sharing in the ~ .rop:                                                               2012               6.o           ·o.o           90;0          E
 Rec·ord Type:.                T•Yieli:I IYlap Area / Area:Class::                                    20'13              0.0          4ii.8           55..0        .p
 r._11.ii_ti Crop Year Reporting Reason:                                                              2014               0.9           0.0             b.O          z
 • ·~dde~:Land/ New.Crop / Practice / ·Type / TMA                                                     2015               o:o           0.0              0.0         z
 Pro.ces.s9.r.ti f Name:                                                                             Prior Yield:       8,1,0    ~!OOf§!F~
 # .of Trees. or Vines:           D !'lew Proaucer • !'certify I have not produ~.d the Preliminary Yield:          o~iaD7ii
                                                                                                     t-------------===  N/A
1 - - - - - - --......,.----- --tlnsured c,r,p(s) In the county lor more.than two
D lnspection.Re9uire'd?           ye:,rs.                                              Rate Yield:                          ~-~.,.,~
                                                                                                                        aq~ ~g; iY.ie~
 d   ·Field Review Requ_ired?                  Land In Other Counties?        •   Yes   p No         Adjusted· Yield:    o:o ~~ieB
 Commen·t s I Remarlfs /'Other /'Other ChaI•acterlstics:
 County:_Flagler (035)
 Crop: .Corn (0041)                             P.l an: YP (01)
, Type: .Graini(016)                            Practice: Irrigated (002)
 Unjt: 0001-0033                               Cropland Acres:
 lr1.surab_le-Acres: 0.0                       Unlnsur.i~l e A.eras·:
 Legal Descrip_t/on..:: (033) 012S·029E
· FSA Farm / J.ract / F_l~i!i #:                                                                      20.1 0             0 :0          q.o            90.0          E
 Farm Name: Jc;>hnny P's                                                                              201 1              0:0           0.0            90.0          E
 Other Person(s) Sharing Ill the C rop:,                                                              2912               (>:°0         -0.0          ~0.0           E
 Record Type:                  T-Yield Map Area / Area Class.:                                       2.013               0 .0         10.0            55.0          p
 Multi'Cfop Year Rep_orting Reason:                                                                  ·201 4              0.0           ,O.O            0.0          z
 p/,d~ed l:and I New Crop·i .Practice / Type/ T~ .                                                   2015                0.0           0.0             0.0          z
Proces~or # l Name:                                                                        Prior Yield:                                              325.0    ~~
# of Trees or Vines:                D New Producer •..I certify I hav_e.nqt P..rQduced the Preliinin:.ry Yteld:         NIA
1 - - - - - - - - - -- - - - - - - <lnsiireifofop(s) In the county for'more than two
D Inspection Required?'              ears.                                          ·      Rate Yield:
 q   Fiel<l.Review Required?                   Land I~ Oth4!r Cou·nt1es? D Yes          a   No       Adjusted Yi_
                                                                                                                eld:
Gomments:f Remarks/ Other /'Other C haracteristics:
* 'Additional exist. ·· 1"egal Oescr!ption = Section, Township, Bange & O.ther Land Identifiers (e:g . Spanish Land gra!)ts, ooetes -& bounds, etc.) C = Claim.Record
,.. If the' insured chooses to opt out.of Y~ for an actual yield(s) In an eligible crop year, cross out "N" ano write in ·y• in the YE• Opt Out-fielcJ. on the.APH. Database.
 Record Type Coiles:          01=Prod. Sold\Commerdal'Storage 10=Farm,Stbred\Record:Bin,Measurement .20=FSA,Loan:Record                            30=0ther
                              05=cin·Farm Storage                       15=LivestockFeeding Records                     25\::Appraisal .           35=Pick Records
 Multl Crop Year Reporting Reason Codes:
 1) Certification of crops yeaJs riot previously certified. 2) Correction 3) ,Repla_cement·of.a i emporary yield. 4) Replacement of l!n,a~signed'yield.
 ~) Ce[lification by'new Insured. 6) Certificat/or, using anotner producer's'.history for new acreage. ,7) Recer:tjfication .for new actuarial offer.
 8) Recertification for new·unit struct11re. 9) OIiier




765PR(Rev.:12-2015)                                     Seebst,Page of Production Report for Required Statements
                                                                                               .,. ,:-':\ .-_

                           Case 3:18-bk-04194-JAF                           Doc 165-1          Filed 04/07/21                  Page 44 of 77
                                                                                                                                                    . . H_ud~Q.n 1.~sur.imce·Qompi!nY
                                                                   Production Report.                                                            7300West 110tti:Street, Suite 400
                                                                                                                                                           -Overtand Park, KS 66210
                                                                                                                                           Ph/ Fx::.(866) 450,14ll5-/.(913j ~5-.1671.




County: Flagler (035)
Crop: Potatoes (9084)                          Plan: APH:(90)
Type: Group B (261)                            Practice: lrrigate·d (002)
 U!ilt: 0001-000.1                                                                              1~98                        0.0           20.0           30.4.0         A
 ln!5urabJe Acr~s: 0 .0                       . UnlnsurableA(,:res:                             1999                        0.0           20.0           204.ci         A
                                                                                                2000                        0.0            0-9 :            o.d         .z
FSA Farm / Tra~ / Field #:.                                                                     2901                        0.0           20.0           232_._o        A
Farm i-iame:                                                                                    2Q02:                       0.0            0.0              O!O         .z
Other Person(s) Sharing In the ~r<>p;                                                           20Q3                        0.0           20.0           290.0          A
RecorifType:                T-Ylelif Map Area /·~rea·Class.:·                                   2()94                       0.0           20.0          .348,0          A
M~ltl,Cr,oj> Year Reporting Reason;                                                             2005                        0.0.          20.0,          305.0          A
• :Add~~·LanclJNew·¢rop (Practice ( Typei/ TMA                                                  2006                        o:o            0.0              0,0         z:
Processor,t, / Name:                                                                           Prlor ·Yleld:                                                       "'~:i..«"'~
                                                                                                                                                       1,683.0 !!.,~       '
# of Trees or Vines: ·                         •
                                           New Proilucer - I certify J·have.ilcit pioduced·the Preliminary Yield:                                             6'
1 - - - - - - - - - - - - - - - - i i n s u~ed crop(s) in the county for more than two        1-..:.·_ _....:.__ _ _ _ _--!'
• Inspection R.,~Q\Jijecl?               years.                                                Rate 't'.leld:
D Field Review Required?                       Land.In Oth&f' Counties? OTYes Q No             A~jus.ted Y.leld:
Comments ( Remarks/ other,/ Other Chab-acterlstlcs:·
County:.Flagl~r (93~)


                                                                                                                       6_.E~24.0          96.0
                                                                                                                      ~.656.0.            96:0
lnsurable:Acr~s; 9,6                           Uril_nsural>le.A<;!H!                            2'008                 16,338.0            66:0
Legal _Description-:·                                                                          2009                   25,637.0           220':2 '        1'16.0     YA(.1 48:0j
FSA Farm / rract./ Field#;    15~,/ 3~0 / -                                                     ~,9;10                46;_
                                                                                                                         8 43.0          211 .6         221.0           A
Farm Name: HOME PLAC-E                                                                          2911                  27,013.0           231.5           117.0      YA (1~8_.0)
Other Persori'(sJ Sharing In 't he•~rop:                                                        2Q.1 2·               48;H4,0            226.0          2.1.3.0         A,
~e_cord Type;               T•Yleld Map Area I Are~ ~Ii$$_._;                                   2013                  23,441.Q           132.0           178.0          A
Multi_C_roj> Year·R~portlng Reason:                                                            ·201 4                    718t0             4.0          180.0           A
• ,Add~~.Land / _Ne-.y Crop/ Practice /Type I TMA                                               201 5                  2,033'.0            9.~          2f2.o·          A
Process.or# /Name:                                                                             Prior 'tieid:               Jr.lliJ~!.tfl>.fiiJ.ljlj
                                                                                                                        :223,0
# ,of Tre·es or .Vines:            • New Producer·- ·1certify I.have.not produced the Pr&liml n3ry Y!eld:    N/A. Q.l'!_I~~
1 - - - - - - - - - - - - - - - - <insured,crop(s),.Jn the county for more.than two  1-,,- -
                                                                                           .- -· -:-.           - - - ----~===-===1-----,,.-,
D Inspection R,eQt.iii'ed?         years:                                             Rate Ylold:         , 192.0                  ~~i'!?li
D Field Review Require_d ?                    . Lancfln Other Counties:?    •   Yes   O No     A_djusted Yield:.        206.0      '.lq)p';W ;~
Comments i'Rema.rks / Other ( Other Characteristics:
• '.A dditional exist. ...k egal:Description:= Se.c lion, Township, Range & Other Land ldenJifters (e.g , Spa~lsh larid,gra'l1ts, metes & bounds~.etc,) C= Claiir) Record
" df'the ii1sur99 chooses to opt out of YE·for an actual yield(s) in ari eligible crnp year, cross out·:"N" and write in •r in the YE - Opl'Out:fielcl.on the "PH Database,
Recorif'Type Codes:·           0:1=Prod.:Sold\GommerctafStorage 10=Farm·stored\Record,Bin Measurement 20=FSA.Loan Record ·Jo=Olher
                               05=0n Farm Storage                        15=Livestoc~Feeding Records..         ·- - ·    25=Appraii,al            35=P!ck Records
 Multi Crop ;vear.~epor:tirag,Reasori Codes:.
 1-) Certification of crops years notprevfously certifie(1. 2) Correclion,3) Replacement oh t_   e mporary yiel.d . 4) Replacemeni·of an.assigned'yield.
 5) Certification by _n ew lnsu~~d, 6}: Certification using.anot her producer's history for new·acreage. 7) Recertification for new actuarial o(fer.
 6) Recertificat ion for new unit structure.·9) 'Other




!65PR,(Rev. 12a2015)                                   See last Page of Proouction R!:!poft ror Requir'ecl Statements
                                                                                                   ~-

                             Case 3:18-bk-04194-JAF                           Doc 165-1             Filed 04/07/21                 Page 45 of 77
                                                                                                                                                     _     Hud~on lnsur_ance Company
                                                                      ProduC:tion Report                                                             7300West 1.10th Street,,Suite 400
l\'.,
~
    HuosoNIN!UIWIC[C1'0ur•
                                                                                                                                                              0ver1and Park, KS 66210
                                                                                                                                               Ph/ Fx::(866) 450-1.445 f (913) 345-1671




Counfy: :Flagler (035)
Crop: Potatoes (0084)                           Plan: APH (90)
'l)pe: Group.B (261)                            Practice: Irrigated (OQ2)                                                                      0.0           246.0
Unit: 0001-0003                                  Cropland Acres:                                     2007                       0.0            b:o           246.0
Insurable Acr_es: 0.0                           Uninsurable.Acres:                                   2QQ8                       0.0            3.0           248.0           A
 Legal Descrlpt!on":                                                                                 2909                       0.0            Q.O              0.0          z
FSA Farm { Tract / Field#:                                                                           20·10                      0.0            0.0              0.0          z
Farm.Name: DOG PEN WEST                                                                              20.11                      0.0           18.0           373_,_o         A
Other Person(s) Sharing In the Crop:                                                                 2012                       0.0            0.0             ·o.o          z
RecoJd Type;                  T-Yield.Map Area / Area Class.:                                       ~0j3                        0.0            0.0              o.b.         z
Muitl Crop Y,ear Reporting Re,ason:                                                                 -20,14                      CJ,O           0.0              0.0          z
•   Added Land/ New-Crop / Practice/ Type i TMA                                                      2015                       0.0            0.0              0.0          z
Processor #T ~ame:                                                                                  Prior Yield:
# of Trees or Vines:                            •
                                             New'Producl!r·- I certify I have '!.o) prod_uc;ed'the Prelimihar{ Ylald:
1 - - - -- - - - - - - - - - - - l l n s u r o o cmp(s) in the county        tor
                                                                            more than two
• .Inspection Require~?                         ye~rs.                                              Rate Yield:
b   Field.Review Required?                      Land jn Other Cou·ntilis?      • ·Y.es· • '.No     Adjusted-Yield:
Comments / Remarks·/ 01her·/ Other Characteristics:
County: F.lagler (03~}
t - - - - - ~ - - ~ - - - - - - - - . - -- -- . . , . . . , - - - - - - - - - -_ :'!'ear
                                                                                                   m·
Crop_: Potat!)es (0084)               Plan: APH {00)
Type: Group ,!3 (261)                           Practice: lrri~a
                                                               _t_0d_-~
                                                                      (<i_o_                                   o,o
                                                                           2 )__ _ _ _--=---+"'·2..,.o_o_o-+------~-                          30.0            22.0
Unlt: 0001~0004                                 CroP.land Acres:                                2001           o:o                            20.0          240:0            A
Insurable Acres: 58.0                           Uilln_surable Acres:·                               2002                        0 .0          25.0          320.0            A
Lega1:oescrlptlon~:                                                                                 2003                        0.0           39..0         301.0            A
FSA Farm /'Tract / Field #:                                                                         2004                        0.0           15.0            30:0     Y.A, (1 48,.0)
Fa~ Na_me: :ALBERTS MAIN,F.ARM                                                                      2Q05                        0.0           22.0          342i Q           A
0th_!!~ Person(s)-Sharlhg In the Crop:                                                               2909                       0.0 ·         .58,0         399:0            A
Record Type:                  T-Y[eld Map.~i'eaj Area Cl ass.:                                      2010                        0.0           58.0          346.0            A
Multi'Crop Year Reporting·Reason:-                                                                  2611.                1-7,825,0_           58.0                           A
•   Added Land· / New Crop I Practice (Type / TMA                                                   2012                  5,925.0             58:0
Processor,# / Name:                                                                                Prior Y,leld:
'# of Tfees or Vines:                           •    New Producer - I:cert1~ I have•n_of produc_ed the Prelimi nary Yteld:             oiv..@eli~NIA
t - - - ' - - - - - - , - - - - - - - - - - 1 l n s ured crop(s)·1n the county for more than two      ~.::.:.:::.:;.:.:.=..:!:......:.~::.:..-...:...:~~~~~~ - - - - ~ ~ ~
•   Inspection.Required?                        years.                                             Rate Yield:              241.0      ~Mv.ie~J8
•   field Review Req~ired?                      land'ln,Other Couf!t!es?       p Yes •    N6       Adjusted Yielil:       270:<i       ~RP~f!!icl~
                                                                                                                      - -----'""'-""-====--'-----''-'--'-~~~~
Commen,s / Remarks./ Other/ Other Characteristics:
• Additional exist.•• Legal'Descr!ptioll = Section, Township, Bange & Ottier land Identifiers (e.g. Spanish l~nd·grarits. mete·s· & bounds, etc.) C= Claim Record
h If the insured chooses to opt out of YE for an actual yleld(s) j~,.an eligible· crop·year,cross out "N"'and write        :n
                                                                                                                    "Y"'in the YE" Opt Ou.t field on-the AP.H Database.
Record Type Codes:           0.1=Prod. Sold\Comm_    erci_
                                                         a l Storage 10=Fearm Stored\.Record Bin Measurement 20=FSA Loan Record 30=0ther
                             05=0n•Farm Stora_ge•                      15=1.:iv_estockF~edir,g Re.cords                  25=Af?pra.isai       ·    35=Pick Records
 Multi Crop Ye~r Reportl!ig Reason Codes:
 1) Certification of crops years not previously certified. 2) Correciion 3) Replacement•of a temporary yield. 4) Replacement of an assigned yield.
 5) ~ertificatioh by new.insured. 6) Certification using another producer's ti_istory fornew acreage. ·.7 ) Receri.ification' for       new
                                                                                                                                     actuarial offer.
 8) Recertification for new unit structure. 9)·0ther               ·




765PR (Rev. 12-2015)                                     See Last Page of Production Report for Required Statements
                             Case 3:18-bk-04194-JAF                          Doc 165-1         Filed 04/07/21                Page 46 of 77
                                                                                                                                                         Hudsc>n.lnsurance Company
                                                                   Production Rep_o rt                                                             7300 West 1fOth Sireet, Suite 400
                                                                                                                                                            Overland Park, KS 66210
                                                                                                                                            Ph / Fx: (866) 450-1445 l 'i913)·345-1671




 County: Flagler (035)
 Crop: Potatoes (0084)                        Plan:_APH (90)
 r.ype: . Grou11 s ·.(261)                    Practice: lrrlgatecj.'.(002)
 Unit: 0001-Q005                              Cropland Acres:
 Insurable Acres: 0.0                         Uninsurable Acres:


 _
 F.S!, Farm./ "(ract / Fl.Id #:
 Farm Name: DOG PEN EAST
 Other Person(s) Sharing In the Crop:                                                          2012                       0:0                0.0         246.0              T
; Record T.ype:              T-Yield Map.Area / Area;c 1a_ss;_:                                201.3                      0.0                0.0        .246.0              T
 Multi Crop Year Reporting Reason:                                                             201"4                      0.0                0.0         246,0              T
b           and / New Crop I Pract!ce / Type·/ TMA
     Ad~ed.L_                                                                                  2015'                      9 .0              ·o.o         246.0              T
 ~rocessor #_/ Name:                                                                          Prior Yield:             ·,114.(i   ~'"ffii'to"ta!I        984._()   l ~:;.· , . .   i· .. ;.....
#!of Tre·es or'Vines:                   i J~r - !,certify I have-not produced \h_e Prell mi nary Yield:
                             El New Prod_                                                                                 N//li ~~                            -4 ~
1--- - -- - - - - - -- - --llnsured crop(s) In the county for more than two.
 • lnspectiqn Required?      years.
                                                                                             ~;i;vi;·;i;:--·- -~'46i"t~~~;lmit-
                                                                                  IRate Yield:                  246:0 ~Y,leg
                                                                                                                                -2~"o1lmiiniiiiiNilil
                                                                                                                                  246.0 - -
•    Field Review Required?                   Land !n Other C9!!nties?       • -Yes •   No    Adj\lSted Yield:            0.6     ~~!i•!!lt              246.0
Comments./ Remarks.I Other.I Other Characteristics :
.County: Flagler (035)
 Crop: Potatoes (0084)                        Plan: AP.H (90)
Type: Group B (261)                         · Practice: lrrigat.id (002)
 Unit: 0001-Q006                              Cropland Acres:
                                                              ---~--~-----+---+-----------------------
 Insurable.Acres: 110.1                       Unlns_
                                                   u ra_
                                                       b le Acres:
 Legal Description-: (002) 012S-028E
 F.SA Farm / Tract/ Field#: 29i /,303 / •
 F·arm Name: ·SPALDING
 Other Person(s) Sharing In the Crop:                                                          2012                       o_.o              0.0          246.0              T
 ~ec~rd Type:                T.-Yield Map Area / Area Class.:                                  2013 '                     0 .0              0.0          246.0
 M_ultl Crop -Y ear Repoi;ti_ng·Reason:                                                        201 4                      0.0               qp           246.0              T
•    Added L~nd / New Crop / Practice / Type / TMA                                             2015                  21 ,990.0            1.10.1         200.0              A
 Processor# / Name:                                                                           Prior Ylelil:                                              938.0 ~~ ~
# of Trees or Vines:                   ~ Ne~_Producer • 1:1:!'lrti~ I have.11ot produC!')~ tt,e ~relimloary·Y1e1d:
- - - - - - - - - - - - - - - - < 1 n s ured:crop(s) ln,ttie:county,for more-than.two
•  Inspection· Require_d?.             years.                                                   Rate·Yteld:
•    Field Review Required?                   Land"ln Other Coul'!tles?      •     s D No
                                                                                 Ye_          Adjusted Yield:
Comment$ ( Remarks / .Other / Other Characteristics:
• Addition~! ~xis!. ** tegal Description·= Section, Township, Range & Other·Land Identifiers (e.g, Spanish Land gratit.s , /ne\es & bo·u nds; etc.) C =•Claim Record
A· 1f the Insured chooses·to opt out of YE for an actual yleld(s) In an eligible crop.year: cross oui'"N" an<f.wriie 1n •y• in the YE. Opt Out.field on the APH:oatlibase.
:Record Type Codes:            01=Prod.. Sold\Commercial Storage 10=Farm:Stored\Record Bin Measurement 7.0=FSA.Loan Record 30=c0thet-
                               OS=c0n Farm-Storage                       ·1s=LiilestockFeediri9 Records               ·2s=Appra.isal           35=Pick Records
 Multl'Crop'~·e ar Rep·ortlng Reason Codes:
 1-) Certification of crop·s years ncit previously certified. 2) Correction 3) Replacement.of.a tempor<lryyield: 4) Replacement'of,an assigned yield.
 5) Certification by new insured. 6) Certification using anotl)e( producer's history for new'acreage. 7i Recertification.for new actuariaf offer:
 8) Recertification for new unit strucii.u'e . .9) Other




?65PR (Rev. 12-2015)                                  See last Page of Proqugion Report for Required Slatemen'ts
                                                                                                                                                                     •
                                                                                                                                                                     (!I
                                                                                                                                                                          Page 6 of ,1 0
                                                                                                                                                                                        ..
                               Case 3:18-bk-04194-JAF                           Doc 165-1          Filed 04/07/21             Page 47 of 77
                                                                                                                                                           Hui!son Insurance Company
                                                                      Production Report                                                             7300 West 110lh Street, Suite 400
.I~
  I\"\ HUDSON
          IN~UAANCCCIIOUr:t-
                                                                                                                                                              Overlan·d Pali<, KS 662f0
                                                                                                                                            ·ph"f F.x: (866) 450-1445•/ (913)·34.&-1671




 County: Flagler (035)
 Ci:.oP,: Pota!oe_s (0084)'                      : Plan: APR (90).
Type: Group AJ 161)                              Practice: Irrigated (002)
 Unit: 0001 -00Q7                                Cropland.Acres:
 Insurable Acre~: 55.4,                          Unlnsu'rable,Acres:
 Legal Description..: (002) 012S-028E
 F SA Farm /. Tract / Field #: .297 ! 303 / -.
 Farm Name: s ·PALDING
 Other Person(s) Sharing In the Crop:                                                               2012                   0 .0              0.0          228.0          T
.R ec~rd Type:                 T-.Yieid,M ap Area / Area Cl ass.:                                   20,1,3                 0 .0              0.0          228.0          T
 Multi Crop Ye_!!r Repo.!11.n g Reason:                                                             2014                   0,0              0.0           228.0          t
tJ Added Lan.d / New·<;:rop;/'Pra¢tice./ Type I TMA                                             2015                13,87~.o        55.4,                 251 .0         A
Processor#'/ ,N ame;                                                                           Prior Yield ::          20,9.0     ~ ~1'
                                            • New Producer· I certify I hi!ve not produced.the Preliniinary Yiel d:
1 - - - - - - -- -- - - - - ---iinsured c,op(s) in the,county for more than two ,__ _ _;.__ __ __,~~                             ~
# of Trees or Vin es:                                                                                                     N/A                                  4
                                                                                                                               ~;:;~
• ·Inspection Require<!~                    ye3 rs.                        •                   Rate Yl!tld :           2.~ ..o ~~:@~                      234.0
•   Field Review Required?                       L;and lri Other-Counties?      •   Yes   •   No   Adj usted Ylelci:       0.0    ~ P.}:'.!/!.i!~         234.0
Comments /.Remarks;/ Other { Other Characteristics:
County: F.lagler (035)
Crop: Potatoes (0084)                            Plan: APH (90)
Type:' Group A (161)                             Practic.e: tr:rigaied -(002)
Urilt; 0001-0008                                 Cropland Acres:
Insurable Actes: 20.5                            Uninsurable. A1:res:
Legal Descr_iption-:.
FSA Farm / Tract/ Flel~ #: 153 / 310 / .
Farm Nam_e: t;iOME,FlEL:D
Other Person(s) Sharing In the Crop :                                                               2012                   0.0              0.0          ~2;18.0         T
Record Type:                   T-Yleld Map Area / Area Cl as~.;                                     2013                   0.0              0.0           228:0          T
M_ulll'Crop :Vear.Reporting.Reason:                                                                 2014·                  ,0.0             0.0           ?28.0          T
•   Adged land/ New Crop/ Praciice / Type I TMA                                                     2015               5,675.0 ·          .20.5           277:0          A
 Proc_esl!or # / Name:                                                                Prior Yield:
 # of Trees or Vines:                            •
                                  New·.Producer -il.c:ertlfy I have not pro<luced the Prelimlm:iry Ytel d:
t--- - - - - - - -- - - - - - llnsured crop(s) iii the county for more.than two
•   Inspection Required?      . years.                                                Rate Yield :
•   Fie/d Revi_e:,v ~equirea?                    Land in Other Counties?        •   Yes   • ,No    Adjul!ted Viel.ct
Com!119nts /'~emar~s / Other. / Other C haracteristics:
• Additional exist. - legal Description= .Section; Township, Range:&: Other land lt!entifiers (e,g. Span[sh Lana grants, me!es & bounds;,etc.) C= Claim Record
~ If tl\'e•insure·d chooses to opt oufof YE;for ·an actual yield(s) iri· an eligib!e-c·rop·year,:cross ou("N"·and.write !n "Y" In ti-,eYE - Opt Out,field,OIJ tf'\e ~PR Qatabase·.
Record Type Codes:.          0 1=Prod. Sold\Commerclal Storage ·10=Farm•Stored\Record Bin Measurement W=FSA Loan Record 30=01her
                             05=0.n Farm Storage                      15=Livestockfeeding Records                     2_5=Appraisal    ·        35=Pi ck Records
Multl'Crop )'~ar Reportrng·Reason Codes:
1) Certification of c~ops years no! previously certified. 2) Correction 3) Replacement of a temporary yield..4) Replacement of an a~slgr)ed yield.
~) Certifica.uon by new·1nsured. 6) Certification using,anolher producer's history for ne'!Y acre11ge. 7) Recertification for new actuarial offer.
8)·Recertification for. new unit,s\ructure.-~) Ottif:!r




                                                                                                                                                                    ~
·755p~ (Rev, 12-2015)                                    See Last•Page of Produciion.Report1for Required Statements
                                                                                                                                                                    la Pag'e'7 of 10
                                   Case 3:18-bk-04194-JAF                        Doc 165-1             Filed 04/07/21                Page 48 of 77
                                                                                                                                                               Hudson ,lnsilrance·Company
                                                                        Production Report                                                                7300-West f10thStfeet, Suite 400
 ~         .HUDSON                                                                                                                                               Overland Pari(KS 66210
 ~         -IN$VR.A,-.'CECRPtJP•                                                                                                                  P!)/ Fx:·(866)45°'.1445 /,(9.1 3) 345-:1671




 County:, Flagler. (035)
 Crop:    Potatoes (0084)                         . Plan: APlj'.(90)
 Type: G.~oupA(161)                                Practice; Irrigate~ (002)
 Or;ilt: OOOl-003~                                 Crop'iand Acres;:
                                                   Uninsurable Acres:
 Legal C>escrlpjlon,..:.
 FSA Farm,/ Tra_ct / Field#: 26 / 35 / -
 Farm Name: JOHNN)'.'P'S
 Other Person(s) Sharlng'ln tl!_e Crop:                                                                2012                       Q.O             0.0           228.0           T
 Record'Type:                      T-Yield Map.Area[ Area Class.:.                                     20.13                      0:0             9.0 '         228.0           T
 Multi Crop Yel!r Reporting Reason:                                                                    2014                       o:o             0.0           228,0           T
.•    Addgd lan~ / Nl}W Crop/ Pr~ctice ( Type/1:MA                                                     2Q15                    .545:0             _3.2          UQ,9            A
 f'rocessor # / Name:                                                                       Prior Yiel.~ :
i, ·ot Trees or v'fnes:           • -l;l_ew Prodycer - I c~rti_fy l t,~ve-1\ot produced the Preli minary :Yield:·
1 - - - - -- - - - - - - ------jlnsured croo(s) In the coun!}'·for more than two                               ·
D Inspection Rl;lQ\Jired?         years.                ·· ·     · · ·                      Rate Ylelcl_:
 l:l Field Review,Required?                        La,0d in ~her Counties?       •   V.es   •   No    Adjusted Yield:
 Comments.i Remarks / Other./ Other Characteristics:
 County: Flagler (035)
                                                   Plan:   APH.(90)'
 l)pi_: Group B (261)                             . Practice: !rrigat_
                                                                     ed (002.)
 Vnlt: 00.0~1-0(,J~~                               Cropland-Acres:
 Insurable Acres: 16.. 8.                          Uninsurable A<:r-es:
 °Legal Description••:
 FSA Farm / Tract / Field #::26 / 35 / -


 Other Person(s) Sharing_ln fhe Crop:                                                                  2012                10,578.0              4010           264.b           A
 Re_cord:Type;                     T ~Y.leld Map Area.i,Area ¢lass._:                                  20:13                 4,44.7.0            30'. 0,        148_,0          A
 Multi Crop Year Reporting Reason:.                                                                    201 4                 6,568.0             26:0           2s_;tb          A
 _d   Added Lal)c;l / New,(;rop / Practice,_/ T.ype /TMA                                               ~01.u _
 Processor#/ Name:                                                                                    Pr.fur Yield:
 # ~f Tr.e es or Vin·es:                   CJ New Produc~r: I certify 1..h;we r\OI_S?roduced.the Frellml r>ary Yield:
1-,-~ - ~ -- - - - - - - - - - i i r i s u r e d,crqp(s) ln\lhe_county for, mo_re-th_an_:two     .      - - - --            - --+.:
 c:r"Inspection Required?·                 year_
                                               s.   ·                                            R~te Yl.&Jd:
 •    Fielcl.Review.Required?                      lc!n~ In O_ther CounHe!i?·    •   Yes    •   No    Adjusted Yield:
' ·comments/ Remarks:/ other/ Othe_r·Characterlsiics:
    • Additional e1<ist ** LE!gal Description= Section, Township. Range & Othe(.Land Identifiers (e.g. Spanish Landi 9raiits,""metes &.bourigs, etc;.) C = Cl{liin Record
                    chooses to-opt.oµt of·Yf;'for,,;i_ri actuai yield(sj In.an eiigible crop year,,cross,out ~t:,I~ a[ld '!'{lite in ·''Y"'in-tne, YE -·,Opt Out·field on the •APH Datab~se.
   'A ltthe insured _
 Record Type.Codes:             01;:Prod. Sold\Commercial Storage 10=Farm Stored\Record Bin Measurement 20=-FSA Loan Record                            30=0!her
                                05=0n Farm Storage                   ··    .15=LivestockFeeaing Records                  25=Appraisal                  35=Picl<Records·
.Multi Crop Year Reporting Reason.Codes:
 1) Certifi_catiim cif crops years not previously certified. 2)·Correction 3) Repl_acement-cif a.temporary yield. 4) Replacement ofan a!!signed yie_ld.
-~) Certificati6ri;l:!y:new insured. 6) CertLfic_ati9_n:usi11g another'producer.s history for new acreage,-7) ~ece~ificatiori for r.:ie~-actuarial offer.
 8) Recertification for riew·u11it-Sll'\lcture. 9) Other




765PR (R.ev.12,2015)                                        See.Last Page of Production Reportfor'Required Statement$
                                                                                                                                                                         •[!]       ·. . .
                                                                                                                                                                             Page,B·of 1.0
                                                                                                                                                                                             ~
                                                                                                                                      ~· . .. . :: -~.
                                       Case 3:18-bk-04194-JAF                                           Doc 165-1                         Filed 04/07/21      Page 49 of 77
                                                                                                                                                                                           Hudson Insurance Comp~!JY
                                                                                               Producti~n ~epo'rt                                                                   .7300.West··110th Stre-et;.Suite,4oo·
                                                                                                                                                                                              Overland'Paii<, KS 662.f o·
                                                                                                                                                                               Ph/ Fx: (866) 450-1445 / (913).345-1671
                                . _                                                                                                              _                            .                  Pririt·Date:,9.1/21/2016·
 i ~ . i i i . ~lniiirea;s1Niime~('<!J(@~:-f¼~:i.-,1i\il;f1t~ a ~"f¥.i®if:Ji.:~1A-er,c'J"iindfK ent~Nanr•~~~~~~~ ~cr.o·~Y.eiii\I .~ iM",tJ:Rolic'1N1.im1>eflN -~
                                  ..Johnny Kinney                                                            Elbert Tucker Insurance, Inc, (.12,003)
                                                                                                                      Elberl.Tucker.('1,1~0)
jiiiiiiiiiii~iiiiii--iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiii;;;;l;;;;iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiji
 County: Flagler (035)_
.C rop: P.otatoes;(0084)                                         P.lan: APH (90)
 :Type: Group A (161)                                            Practice: irrigated (002)
 Unit: 0001°0034                                                 ~topla'1_d Acres:
 Insurable Acres: 0.0                                            Un_lnsu~able Ac°res:


 FSA Farm I Tract/ Field#:
 Farm Name: ,SPALDl_t-JG
 other Person(si Sharing In the Crop:                                                                                                     2012             0.0                 0:0          228.0          t
 Record Type:                           T•Yield j\1ap Area;I Are!I~ Class!-:                                                              2013             0.0 .               o.o          228.0          T
~ultl Crop Year Reporting Reason:                                                                                                         2014             o.o                 o:o          ~28.0          T
 p   Add.! lil Land./ New Crop-i Practice.f-Type./ T:MA                                                                                   2015             .0.0               0.0           228.0          T
 ProcessQr # 1/IName:                                                                                                                 Prior Yield:       209.0    ~!!i.cii'.r~i.!}! . .
# of Trees or Vines:                     P _New Producer.- I certify I have not produced the Preliminary Yield:                                            NIA
t - - - - - - - - , - , - - - - - - - - i1n~ured,croo(s) inithe county.for more than:two      .    . ·    ' .·
D lpspection·Requireci?                  years,                                              Rate Y.leld:                                                228.0
 D Field Review Required?                                        Land in-Other Counties? D Yes D No.                                  Adju~t~!I Yield:
¢omments I Remarks/ other I Other·Chafacterlstlcs:
 County:
· Crop:                                                          f:>la_
                                                                      n:
 Type:                                                           Practice;
 Unit:.                                                          Cropll!!l!i Acre!I:
 lns~ra!)le Acres:
Legal:Q~scrlp,tion"*:.
 FSA f'.arm/ Tract-/ Field#:.
 Farm Name:
Other Person(s) Sharing In the Crop:
Recortt·Type:.                          T.,Yield Map AreaJ~rea ~lass:,
Multrcr~p Year Reporting Reason:
0-Addi.d:t.,a_
             n dJNew,(;fop /.Practice./ Type,/TMA




 • Additional exist.·· Legal Description= Section,TowllshJP, Range & Other land Identifiers (e,g. S_panish Land gra.nts. metes & boi.mds,.etc.) C=•Claim Record
•" lfthe'lnsured chooses to opt out;of YE ,fonin actual yieid(s) in an eligil:>le crop-year, cross out-"N"·anc! write in "Y" irrthe YE-- Opt 0ut fie_ld-on;tfle APH ;Oatabase.
 Record Type Codes::          01=Prod.. Sold\Commercial Storage 10=Farrn Stored\Record Bin Measurement .20:fSA LClar) RecoJd                     30=0the°r
                              05=0n,f.a_rm Storage                       ·15=1JvestockFeeding.Record~                 25=AJ?prai$al             ·35=Pick Record_$
 Multi'Crop Year Reporting Reason Codes:
·1 ) Certification of crops years not·previously certifil;ld. 2) Correction 3).Replacement of a temporary yi~ld. 4) Replac~merit of an assfgned·yield.
·sj Certifica'tlon by new insu~~d. 6)'Ceitification using anotherproducer's)t\istory·for ne~:acreage. 7) Recertification·for ·new actuarial•offer.
 6) Rece_rtification for new unit structure. 9) .Other




7.65.PR:( Rev. -12-20-fS)                                                   ,See J:ast-Page.of,Production Report for Reqyjred•Stai_f31Tlents
                                                                                 S ··   . •• ,.·

                                 Case 3:18-bk-04194-JAF              Doc 165-1                Filed 04/07/21         Page 50 of 77
                                                                                                                                            Hudson ·insurance Company
                                                              Production. Report                                                     7300 West 110th Street, Suite 400
l\'-HUDSON
~    - ,,.,~vR.A.r•,.'C£GROUr•
                                                                                                                                          .    Overland,Park, KS·66210
                                                                                                                               Ph/ Fx:: (~66) 450.-1•1"45 / (913) 345-1671
                                                                                                        •                                         Print Oate: 01/2'1/2016




                                             Col_lectlon of lnformatl~n and Data (Privacy Act) Statement
                                                      ~gents,. Loss Adjusters,and Policyholders
 The following statel)'lepts are.made in accordance with the Privacy Act:bf1974 (5 U.S.C. 552a): The Risk Management Agency·(RMA).is
 authorized by the Federal Qr6p l_nsu~apce Act (:7 '.U.S.G. 150~-1524) or other'Acts, ·<!nq the regulations promulgated t_      h ere_unde~. to.solicit !lie
 information requested offthe documer,ts establi~hed by RMA or by approved in·surance.provLders (AIPs) that.have.been approved by the
 Fed.era! Crop lnsurance.,0orporation (FCIC) to, deliyer Federal crop;insurance. The infori'naticih is ri_ecessary for AIPs ,and RMA.to operate the
 Fe.d eral crop in~urance program, determine program eliglbility, conduct statistical analysis, and ensure progratn integrity. lnformation provided
 herein may be furni~ijed1to,otl;Je_r, Federal. State. or .local agencie~•.~§.requjred .or permitted by law, law enforcement age.r:i_cjes, ·courts or
 adjudicative bodies; foreign agencies, magistrate. administrative tribunal;_AIPs coritracfors and cooperators, ComprehehsiVe informai ion
 Maflagement System (CIMS)•. congr.essional offic~s. qr entities under contract with RMA, For inswance.agents, certai n.information may also .be
 dis9losed to the public to assist'interested individu·a1s ih locating agents'.in a particular area. Disclosur~ of the·information:requested is
-voluntary. Hci~e.ver, ·failure to C?rrectly report the requesteq informatio_ri mc!Y result in the rejection of this doci;mJent"by th~ AIP or RMA in
·accordance with th¢ Standard Reinsurance Agre·e ment between the AIP c!nc;l FCIC, .Federal regulations, or RMA-app~oyed procedures and the
 denial of:program ,eligibility or benefits derived therefrom. Also, failure to proyide tr.ue and correct information may resillrin dvii su[t or criminal
 prosecution andthe assessment:·of pehalti_es or ·pursuit ofother:remedies,

                                                               Non-DlscrimlnatloniStl!t,m~nt
Non•Discrimihaiion Policy - The U.S. D~partment o_        f Agriculture (USDA) prohibits discrimination against its customers, employees, arid
applicants fo:r empl9.yn_,entomthe basis o f roce, color, ·natioh"al cirjgin, ag!:l,;disability, sex,_ger:ider'identify, religion, r.eprisal,..and where applicable,
political beliefs, mari~al status, fa_milial or parental status,.sexual oiientaiion, cir all or part of an individual's income is deriveq frorn any public
assistance program, orprotecte:d-geneticf_ofpm,a_tion1in efT!ployment orJn ariy pro9ram,or' activity c,:onducted or funded by the Dep_artm_e_n_t, (Noi
all prbhi~ited basis will apply to all ·programs an<;itor el)lployment activities.)
To.File a· Prograf!1 Complaint - H you·wish to file a Civil. Rig~ts prpgram complaint.of discrimination,.com"P.iete tl:le USDA Program Discrimination
Complaint Fo-rm, fou.n:d oniine at http://www.ascr:usda.gov/comp1afn\_\11ing_cust.html , or at any USDA office, or cali (13.66) 632,9992 to request-
the;form. You may also Wnte a !¢~er containing all of th& inforn1atior1 r~queste<;l in the'form. 'Send your .c ompleted cq"rnpl,aintfo_rm or letter by mail
to the U.S. Department of Agriculture; Director, Office of Adjudication; 1400 lhdep¢nden.ce Avenue, S.W.• Washington·, D:C. 29250-~410; by fax
(29.2) 699-7442 or email at program.ihtake@us.<;l~_.gov.
Persons wlih Disaoililies - Individuals who are deaf,.hard ofiiea~ng or have speech disabilities and wis~ to file either an EEO or·program
complaihJpleas~ ~ntad IJSDA.through the Federal Relay·Servi~e .at (800) 87708339 or (800) 845~91 36 (ih Spanish). Persons with disabilities,
who•wish to file a program comp(~fo;i,please see information.above oh tiow t_          o col'.ltact:the Department by°mail dire¢t1y,or by email. lf:you require.
alternative means of communicati9n for prograrp infonnation (e.g., Braille, large priht, audio~~pe, etc.) please contact USDA's TARGET Center
at1{202) 720-2600 (voice and TDD)..           ·

                                                          l:ludson lnsu'rance-Privacy Polley
When you applyto any ofthe Hudsqo Insurance Group companies for any type of. insurance, you disclose information about yourseifto us. The
coliectibn.:use and disclosure of.such inforinatiqn ls'regulated.by law. Mud!;on ln!;urance Group, its agents, affiliates and subsioiarj~s rriah:itain,
p_l'jysical, electronic and procedural safegu~rds that comply with state and federal r~gul~tior.s bguard your personarinfonnation. We also limi\
employee access fo;certain personal information, to t"!ios·e w.th,a -business;reason for knowing suctJ information. Hudson lnsuranc.e Gro:cip also
instr:ucts its erf)ployees so that they will understand the impprtanceof \he confidentiality of persona! inf'cii'ir,atjqn, a11d takes appropriate
measures·to,enforce em·ployee•privacy·responsibililies.
                                                                    Certificat_ion Statement
I certify that to _the best of my knowledge-and.belief all' ofthe inform_
                                                                        a tion·on this form is correct. I also Uflderstancftl:iat'fa(lure to· report
completely and accurately rnaY r~sult ih sanctions.under my policy. including ~ut not limited to voidance,of the policy, and in criminal or civil
penalties (18 U:S .C. §1006 a·nc:1. §1.014; 7 U.S.C. '§1506;' 31 U.S,C. §3729, :§3730 and any·other applicable federal statlite_      s).
lnsured!s P(ii'lted Name                                                          lnsured's.Signat~re                                   Date
 Johnny Kinriev
Agent's Printed.Name                                                                                            ..
                                                          Code                   ~gent's,Sigriature,                                    Date
                                                                           I
  Elbert Tucker                                            ··1140
                                                                                                                                                           -
                                                                                                                                                           \)




765PR (Rey. 12-2015)
                                                                                                                                                      •[!l-          . ..
                                                                                                                                                        .Page 10 or 10
                                                                                     Case 3:18-bk-04194-JAF                                   Doc 165-1                               Filed 04/07/21                         Page 51 of 77
                                                                                                                                                                                                                                                                                             Hudson Insurance Company
                                                                                                                             Production Reporting Worksheet                                                                                                                            7300 West 11 •th Street, Suite 400
                                                                                                                                                                                                                                                                                                Ove~and Par1<., KS 6621 0
                  f1UDSON
                                                                                                                                       J saV--Vt~,R,{'";,@                                                      ~ro
                  i_:-..:/:i'."1.'°\Cr:1,,!Rdi.!1'-.                                                                                                                                                                                                                            Ph I Fx: (866) 450-1445 I (913) 345-1671

                                                                                                                                                                                           UrAd:?;,Q                         5   ~rBU-f' •C ~                                                             Print Date: 12/29/2015




                                           'InE1iJri!1fs •Nari)e';l\Jlaili~i1ia.tjd/orStreet·Ad<ire.sii.                                                                                                                                                                                        · Polic:y Nur,ibe'r. . •
                                                        ar\d 'otlier Pprita~"(liiformation      . ...
                                                                                                                                 Elbert Tucker Insurance, Inc. (12-003)
 • I I II    I:    I I -                                                                                                         !
                                                                                                                                 Elbert Tucker (1140)                                                                                                                                     12-595-1017857
                                                                                                                                 1044 County Road 305
                                                                                                                                 Bunnell! FL 32110
                                                                                                                                                                                                                                                                                    . $.t.ate
                                                                                                                                                                                                                                                                                  Florida (12)


                                                                                                                                                                                                                                                       0   Added Land I New Crap / Practice/ Type I TMA


                                                                                                                                                                                                           %<ifJ'rli;ci{ -       •  New Producer- I certify I have not produced the insured crop(s) in the
                                                                                                                                                                                                            !!l_i!¢t~.t f •      county for more than two years.
~4.c;..:2..2..2..2..i::sc~ ~===r== =c...;.c...;...c...4c...;."'¢o"iik:f'i'-'"'-"tc.. ;_-'"-'-'-c...;_';t,;t-...:...~==="t..........=                                            '-"-=~'"""'"""r""""""'"'.1i'ioiro~'Ato ~ =1       ust crop(s):

!POTATOES                                                                                                                                                                            YA                        100%




            =                     Cr'op                                                                                                       ·:· . . ';,, S.hai~ ' .. •                              :   M~J~~~a        I
                                                                                                                                                                                                                              ·' •·•·Totaf, ...... .
                                                                                                                                                                                                                              ·. Ptodugtio11' .
                                                                                                                                                                                                                                                             Alii:e's,.   t        Yield .                Proc:e:~l!ot Nam¢ •
                                                                                                                                                                                                                                                                                                             ·&Ntirilber ·
                       Type/P
                            .' t·a·c··;·~i11ic.·~-r·.•· .·                                                              Farm Name                 ..·t. !i~r p···e·r·•S·.•o.njs) .
                                                                                                                                           ...... 0                                                       . I fi.rea
                                                                                                                                                                                                                                                                                                            =._ '·:Q:t~~f.~~~~: .
                    · . :·            '--- /           _                 "'-'="-'--'----'"'--'.:...c==                                        St,~ri(lg I.n the         Cro_!f                              Class.       -        -                                        L~
f=:ou nty:       Flagler ( ~

            G rain      7/
                    Cor!Y("OD412
                           Irrigated (002)
                                                                             0001-0005
                                                                   (005) 012S-029E       I
                                                                                                I    DI            1211 UI
                                                                                                                    Albert's Main Farm
                                                                                                                                                           100%                                                                                               32.0



                                                                                                               I
lcomments:                      7
\county: ~ r (035)
                    -rcc,rn
                    (0041_2                                                  0001-0029          I    01         12!1 UI
                                                                                                               Home Place , Joh nny P's
                                                                                                                                                           100%                                                                                               24.0
     G'Jifn (016) / Irrigated (002)                               (029) 012S-029E.
                                                                                 •
             (                            /'                      (033) 012S- 29E

 lcomments:                       7
 f=:ounty: Fla~r (035)
           -/Corn (0041)                                                      0001-0031          I   01         1211 UI                                     100%                                                                                               6.4
      / ( 0 1 6 ) 7 ,_ ted (002)                                   (031) o11 S-029E,                           Baylor's, Dog Pen West,
                                                                   (032) 012S-029E•                             Dog Pen East, Albert's
                                                                                                                       Main Farm
 !Comments:                       /
 !county:     Flapr (035)
                                                                                                     •                                                      100%                                                                                              15.0
              / Corn (0041)
            G7n (Oi6) / Irrigated (002)
                                                                              0001-0032
                                                                   (032) 011 S-029E      I       I         I       1211 UI
                                                                                                                        Dog Pen East

                                                                                                               I
 !comments:



 !Remarks / _Comments I Other I Oilier Characteristics:                                                                                                                                                                                                                   -----·----· ------                I l!!.I r.:: -~-~
    Additional e;,cist
 't'·-                   •• Legal Description - Section , Township, Range & Other Land Identifiers (e.g. Spanish Land grants, metes & bounds-, etc.)  -~
 1 •• Record Type:     A=Prod. Sold I Commercial Storage, B=Farm Stored\ Record Bin Measurement, C=Livestock Feeding Records, D=Appraisal, E=FSA Loan Record, F=Olher
 ~•-- Other: For skip row crops enter Planting Pattern, Row V\/idth and Skip ._Row Factor. For Perennial crops enter the number of trees or vines.               BFR = Be~in_r1i.n_l! Farmer/ Rancher ·


  7650PR (Rev. i 1-2015)                                                                                           See Last Page of Production Reporting-Works'fieet for Require.d Stateme_nts                                                                                                                           Page 1 of 4
               ~~~                       ,,   ,..-       ~     ~-·~,~            ~.-~•--·-  J..l:¥®£..
                                                                                     Case 3:18-bk-04194-JAF                                         Doc 165-1
                                                                                                                                ..\..,.,,,...,,,~-. . .   -"• .;_-~..,...-=
                                                                                                                                                                                   ik..,.st,.,.J
                                                                                                                                                                                  Filed  04/07/21                ·   • • -   •
                                                                                                                                                                                                                                         Page 52 of
                                                                                                                                                                                                                                     - •• -• •    ~~77
                                                                                                                                                                                                                                             · - • •• -"-   _ ,·•• · •• • - · •· - •- •• • • •           I     ...;.   ~~   ~~-._~_~_=c-      -.=,.-.'-,,,,1..-= ,,, ,_,_.._~ ~~-   -
                                                                                                                                                                                                                                                                                                                                                                                              t¥¥.#£A...M
.~~~~~":       •....•----··-··--······ ..-·-·
                                                                                                                                                                                                                                                                                                                                             Hudson Insurance Company
                                                                                                                          Production Reporting Worksheet                                                                                                                                                                               7300 W es111oth Street, Suite 400
                                                                                                                                                                                                                                                                                                                                                Ove~and Park, KS 66210

      ..~) rz!~::L?c~S2,~ -
                                                                                                                                                                                                                                                                                                                                Ph I Fx: (866) 450-1445 / (913) 345-1671
                                                                                                                                                                                                                                                                                                                                                            Print Date: 12/29/2015
                                                                                                          -                                               -                                                                                 .....    ,.

                                                                                                                                                                                                                                                                          r                      t::#ii:!Year : .. .J       .
                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                          Polity N11mb11r
                                                                                              ~




                                                                    1nll"~"d'sName                                                                                      t,.ge111,y,1.11!1AsentNaitie
                                                                    Johnny Kinney                                                                             Elbe1 Tucker Insurance, Inc. (12-003)
                                                                                                                                                                                                                                                                               I                   201s                 7               12-595-1017857




                                                                                                                                                                                                                                         ·-~~-
                                                                                                                                                                      Elbert Tucker (1140)
                                                     -.. -. .- ..                                                                                                 T"Yield
                                                                                                                                                              $hare                      Record                                                •            ''l'i)t'll.lo ·                              A~res                      Yield -     l          Pfo~~-MQfiii*'"e
                        .. •'¢(pp
                                                       y·                        ,-~--==""-...,,..,_.,c-r=c=.=--=""'"--+"~===·    ·=-=_,_..-~· .                                                                                                   Pri)~i.itti(io                                                                                                    ~J.,h•fii:l>er
      \.                                                                   s-•                                                                   'riyp~ ••• •
                                                                                                                                                            · . 11!1;,,p M~a ..                                                                                                                                                                  ,.                  o:rne.r....
                      TyfJe)~,ac;t'.tP:                               -                                                 •.. QJliereer$0'tt(sl                      I A,rea .
                                                                                                                                                  . Slii!i'i~g in the Cr(Jp                            CJi!$$.               •                                                                           ~
                                                                                                                                                                                                                                                                                                                            t   .

      ~aunty:     Flagler (Oij{'
                                                                                                  •                                                           100%                                                                                                                                           15.0
                      Corn.¢041)                                                0001-0032
                                                                                         I            I        [1ll UI



                                                                                                          l
              Grain (016 lrriga1ed (002)                              (032) 012S-029E                                     Baylor's



       lcon,ments:                 /
       l::ounty:Flagler_;635)
                   c;ifn (0041)                                                 0001-0033         •   I       - (;lg UI                                       100%                                                                                                                                           26.0



                                                                                                          1
              Gra7 6) / Irrigated (002)                               (033) 012S·029E                                 Johnny P's



       ~omments:
       ~ounty: Flagler (035)
                 Po1atoes .{0084)                                              0001-0002    I @. I  QUI                                                       100%                                I
                                                                                                                                                                                                                                                                                                             9 .6                                      A
                                                                      (029)012S-029E    153 /310/61   Home Place
           Whites (079) / Irrigated (002)                                                                                                                                                                                        I          Jt,O';~                                                                             i\~C.~
       l---omments:
        k;ounty: Flagler (035)
                                                                                ·ooo 1-0006 I @. I             •                                                                    I             I                              I
                                                                                                                                                                                                                                                                                                                                    to o I rir'-
                   Potatoes (0084)                                                                                  UI                                        100%                                                                                                                                           110.4
                                                                                                                          Spalding
             Whiles (079) / Irrigated (002)                           (002) 012S-028E     297 / 303 / 3,
                                                                                          297 I 303 I 1'                                                                                                                                      ~liqqo
        ~ments:
        ~aunty: Flagler (035)
                  Potatoes (0084)                                                0001-0007   I Ill! I          •    UI                                        100%
                                                                                                                                                                                    I                                                                                                                        55.4
             Reds (078) / Irrigated (002)                              (002) 012S-028E   297 / 303 / 5,
                                                                                         297 I 303 I 2'
                                                                                                                          Spalding
                                                                                                                                                                                                                                            !3,g>1'1                                                                            ~61       /kc-
        ~amments:



                                                                                                                                                                                                                                                                                 -
        '5ounty: Flagler (035)
                   Potatoes (0084)                                               0001-0008    I Ill! I          0 UI                                          100%                   I            I                              I                                                                           20.5           I
             "Reds (078) / Irrigated (002)                             (029) 012S-029E   153 I 31013,
                                                                                          153 /310/6
                                                                                                                      Home Field
                                                                                                                                                                                                                                             S61.!J  ,                                                                           ,,111    I,tc.,,
        '5omments:
        ~nty: Fla gler (035)
                  Potatoes (0084)                                                0001-0032    I J1l!. I
                                                                                                              Ig     UI                                       100%                                                                                                                                            3.2
                                                                                                                                                                                                                                                                                                                            I
             Reds (078) / Irrigated (002)                              (033) 012S-029E     26 / 35 / 1                Johnny P's
                                                                                                                                                                                                                                                ..ifS                                                                           11 o/ M----
           k;omments:



___        _,m_,.,.,c,mm,..,,oo..,o•"c"'-"''"'''~-- ______                                                                                                                                                              _                            _                                                                                  ----~ •
      1 ,. Additional exisl.     •• Lega! Description= Section, T o,.;nship~nge & Other Land Identifiers (e.g. Spanish Land grants, metes-&-'boonds, etc:)                                                                                                                                                                                                                              ·       :
           .. Record Type: A=Prod. Sold\ Commercial S1orage, B=Farm Stored I Record Bin Measurement, C=Livestock Feeding Records, D=Appraisal, E=FSA Loan Record, F=Other                                                                                                                                                                                               ;             ;:,:
           ,., Other: For skip row crops enter Planting Pattern. RowVvid1h and Skip Row Factor. For Perennial crops enter the number of'trees or vines. Claim= Claim Record, BFR = Beginning Farmer I Ranch<l.f. ·                                                                                                                                              ..          ;.- . - _ · · •

                 - . . __.....~-.. .---- - - -------------                                                           ... ···-'·-·------- -······ _ _ ___ ________,,_,____                                                                                              - -- -- ·--..··------·- -------- _[!):;;_,:                                                                            , _:__ ..,_,,,-~
           765QPR (Rev. 11c;W15)                                                                               See .\...ast P.ige of Production Repo(ling Worksheet forReqµireo St?tei:nents                                                                                                                                                                                    Page 2 of4
                    ~
        LI\) tt~r&~~tt;,
        •~
                                                               -             Case
                                                                             ~-"' 3:18-bk-04194-JAF
                                                                                          ,. ~ i , J i ; , . , . - ~ ~

                                                                                          ---····"
                                                                                                                      ..""-'"'-    u    Doc 165-1 -~--
                                                                                                                                         •   ~           Filed 04/07/21
                                                                                                                                                 ~-~,..,--""-~




                                                                                                                    Production Reporting Worksheet
                                                                                                                                                                 ~
                                                                                                                                                   ,:..1b.........___.~. J@Lh4@4 Page 53 of 77         '' -·'li,.._
                                                                                                                                                                                                                  .,T . "~~ ,_.~ ,. ,. _ ,. ' C"."'··._...--"':~ , "; ,

                                                                                                                                                                                                                                                                                              Hudson Insurance Campany
                                                                                                                                                                                                                                                                                        7300 West 110th Street, Suite 400
                                                                                                                                                                                                                                                                                                 Ove~and Par!<, KS 66210
                                                                                                                                                                                                                                                                                 Ph / Fx: (866) 450-14451( 913} 345-1671
                                                                                                                                                                                                                                                                                                   Print Date: 12/29/2015
                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                ¥ear                                                       -
                                                                                                                             =r=
                          . ,.,.
                                                   Jhsui'.!i#'.!!'N.ii!tie                                                                              •Agi!tiev:••nd.•Asiinttllime•                                                            C,ri;i                                      f'OliffNumber
                                                    Johnny Kinney                                                                                  Elbert Tucker Insurance, Inc, (1 2-003)
                                                                                                                                                            Elbert Tucker (1140)                                                                     2016                               12-595-1017857
                              {;rop      -.----.         ~
                                                                             Uiiii•N'liniber/ los11rabi!ify                                       Share ·                   Reeo@           'f-Yield                t otal.                                        Acres         . . Yield    · -•Proce5sor Na·rne
                                                                                                                                                                            T:V~~:-~t~ .   M~p Area         Fir0~udi'on                                 1                                        . . '1",~u,rrtb!i,r
                     .· Type+Prac(it;e                  . . .. 1,.;ega1
                                                        t!e$:<friptio'1 ••
                                                                                  •i=s.Ar11ra.1:t1 ·
                                                                                      Fi~l~·#
                                                                                                                FarmName ,             ... i;)tjierP.el'SO!J{~):
                                                                                                                                        Sl'i-ii'ingiO: ffiJ,Crlip',··
                                                                                                                                                                                            !At¢a
                                                                                                                                                                                            class.                                                                           !               .T ··· 9ther•~--
            ~aunty: Flagler (035)                                                                                                                                                                          tw1··s
                                                                 0001-0033    / l!!l I                   •                                         100%                                                                                                               16.8
                      Potatoes (00~
                 Whites (079) I Irrigated (002)        (033) 012S-029E     26 / 35 / 1
                                                                                                               UI
                                                                                                                  Johnny P's                                                                           ,,4-~6                                                                    t_o'3e$jkv
            ~omments:




               emarl~~-_/_~9_rr,,~ _ t_Other I Other Char acteristics :                                                                                                                                                                                                                              . OOffi..,~--
             :- Additonai ex:~t.- ·· ··: _•~- l egai-O~s-crtpticn = Sect:cn, Township, Range & Other La~d identifiers (e:g: Spani strt and grants, met es & bounds; etc.)
                                                                                                                                                                        •
             ~•• Record Type: . A=Prod. Sol d I Ccrnn,erciai Storage, B=Farm Stored \ Record Bin Measurement, C=Lives t• ck Feeding Records, =Appraisal, E=FSA Loan Record, F=Other                                                                                                                    : . - ~ ... -
                                                                                                                                                                                                                                                                                                     .· ·                      ~            :·


                                                                                                                                                                                                                                                                                                        . . .~.- . .
                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                    ·_ ·___ · _ ~
                                                                                                                                                                                                                                                                                                                                · ~-:   ·

             r•..
                                                                                                                                                                                                                                                                                                     1

                  Other:· For skip row crops enter Planti~g. Pattem , Row Width and Skip Rov, Factor. For Pere~nial crops enter the number of trees or vines. Claim = Claim Record; BFR =-Beginning Farmer / Rancher                                                                                 ' -:..
                                                                                                                                                                                                                                                                                                    -.      ,   '                  '

~·-.-.-:.
              7650f"R (Rev. H -;20l 5) ,                                                                · S1oe Last .Page_of Production Repor\!79 Wo1lsheet forReqvired Stat.ements                                                                                                                                     ra9e:faf4
---;.,.,.;    J    ~ ~   -




             I\) ttiL~~8tr
             '~
                             -   --..:- .   -.   --   _,._
                                                                                  I.II
                                                                                    Case
                                                                                       ~ 3:18-bk-04194-JAF
                                                                                         =~=~~== -·---~·--~
                                                                                          ""•~~-   ~   ~   Doc
                                                                                                           ''-'   •165-1
                                                                                                            -~··-~--·-·
                                                                                                                      ~
                                                                                                                        . · · ··----·· Filed 04/07/21
                                                                                                                          ~   -   ....-".   »

                                                                                                                                                    ' .~-··. Page 54 of 77
                                                                                                                                                ..,__




                                                                                                                          Production Reporting Worksheet
                                                                                                                                                        - - - " " ' - - ~ = ~ . , ~ ~ ~ _ , . . i - , . _ __ "'   - •   '   ~~"v   ~••   ~• •-~Y   =-..>..:.•-•   ~




                                                                                                                                                                                                                                                                                     -           •           -    _ __ , _ _ _ _ _ _




                                                                                                                                                                                                                                                                                                           Hudson Insurance Company
                                                                                                                                                                                                                                                                                                    7300 West 110th Street, Suite 400
                                                                                                                                                                                                                                                                                                              Overtand Park, KS 66210
                                                                                                                                                                                                                                                                                               Ph/ Fx: (866) 450-1445 / (913) 345-1671
                                                                                                                                                                                                                                                                                                                                       ~e........,,_:.-~---.




                                                                                                                                                                                                                                                                                                                   Print Date: 12/2912015
                                                                                                                                                                                                                                                                                                                                                               ..--.,   ~FW




                                                             . ll)iJ\!i:~d!$J:i!!ml!                                                                                               ,· ·, •:A9¢!1i;V,iiid .Agijjj(J!am., ··                                                .¢fiiEY~~r •·.                 Pblicy''Nurftb!lf
                                                                 Johnny Kinney                                                                                                Elbert Tucker Insurance, Inc. (12-003)
                                                                                                                                                                                       Elbert Tucker (1140)                                                                 2016                       12-595-1017857


                                                                                                                                  Collection of Information and Data (Privacy Act) Statement
                                                                                                                                           Agents, Loss Adjusters and Policyholders

             The following statements are made in accortlance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C . 1501-1524) or other Acts, and the regulations
             promulgated thereunder, to solicit the information requested on the documents established by RMA or by approved insui:ance providers (AIPs) that have been approved_by the Federal Crop Insurance Corporation (FCIC) to deliver Federal
             crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program, determine program ellg1b1hty, conduct stat1st1cal analysis, and ensu re program integnty. Information provided herein may be
             furnished to other Federal, State, or local agencies , as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate, administrative tribunal, AIPs contractors and cooperators,
             Comprehensive Information Management System (CIMS), congressional offices, or entiUes under contract with RMA. For insurance agents, certain infor~ation may also be disclosed to !he public to assist interested individuals in locating
             agents in a particular area. Disclosure of the mformat1on requested ts voluntary. However, fa ilure to correctly report the requested mformat1on may result m the reJect1on of this document by the AIP or RMA m accordance with the Standard
             Reinsurance Agreement between the AIP and FCIC , Federal regulations, or RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil
             suit or criminal prosecution and the assessment of penalties or pursu it of othe r remedies.

                                                                                                                                                                Non-Discrimination Statement
              Non-Discrimination Policy - The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, employees, and applicants for employment on the basis of race, color, national origin, age, disability, sex, gender identity,
              religion , reprisal , and where applicable, political beliefs , marital status, familial or parental status, sexual orientation, or all or part of an individual's income is derived from any public assistance program, or protected genetic information in
              employment or in any program or activity conducted or funded by the Department. (Not all prohibited basis will apply to all programs and/or employment activities.)
              To File a Program Complaint - tf you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrim ination Complaint Form, found Online at http://www.ascr.usda.gov/comptaint_liling_cust.hlml , or at any
              USDA office, or call (866) 632-9992 to request the form. You may also write a letter containing all of the information requested in the form. Send your completed complaint form or letter by mail to the U.S. Department of Agriculture, Director,
              Office of Adjudication, 1400 Independence Avenue , S.W., Washington , D.C. 20250-9410, by fax (202) 690-744 2 or email at program.intake@usda.gov.
              Persons with Disabilities - Individuals who are deaf, hard of hearing or have speech disabilities and wish to file e ither an EEO or program complaint please contact USDA through the Federal Relay Service at (BOO) 877-8339 or (800) 845-
              6136 (in Span ish). Persons with disabilities , who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you require alternative mea ns of commun ication for program
              information (e.g., Braille , large print, audiotape, etc.) please contact USDA's TARGET Cente r at (202) 720-2600 (vo ice and TDD).

                                                                                                                                                              Hudson Insurance Privacy Policy
                  When you apply to any of the Hudson Insurance Group companies for any type of in surance, you disclo se information about yourself to us. The collection , use and disclosure of such information is regulated by law. Hudson Insurance Group,
                  its agents, affiliates and subsid iaries maintain physical , electronic and procedural safeguards that comply with state and federal reg ulations to guard your personal information. We also limit employee access to certain personal inform ation , lo
                  those with a business reason for knowing such information. Hudson Insurance Group also instructs its employees so tnat the y will understand tne importance of the confidentiality of personal information , and takes appropriate measures to
                  enforce employee privacy responsibifities.

                                                                                                                                                                      Certification Statement
                  I certify that to the best of my knowledge and belief all of the information on this form is correct I also understand that failure to report completely and accurately may result in sanctions under my policy, including but not limited to voidance of
                  the policy, and in crimi nal or civil penalties (18 U. S. C. sect. 1006 and sect. 1014; 7 U. S. C. sect 1506; 31 U. S. C. sect 3729, sect. 3730 and any other applicable federa l statutes).



                  lnsured's Printed Name


                    Johnny Kinney                                                                                                                                                                                                                                                                                             Zo,~
                  Agent's Printed Name                                                                                             Code


                     Elbert Tucker                                                                                                  1140
                                                                                                                                                                                                                                                                                                                    ([?   .,,.z,,,,1?




                                                                                                                                                                                                                                                                              ------- --T~
                                                                                                                                                                                                                                                                                        · · · ~~-:-~--      '''




                                                                                                                                                                                                                                                                      '         --         .      ..
                                                                                                                                                                                                                                                                                                                             00"'.t .- .'4 ;f'.I:4
                                                                                                                                                                                                                                                                                                        < > . . . . . . . 11 :~-ag~
                  7ij5Q PR-{Rev . 11.c20'i 5) .
Case 3:18-bk-04194-JAF             Doc 165-1   Filed 04/07/21   Page 55 of 77




                             )

                             ~




                                 ..___

                             --..,




                  ... ....
                                                              Case 3:18-bk-04194-JAF                     Doc 165-1           Filed 04/07/21                Page 56 of 77
~                                                                                                       Multiple Peril Crop Insurance                                                                                                                03 /21/2016
                                                 Albany                                                                                                                                                                                             Page: I of 3
GREA1f\MERJCAN.                      618 #2 North Westover Boulevard
       INSURANCE COMPANY                   Albany, GA 31707                                                         Schedule of Insurance
       Crop Insurance Division                                                                                                  for the 2016 Crop Year
                                                                                                                                                                                                    Policy Number: 2016-FL-084-1113074
                                                                                                   -,                           AGENT:              IELBERT FRANKLIN TUCKER                                                  Code No: 582 755
                                                                                                                                                    ELBERT TUCKER INSURANCE INC
                                                                                                                                                    1044 COUNTY ROAD 305
                                                                                                                                                    BUNNELL, FL 321 10



Authorized Representative(s):                                                                                                    POA(s):
Limited Authorized Rep(s):
INSURED CROP SUMMARY FOR STATE: Florida                                                                Assignment of Indemnity to: None                                                                          All Counties Option: No
Is the Applicant insuring the Tenant's sha re'?     DYES f;ZlNO                                                       Is the Applicant insuring the Landlord's share?             DYES f;ZlN O
                                                                                                                                  % Price Elect,
                                                                                                                                  Proj. Price, or
                                                       EU Does         Unit          **N ew                       Coverage        Amt of Ins.                      Options/Elections/                         Named Peril
                          Name of Crop(s      BFR      not _Q_ualif                                                                                                                                           Endorsement
Flagler (35)              Potatoes
                                               •          •            B/O
                                                                                      •         APH (90)               75%        100% of Max
CROP ACREAGE SUMMARY (Review information for accuracy and report errors immediately. Revisions are subject to approval by company.)
                                                                                                                                                         $30       Yield Adjustment                           None


Other Person(s)
                                                                      Farm Name                                                                                                   Unit Options
                                                                                                                                    Acres
  L
  i
      Crop
                                           Practice
                                           Type / Variety
                                                                      Farm#                                       APH Yield
                                                                                                                                 Guar/Acre
                                                                                                                                                     Plant Date       Share         Options         I
                                                                                                                                                                                               Prem Schg              I Exp Factor I           Unit Opt Fae.
      Unit                                                            Legal Description,                                                             Days Late        Price*            &      Map - Fact                 Base Rate               Prem Fact
  n                                        Acreage Type* (See legend)                                                             Tot Guar
      County                                                          FSA Farm/Tract/Field                        Rate Yi eld                            Factor     Liability       Factors    Risk Class                 Base Prem          lnsured's Prem
  e                                        Plan / Coverage
                                                                      /Other Land Identifier
                                                                                                                                           0.0                                                 OU
                                            Irr                                                                    281 CWT                                             1.000                                                                       1.00000000
      Potatoes                                                                                                                          21 0.8                                                                        I          1.00 I
                                            Group B                                                                                                         0        12.00 E                1.000 1           1.000       0.087542!~                      0.45
      0001-0001-OU                          14-ZU                                                                                             0
                                                                              12-12S-29E                           281 CWT                              1.000              0                1.000                                                           $0
      Flagler (35)                          APH (90) / 75%
                                                                                                                                                                                              OU
                                                                                                                                         56.0




                                                                                                                                                                                                                               - -
  2                                         Irr                               home place                           206 CWT                           1/28/2016         1.000                   YA                                1.00              1.00000000
      1Potatoes                                                                                                                         154 .5
                                            Group B                           153                                                                            0       12.00 E                1.050             1.000       0.08754237                      0.45
      0001-0002-OU                          01 -IP                                                                                      8,652
                                                                              29-12S-29E / 310-310-6               192 CWT                               1.000       103,824                1.000
      Flagler (35)                          APH (90) / 75%
                                                                                                                                                                                               OU
                                                                                                                                          0.0
  3                                         Irr                               Dog Pen West                         278 CWT                                             1.000                                                                       1.00000000
      IPotatoes                                                                                                                         208.5                                                                         I          1.00 I
                                            Gro up B                                                                                                        0        12.00 E                1.000 1           1.000       0.087542!~                      0.45
      0001-0003-OU                          14-ZU                                                                                             0
                                                                              31-11 S-29E                          278 CWT                              1.000              0                1.000                                                           $0
      Flagler (35)                          APH (90) / 75%
                                                                                                                                                                                               OU
                                                                                                                                          0.0
                                            Irr                               Dog Pen East                         246 CWT                                             1.000                                                                       1.00000000
 12   IPotatoes                                                                                                                         184.5
                                                                                                                                                                                                                                      ool
                                            Group B
                                                                                                                                              0
                                                                                                                                                            0        12.00 E                1.000 1           1.000 I 0.087542!~
                                                                                                                                                                                                                             1                            0.45
      0001-0003-OU                          14-ZU                                                                  246 CWT                              1.000                 0             1.000                                                                  $0
      Flagler (35)                          APH (90) / 75%
                                                                  * Price Type Code indicates type of price used for calculation of premium & coverages:
                      A=Average I B=Base I C=CAT I D=Dollar I E=Established I H=Projected Harvest I M=Market I N=Non-Quota I Q=Quota I P=Pre-Sales I S=Support I T=Contract I W=Written Agreement
                                                                   ** I certi(t_ I have not e.roduced the insured croe. in the count~ for more than two ~ears.
  (Form M20302)
                                                                                                                                                                  I 11111111111 11111 1111111111 111111111111111 1111111111 lllll lllll 111111111111111 11111111
                                                         Case 3:18-bk-04194-JAF                   Doc 165-1         Filed 04/07/21          Page 57 of 77                                                                           03/2 1/201 6
      Schedule of Insurance - for the 2016 Crop Year
                                                                                                                                                                                                                                   Page: 2 of 3
      Policy Number: 201 6-FL-084-1113074 Mr Walton John Kinney
      Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL
Flagler Potatoes                     Continued
Other Person(s)
                                                                      Farm Name                                                                                   Unit Options
                                        Practice                                                                           Acres
 L    Cr op                                                           Farm#                                APH Yield                 Plant Date        Share        Options           Prem Schg          Exp Factor           Unit Opt Fae.
 i                                      Type / Variety                                                                  Guar/Acre
      Unit                                                            Legal Description,                                             Days Late         Price*            &            Map - Fact          Base Rate              Prem Fact
 n                                      Acreage Type* (See Legend)                                                       Tot Guar
      County                                                          FSA Farm/Tract/Field                 Rate Yield                    Factor     Li ability       Factors          Risk Class         Base Prem          lnsured's Prem
 e                                      Plan / Coverage
                                                                      /Other Land Identifier
                                                                                                                                                                               OU
                                                                                                                               0.0
 4                                      Irr                           Alberts main farm                     270 CWT                                     1.000                  YA                                  1.00           1.00000000
      Potatoes                                                                                                              202 .5
                                        Group B                                                                                              0       12.00 E                 1.050           1.000      0.08754237                          0 .45
      0001-0004-OU                      14-ZU                                                                                   0
                                                                      5-1 2S-29E                            241 CWT                      1.000                0              1.000                                   $0                           $0
      Flagler (35 )                     APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                            132.6




                                                                                                                                                                                                             - -
 6                                      Irr                           Spalding                              235 CWT                  2/24/2016          1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              176.3
                                        Group B                       297                                                                    0       12.00 E                 1.000           1.000      0.08754237                          0.45
      0001-0006-OU                                                                                                         23 ,377
                                        01 -IP                        2- 12S-28E / 297-303-1 ,2, 3,4,6      235 CWT                      1.000       280,524                 1.000
      Flagler (35 )                     APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                             17.3




                                                                                                                                                                                                             - -
 7                                      Irr                           Spalding                              234 CWT                  2/ 18/2016         1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              175.5
                                        Group A                       297                                                                    0       2000E                   1.000           1.000      0.08754237                       0.45
      0001-0007-OU                                                                                                          3,036
                                        01 -IP                        2- 12S-28E / 297-303-2,5              234 CW T                     1.000        60,720                 1.000
      Flagler (35)                      APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                               0.0
 8                                      Irr                           Home Field                            240 CWT                                     1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              180.0
                                        Group A                       153                                                                    0       2000E                   1.000           1.000      0.08754237                       0.45
      0001-0008-OU                      14-ZU                                                                                   0
                                                                      29-12S-29E / 310-310-6                240 CWT                      1.000                0              1.000                                   $0                           $0
      Flagler (35)                      APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                               0.0
 9                                      Irr                           Johnny P's                            214 CWT                                     1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              160.5
                                        Group A                       26                                                                     0       20.00 E                 1.000           1.000      0.08754237                          0 .45
      0001-0032-OU                      14-ZU                                                                                   0
                                                                      33-12S-29E                            214 CWT                      1.000                0              1.000                                   $0                           $0
      Flagler (35)                      APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                               0.0
 10                                     Irr                           Johnny P's                            218 CWT                                     1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              163.5
                                        Group B                       26                                                                     0       12.00 E                 1.000           1.000      0.08754237                          0 .45
      0001-0033-OU                      14-ZU                                                                                   0
                                                                      33-12S-29E                            218 CWT                      1.000                0              1.000                                   $0                           $0
      Flagler (35)                      APH (90) / 75%
                                                                                                                                                                               OU
                                                                                                                               0.0
 11                                     Irr                           Spalding                              228 CWT                                     1.000                                                      1.00           1.00000000
      Potatoes                                                                                                              171 .0
                                        Group A                                                                                              0       20.00 E                 1.000           1.000      0.08754237                          0 .45
      0001-0034-OU                      14-ZU                                                                                   0
                                                                      2- 12S-29E                            228 CWT                      1.000                0              1.000                                   $0                           $0
      Flagler (35 )                     APH (90) / 75%
 Total for Flagler, Potatoes                                                                        Acres : 205.9       Guarantee/Amt. of Cov.: 35,065 CWT          Liability: $445,068                      $39,417                   $ 17,737



                                                                 * Price Type Code indicates type of price used for calculation of premium & coverages:
                     A=Average I B=Base I C=CAT I D=Dollar I E=Established I H=Projected Harvest I M=Market I N=Non-Quota I Q=Quota I P=Pre-Sales I S=Support I T=Contract I W=Written Agreement
                                                                  ** I certify I have not produced the insured crop in the county for more than two years.
 (Form M20302)
                                                                                                                                                  I11111111 111 11111 111111111111111 11111111111111111111 lllll lllll 1111111111111111111 1111
                                                               Case 3:18-bk-04194-JAF                        Doc 165-1             Filed 04/07/21              Page 58 of 77                                                                             03/21 /2016
     Schedule of Insurance - for the 2016 Crop Year
                                                                                                                                                                                                                                                        Page: 3 of 3
      Policy Number: 2016-FL-084-1113074 Mr Walton John Kinney
      Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL




***Note: This amount may increase by 1.15 percent of net book premium (except for group plans of insurance) if the loss ratio in the State exceeds 1.20 . However, the amount of premium the producer must pay will not
change.




ACREAGE TYPE LEGEND
*Acreage Type Legend: (I) Insured, (2) Insured-Acreage emerging from CRP initial crop year, (3) Insured - New Breaking, insured is abl e to substanti ate acreage bas prev iously been in production, (4) Insured - New Breaking by WA , (5)
Insured - New Breaking by WA, unable to substantiate acreage has previously been in production, (6) Prevented planting, (7) Uninsured, (8) Uninsurable, (9) Uninsureable due to 2nd crop provisions, (I 0) Uninsurable due to new breaking,
(11) Uninsurabl e due to new breaking , insured unabl e to substantiate acreage bas prev iousl y been in production. (12) Unreported acreage within same unit, (13) Unreported units, (14) Zero acreage report for unit, (15) Zero acreage report for
county, (16) New breaking insurabl e by SPOI, (17) Insured - New Breaking, insured is unab le to substantiate acreage has previousl y been in production, (18) Acreage elected under the ARC program, (19) Total nati ve sod acreage greater than
five acres insured under the terms of the policy due to subsequent year of planting, (20) Total native sod acreage greater than five acres insured under the terms of the Special Provisions, (21) Total native sod acreage greater than five acres
insured by WA .




                                                                * Price Type Code indicates type of price used for calculation of premium & coverages:
                    A=Average I B=Base I C=CAT I D=Dollar I E=Established I H=Projected Harvest I M=Market I N=Non-Quota I Q=Quota I P=Pre-Sales I S=Support I T=Contract I W=Written Agreement
                                                                 ** I certify I have not produced the insured crop in the county for more than two years.
  (Form M20302)
                                                                                                                                                                      I 1111111111111111 1111111111 11111 1111111111 1111111111 lllll lllll 111111111111111 11111111
                                                     Case 3:18-bk-04194-JAF Doc Multiple
                                                                                   165-1 Filed  04/07/21
                                                                                                    CropPage     59 of 77
~                                                                                            Peril          Insurance                                                                                                  03/21 /20 I6
                                            Albany                                                                                                                                                                     Page: I of 3
GREATAM ERJCAN.                 618 #2 North Westover Boulevard         Crop Hail, Named Peril and/or Multiple Peril Crop Insurance
     INSURANCE COM PANY                Albany, GA 31707                                 Assignment of Indemnity
     Crop Insurance Divi sion
                                                                                                       Effective for the 2016 Crop Year                                Policy Number: 2016-FL-084-1113074
INSURED: IMr Walton John Kinney                                                                                     AGENT:       I ELBERT FRANKLIN TUCKER                                           Code No: 582755
                                                                                                                                   ELBERT TUCKER INSURANCE INC
                     iii;.                                                                                                         1044 COUNTY ROAD 305
                                                                                                                                   BUNNELL, FL 32 1 I 0

Authorized Representative(s):                                                                                        POA(s):
Limited Authorized Rep(s):

                                 The Insured Mr Walton John Kinney                                                        (Herein referred to as the "insured") assigns to
        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Herein referred to as the "Lender")
             (Name of Lender or Creditor)             (Mai ling Address)           (City, State, and Zip Code)

                                the right and interest of any indemnity payment(s) which may be payable to the insured under the insurance policy for the crop(s) shown:



                                                            Name of County(ies)                          Crop(s)

                                                            Flagler                                     Potatoes




(Form M30302)
                                                                                                                                         I 1111111111111111 1111111111 111111111111111 1111111111 lllll lllll lllll 111111111111111111
                                          Case
    Assignment of Indemnity - Effective for      3:18-bk-04194-JAF
                                            the 2016 Crop Year                               Doc 165-1          Filed 04/07/21           Page 60 of 77                                                                          03/21 /2016
                                                                                                                                                                                                                                Page: 2 of 3
    Policy Number: 2016-FL-084-1113074     Mr Walton John Kinney
           Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

                                                                                        TERMS AND CONDITIONS
(1) This assignment will be binding upon the person(s) who succeed the insureds interest in the insurance policy. (2) Indemnity payments made under the insurance policy will be subject to a deduction for any
inae5reaness aue mis Approvea Insurance Prov1aer 5y me insurea. (3) 1 his assignment will not grant me Crea1ror any greater ngnts man onginally held by the insurea. (ZI) Tne Crea1tor s interest will 5e
recognized upon A:pprovea Insurance Providers approval ofth1s assignment ana me Creanor will have me nght to su5mn me loss nonces ana omer forms as reqmrea 5y me insurance policy. (5) The Approved
Insurance Prov1aer will aetermine me person(s) enmlea to any inaemmfy payment(s) and the payment(s) will 5e 5y Joint cnecl<. (6) Cancellation of tn1s assignment pnor to ana aunng me crop year statea a5ove
will be accepted by the Approved Insurance Prov1aer only upon nouncauon m wrmng 5y me a5ove 1aentmea Creanor(s). It IS unaerstooa ana agreea mat mis assignment Will 5e SUDJeC( to me terms and
cona1hons oftne insurance pohcy. (7) If the assignment 1s not cancelea accoraing to item (6), the assignment will cease at me end of the effective crop year.



Insured's Signatu re                                                        Date                            Creditor's Signature                                                                       D ate

Insured's Printed Name               Mr Walton John Kinney                  D ate                           Creditor's Printed Name                                                                    D ate

Witness Signature                                                           Date                            Witness Signature                                                                           Date

Witness Printed Name                                                        D ate                           Witness Printed Na me                                                                       Date


Insurance Provider Authorization
       This assignment was filed with the Approved Insurance Provider on
                                                                                                                                '
                                                                                                                                                           at                                      • AM •    PM
                                                                                                 (M onth & D ay)                         (Year)                           (Time)                     (Check One)

       The insurance provider hereby approves the foregoing assignment                                                                                                                  D ate
                                                                                        (Approved Insurance P rovider's Authorized Representative Signature)

                                                                                                                                                                                        D ate
                                                                                      (Approved Insurance Provider's Authorized Representative Printed Name)




 (Form M30302)
                                                                                                                                                  I 1111111111111111 1111111111 111111111111111 1111111111 lllll lllll lllll 111111111111111111
     Assignment of Indemnity - Effective forCase  3:18-bk-04194-JAF
                                             the 2016 Crop Year                                                Doc 165-1             Filed 04/07/21              Page 61 of 77                                                                           03/21 /2016
                                                                                                                                                                                                                                                         Page: 3 of 3
     Policy Number: 2016-FL-084-1113074     Mr Walton John Kinney
            Agency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL
                                      COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U .S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations
promulgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop
insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information provided herein may be
furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign agencies, magistrate, administrative tribunal , AIPs contractors and cooperators,
Comprehensive Information Management System (CIMS), congressional offices, or entities under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating
agents in a particular area. Disclosure of the information requested is voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA in accordance with the Standard
Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RM A-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil
suit or criminal prosecution and the assessment of penalties or pursuit of other remed ies.

                                                                                                NONDISCRIMINATION STATEMENT
Non-Discrimination Policy
The U.S. Department of Agriculture (USDA) prohibits discrimination against its custom ers, employees, and applicants for employment on the bases of race, color, national origin, age, disability, sex, gender identity, religion, reprisal, and
where applicable, political beliefs, marital status, familial or parental status, sexual orientation, or all or part of an individual's income is derived from any public assistance program, or protected genetic information in employment or in any
program or activity conducted or funded by the Department. (Not all prohibited bases will apply to all programs and/or employment activities.)

To File an Employment Complaint
If you wish to file an employment complaint, you must contact your Agency's EEO Counselor (Click the hyperlink for a listing of EEO Counselors), within 45 days of the date of the alleged discriminatory act, event, or in the case ofa
personnel action. Additional filing information can be found online at http://www.ascr.usda.1,wv/complaint filin!.: file.html.

To File a Program Complaint
If you wish to file a Civil Rights program complaint of discrimination , complete the USDA Program Discri mination Complaint Form, found on line at http://www.ascr.usda,i.:ov/complaint filin!.: cust.html, or at any USDA office, or call (866)
632-9992 to request the form. You may also write a letter containing all of the information requested in the form . Send your completed complaint form or letter by mail to the U.S. Department of Agriculture, Director, Office of Adjudication,
1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fax (202) 690-7442 or email at program .intake@usda.gov.

Persons with Disabili ties
Individuals who are deaf, hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact USDA through the Federal Relay Service at (800) 877-8339 or (800) 845-6136 (in Spanish). Persons
with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mai l directly or by email. If you require alternative means of communication for program information (e.g., Braille,
large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (voice and TDD ).




 (Form M30302)
                                                                                                                                                                            I1111111111111111 1111111111 111111111111111 1111111111 lllll lllll lllll 111111111111111111
                         Case 3:18-bk-04194-JAF         Doc 165-1         Filed 04/07/21        Page 62 of 77


~
G REA~ERICAN.
   INSURANCE COMPANY
   Crop Insurance Division

     January 17, 201 7

     ELBERT TUCKER INSURANCE INC
     1044 COUNTY ROAD 305
     BUNNELL, FL 32 110


     RE: Mr Walton John Kinney
     Policy Number: 2017-FL-084-11 I 3074



     Dear Agent:

     This letter is to confirm the cancellation of the above listed Multiple Peril Crop Insurance Policy written with the Great American
     Insurance Company. A copy of this letter for the 2017 reinsurance year is enclosed so you may inform the insured .

     Reason for cancellation given is: Terminated

     County I Crop I Ins Plan

     Flagler / Potatoes APH (01/17/2017 16:01:28 P M)

     If you have any questions concerning the above pol icy, please contact our office as soon as possible.

     Great American Insurance Company
     Albany
     618 #2 North Westover Boulevard

     Albany, GA 31 707


     Enclosure
     CC:     Policy fi le
             Marketing
             Case 3:18-bk-04194-JAF             Doc 165-1         Filed 04/07/21        Page 63 of 77




~ase be advised Cl'lat your Multiple P~ril Crop Insurance Policy for the following listed crops has been terminated for
              017 for reason of non-pa) ment of your 2016 premium.

CROP / COUNTY

Potatoes / Flagler

Payments received after the termination date will not rein.:.tate your crop insurance coverage. The Federal Crop
Insurance Corporation (FClC) compiles a list of persons who have been found ineligible for program benefits under the
Federal Crop Insurance Act (Act) because of non-payment of premium or an overpaid indemnity, or program or
controlled substance violations. The lnelig.ible Listing will be used by FCIC and distributed to all Insurance Companies
reinsured by FCfC. The debt was not paid by the crop termination date.· therefore, your name will be reported to FCIC
to be placed on the lneligible Listing.


lfyou have any questions concerning your policy status, please contact your agent or Grear American Insurance at (888)
410-0468.


Sincerely,




Michael Kelley
Vice President

cc:      1:.LBERT TUCKER INSURANCE rNC
         I044 COUNTY ROAD 305
         BUNNELL, FL 32110
                                                                Case 3:18-bk-04194-JAF                                      Doc 165-1                         Filed 04/07/21                       Page 64 of 77




 ~                                                                                                                                  Multiple Peril Crop Insurance                                                                                               12/29/2016
                                                                                                                                                                                                                                                                Pago: I of6
                                                                         Albany
 OI\E"-1ilMER/CAN.
         UilSURAMCf COMPANY                     618 lt2 North Westover Boulevard                                                  Production Certification Worksheet
                                                                Albany. GA 31707                                                       APB Yield Computation for the 2017 Crop Year                                        State: Florida
         Cl'whMr--..OhWon
                                                                                                                                                                                                                  Policy Number: 2017-FL-084-1113074
 INSURED:              Mr Walt011 John Kinney                                                                                                            AGENT:          ELBERT PRANKLfN TIJCKER                                             I_.I   '-l   :,:

                         I      I   I   I   l   ~    I   I •k                                                                                                            ELBERT TIJCKER INSURANCE INC
                                                                                                                                                                         1044 COUNTY ROAD 305
                                                                                                                                                                         BUNNELL, FL 32110

 Authorized Representalin:                                                                                                                                POA:
                                                                                                             Unit 0001-0002-0U - Flagler County Potatoe1 Plln: APH(90)175%                         Unit 0001-0003-0U • Flagler County Potatoo• Plan: AP!-1(90)175%



 Pract.k:ofType: lfTIVatedORRIGATl:O) / Group B{GRP 13)                          ........, 0.0     Practice/Type: lrrigaled(IRRIGATI:D) / Group B(GRP B)        Acres: 0.0              Pradlcalfype: lrrig818d0RRIGATl:D) I Groop B{GRP 13)        Acru: 0.0
 Note:                                                                 C     O     ons·            Note:                                                        !Ion•·                  Note:                                      C     C
 §gffpnfTqwnlblAMIDAtfOtba Land IP                                                                   Scc;tjon£Iown 1.blot81oqwQtb• I amt JO
12-12S-29E                                                                                         29-12S-29E




Sham: 1.000                                         Ylold lndlcatof:                               Share: 1.0 00                         Ylold lndl<:atof :                            Share: 1.000                     Yield lndlc.otof:
other Persons Sharing:                                                                             Other Persona Sharing:                                                              OUler Persons Shiring:
T-Yleld Map AIU:                 0tllK Characteristic.:._ __ _ __                                  T-Ylold Mop Anta:                Other Charadtriatico:._ _ _ _ __                   T-Yield Mop Area:                other Cllalll<torlstlco:._ _ _ _ __
nsura,blllty 1 :                 Processor Numbef'INlme:                                           lno.u rablllty':                 P rocenor Numbor/Name:                             lnsurablllty1 :                  Proca• or NumbertName:
0 New Producer-•                 Number of Tl"HSMnH.:                                              0 Now Produco,-•                 Number of Treo&Nlneo:                              0 New Prvduce,....               Number of T....tVlnH:
0 Added Land/Now Ctopll'llctlce/Type/TMA Cropland A<:rn:_ __                                       O Added Land/Now Clllp/PIIC1lce/Typo/TMA Cropland Acru:_ __                         0  Added Land/Now Crop/P111ct1C01Typo/TMA       Cropland Ac,..:_ __
Mull Crop Reponing Reason' :
                                                                           YWd                                                                           y-                                                                                  YWd
                                                                 V                                                                               YA                Vf                                                              YA
1998       8 ,080.0     20.0                    304A             304                               2005     34,656.0                  361 A      361                                                                               246
1999       4,080.0      20.0                    204A             204                               2008     16,338.0                  248A       248                                                                               2"6
2001
2003
           4,640.0
           5,800.0
                        20.0
                        20.0
                                                232A
                                                290A
                                                                 232
                                                                 290                               2010
                                                                                                            25,637.0
                                                                                                            48,843.0
                                                                                                                        220.2
                                                                                                                        211 .6
                                                                                                                                      116a
                                                                                                                                      221 A
                                                                                                                                                 148
                                                                                                                                                 221
                                                                                                                                                                                  •                 0.0
                                                                                                                                                                                                                                   248
                                                                                                                                                                                                                                     0
2004       6,960.0      20.0                    :WSA             348                               2011     27,013.0    231.5         117 a      1'8                                            8,714.0        18.0                373
2005       6,100.0      20.0                    305A             305                               2012     48,114.0    226.0         213A       213                                                0.0         0.0                  0
2013            0 .0     0.0                        oz             0                               2013     23,441.0    132.0         178A       1711                                               0.0         0.0                  0
2014            0.0      0.0                        oz             0                               2014         718.0     4.0         180A       180                                   2014         0.0         0.0                  0
2015            0.0      0 .0                       oz             0                               2015      2 ,033.0     9.6         212A       212                                   2015         0.0         0.0         oz       0


2018 _ _ _ _             0.0                                         0   Commingled Proauctlon     2018     9,18'.0      56.0          164A          0   Commingled Proclucllon        2016
                                                                                                                                                                                              ----             0.0                     0     COmmis,glod Produdlon
Record Type':                                        Required'.      01nspecuon       0Fleld R -    R.-dType~                             Requlrod; 01aspectJon      G"ield Review     Record Typo'                         R                                   dRolllew
Prior APH Yleld:     281      Total: 1,683 1,683 .                                                 Prior APH Yield:   206        Total: 2,010 2,073                                    Pllor APH Yi<ld:   278 Total: 1,113 1,113
        T Yield:     2"6      Avg:     281     281                                                          T Yield:  248        Avg:     201     207                                           T Yield:  248 Avg:    278     278
    iRafYears:        17      ProllmlnaryYleld:    281                                                 t Ref YHrs:     17        Preliminary Yield:   207                                  tRofY oa,s:     17 PrellmlnaryYlald:              278
     Yl<lld UmJt: _ _ _       Rate Ylold:          281                                                  Yield UmH: - - -         Rlte Yl<lld:         201                                   Yleld Umh: - - - Rate Yield:                     278

Approved APH Yield                                                                                  A!'Proved APH Ylold                                                                Approved APH Ylfid
(for lnouronce provider u.. only):                                                                  flor Insurance providlr use only):                                                 (for lnsuronce provldo, use only):
Guarantee UOM Par Acre:                                              210.8                          Guarantee UOM Per Acre:                             155.3                          Gu.ranteo UOM Per Acre:                           208.5

Comments:                                                                                          Comments:                                                                           comments:


(Foon M202)             See Signature Page for Required Statements
                                                                                                                                                                             Illl~IU II RIii llll OIi 11111 lllH Wi R~l 11111111IUI D IOI Ill
                                              Case 3:18-bk-04194-JAF                                              Doc 165-1                      Filed 04/07/21                           Page 65 of 77




                                                                                                                                                                                                                                              12/29/2016
     P roduction Certification Worksheet- for the 2017 Crop Year                                                                                                                                                                              "-3e: 2 ofE
     Policy Number: 2017-FL-084-11 13074 Mr Walton John K =
     Agency: 582 755 ELBERT lUCKER INSURANCE INC / B       LL, FL

     12 I Un~ 0001-0003.0U -Flagler County Polltou            Plan: APH(90)/75,t,
                                                                                          •      I Unit 0001-.0U - Flagler co..,ty Potatou            Plan: APH(90)175%
                                                                                                                                                                               •       IUnH 0001-0-.0U. Flagler County Potolooa Plan: APH(90)/75,t,

 Pnoctlct/Type: IITlgatedORRIGATEO) / Group B(GRP B) Ac....: 0.0                     Pnocllct/Type: lnigaled~RRIGATED) / Group B(GRP B)       A<rn: 0.0                    Pro<tlcolfype: lrrigatod(IRRIGATEO) / Group B(GRP B) A<rat: 0.0
 Note:                                      ,._ ,.__ n......1"n•· v                  Note:                                           -.,._.._n-......,:v•                  Nott:                                       A~. A-.: A- ;~_-_-_.,
  ltcak>D'I9woahk(Reoeet99bec ben4 IP       fM feunCI'clC#fllld Nummic                 klloolTPPmhfliAanQetQlw l.Mfil ID              f$A flm{[rw,fflek9 Nuff'sCIIP
 -                                                                                   5-12S-29E
                                                                                                                                                                            SW;tieriIPll?lbWBl!'MJIRbec I and IQ        FM fNMCttes#Aefct ,.,..,
                                                                                                                                                                          2-1~28E                                      297-303-1.2.3,4,6



 $11trt: 1.000                       Yltld lndlcltof:                                Sha,-: 1.000                            Ylold lndlcatof:                              Shara: 1.000                              Yield lndlca1ot:
 Otht< ,,.,..ona Sha,tng:                                                            other Persona Sharing:                                                                Other Pffaon• Shartng:
 T•Yleld Map AIU:                    Other CharactertstJcs:                          T-Yleld Map Aru:                        other Ct1a1"111cte'1adea:                     T•Yltld lhp Aru:                          Olht< Chonicte-:
 nsurabUlt)' 1:                      Processor Number/Name:                          ln~ur1bUtty1 :                          Procnaor NumberJNarne:                        fn&urabllity1 :                           ProcM.&or Numben1Namt:
 D NtwProc1vct.-                  Num.ber of T,..IMnet:                              0    ~ w Pl'Oduca.-•                    Number of TMtMnn:                            0 Ntw Produce. -                  Nu,nlMr of TrtoaMnot:
0    Addod LondMow c,,.p/Pndlcafl'ypt(TMA Cropland Acl9o:                            0Addtcl Lo•-C"'p/Pnl<llct/Typo/TMA                    C"'plend Acrao:                0 Addod Lond/Ntw Crop.'l'roctlco/TYPt/TMA c,,.plond A<rao:
 Mulj Crop Reporting Reason':

 ~
2007
         - ···-··                --··-
                                --
                                                VA

                                                    0
                                                         y-                          Mul l Crop Reporti'lg Re11aflf1':
                                                                                    ,..
                                                                                    2001
                                                                                             -
                                                                                                  • •800.0    2il.O
                                                                                                                         ~· ·-
                                                                                                                          240A
                                                                                                                                     YA
                                                                                                                                    240
                                                                                                                                              Ylold
                                                                                                                                                        YE       -~-      Muli Crop Rol)Ol11ng R -:
                                                                                                                                                                          ..
                                                                                                                                                                          2007
                                                                                                                                                                                   -       ..
                                                                                                                                                                                                  ·-         ~-
                                                                                                                                                                                                             --
                                                                                                                                                                                                                             YA
                                                                                                                                                                                                                                   .._

                                --                                                                                                                                                                                             0




                                                                                    -
2008
2009
                                --
                                                    0
                                                    0
                                                                                    2002
                                                                                    2003
                                                                                                  8,000.0
                                                                                                 11,739.0
                                                                                                              25,0
                                                                                                              39.0
                                                                                                                          320A
                                                                                                                          301A
                                                                                                                                    320
                                                                                                                                    301
                                                                                                                                                                          200&
                                                                                                                                                                          2009           --
                                                                                                                                                                                         --                                   0
                                                                                                                                                                                                                               0
2010
2011                            --
                                --
                                                    0                               2004             .SO.0    115:.0       30 •      •
                                                                                                                                    1 8                                   2010====
                                                                                                                                                                                         --                                   0
                                                    (I                                            7,524.0     22.11       :Y.2A     ~2                                    2011
                                                                                                                                                                                 ------- - -                                  0
2012
2013
2014
                 0.0
                 0.0
                         0.0
                         0.0
                                    •
                                    2 6T
                                    •
                                    2 6T
                                               248
                                               2A8
                                                  0
                                                                                    2010
                                                                                    2011
                                                                                                 23,142.0
                                                                                                 20,068.0
                                                                                                 17,825.0
                                                                                                              58.0
                                                                                                              58.0
                                                                                                              58.0
                                                                                                                          399 A
                                                                                                                          346A
                                                                                                                          307A
                                                                                                                                    m
                                                                                                                                    ~4S
                                                                                                                                    307
                                                                                                                                                       --             •   2012 _ _ _ _ _ _ _
                                                                                                                                                                          2013
                                                                                                                                                                          2014
                                                                                                                                                                                            0,0
                                                                                                                                                                                            0.0
                                                                                                                                                                                                    0.0
                                                                                                                                                                                                    0.0
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                2 6T
                                                                                                                                                                                                                2A8T
                                                                                                                                                                                                                              0
                                                                                                                                                                                                                            248
                                                                                                                                                                                                                            248
2015             0.0     0.0        248T       2'48                                 2012          5,925.0     58.0        10"2a     1'8                                   2015         21,990.0   110.1         200A        200

2018 _ _ _
                         0.0        •
                                    2 6T            0 Commfngtod P,oductlon         2016 _ _ _ _
                                                                                                               0.0
                                                                                                                         ---              0   Oon,nU\gled P,oductlon      2016         27,316.0   132.6          20IIA         •
                                                                                                                                                                                                                            Cotnmlngltd Production
Record lYPr.                            Rtquir.ct   O lnll)ectlon 0Fltld Roll!lw     RICORIT,n,t~                            Reqwed: O:;,spo<I/Ori U'-'!dR..tew           R...,rd Tin,t\                             R-·~ nn· - ~ - r\-leld Review
 Prtor APH Yltld:
         TYiold:
                    - -246 Avg:
                           Total:   984
                                    246
                                             984
                                            248
                                                                                    Prtor APH Yltld:
                                                                                            T Yltkl:
                                                                                                             270 Total: 2,387 2,551
                                                                                                             2'48 Avg:
                                                                                                                                                                          Prtor APH Ylold:    235 T-1: 898         898
                                                                                                                          241    283                                               TYlold:    2'48 Avg:   225      225
      IRtfY....,       17 Pralltnlnary Yllld:    2'48                                     I RtfYHts:          17 ProUmlnary Yiold:   270                                      • RefYurs:       17 Prallmlnory Yltld:               225
       Yleld I.Jmtl:_ _ _ -     Ylold:           248                                       Yllld Lill,lt: - - - Rate Yleld:          241                                       Yltld Umll: - - - Rate Yllld:                       225
Approved APH Vitt<!                                                                  App"'vod APH YIIICI                                                                  A~p ~ APH Ylekl
{for lnautw1c.e ptOYidtr UM~)::
Ouaral'ltee UOM P9r Acte:
                                                    -184.5
                                                       -                             (for- lnnra.nce swovlder UM only):
                                                                                      Guarantee UOM Per Acre:
                                                                                                                                         -202.5
                                                                                                                                            -                             (tor L"IS'-'fllnce provid..- uw Oftl)'):
                                                                                                                                                                          Gutrantee· UOM ~, Ac1'9:
                                                                                                                                                                                                                               -16U
                                                                                                                                                                                                                                 -
COfflfflf<l!J;                                                                      Comment,:                                                                             Carwi:,nenls:




(Form M202)             See Signature Page for Required Statements
                                                                                                                                                             IIIIRIIUffl Dlllll• I IIIIIIIIIIIIJIIIIU
                                                  Case 3:18-bk-04194-JAF                                      Doc 165-1                        Filed 04/07/21                 Page 66 of 77




                                                                                                                                                                                                                                          12/29/201f
      Production Certification Worksheet- for the 2017 Crop Year                                                                                                                                                                        Page: 3 of~
      Policy Number: 2017-FL-084-1 113074 Mr Walton John Kinney
      Agency: 582755 ELBERT TUCKER INSURANCE INC / BUNNELL, FL

       7       I Unit 0001.0007~U - Flagler Counly Potatoes Plln: APH(90)175"
                                                                                       •       I Unit 0001.0001-0U -Flagler County Polltoeo Plan: APH(90)175%            •   I Unk 0001-4032~ - Fllglor County Poca-           Plan: APH(ll0)/75"



  Prtc1'"1Type: lnlgatedQRRIGATEO) / G - A(GRP A) A<,.., 0.0                      Pr. .11co/Typo: lnlgatodQRRIGATEO) / G - A(GRP A) Aerts: 0,0                     Practice/Typo: 1"1gllod(MIGATEO) / Gro.,p A(GRP A) Ac,..: 0,0
 Nolt:                                              ,-,.. ,._ l',NI•••: V•        Note:                                       r-.uc...... o-....o----~~            N~•:                                      -..:.. . ___-o-••-n, -v...
      lfslfAOCiemeNstBtDOfCQlbs LAod IQ             fJA. f1rmlT'¥1'fktd Numhlr      $fC;Qpq1TqpQ1NPBtontP1ttt bind IA          EM f:IQP{[c¥1Cf1etd Numblt               ~ - 1 1 1 1 ~ 11111m
 2-12S-28E                                     297-303-2.5                                                                                                                                                         EBA fMwirec#FWd HMmtw
                                                                                  29-12S-29E                           311).,311).6                                33-125-29E



 Shara: 1.000                              Yield lnclleatof:                       Sharw: 1.000                             Yield lndlca1of:                       Shara: 1.000                           Ylald lndlcoto/:
 Other Parsons Sharfng:                                                           Other Parsons Sharing:                                                           Olhor Po<sono Sharing:
 T-Yield Map Alu:                          other CllanclerlsHca:                  T-YIOld Mlp 1,roa:               Other ctlantCttl'ittica:                        T-YIOld Mop AIU:                  Olhor·Cha111<1t-
._..,roblllty':                            Proc.Haor NumberlName:                 in11,;rabwty•:                   Proeeesot Numbwl'Name:                          ln1u111bfflly':                   -.OrNuffllltrlNlmt:
ONtwProdu-                   Numbw or TnHNlnff:                                   •  N-Prodw<I.-                   Number of TroHMnu:                             0   Ntw Producor -
 D
 Added Land/Ntw C.Op/Pnctlctnypo!TMA Cropland Actn:
 Mull Crop Reporthg RealOd:
                                                                                  QAddod i..ad/Now Crop/Pnlctlctfl'fpt/TMA
                                                                                  Muli Crop Repo,tlng RoMO,i':
                                                                                                                                CroplarMI Acre1:_                 •-                                 -botolT-.:
                                                                                                                                                                             l.&nd/Ntw Cn,p/ProcH<t/Typo/l'MA  Croploncl AcrH:
                                                                                                                                                                   Multi Crop Repofllng ReNOn':
,..        -       -         .          - ·-        V•
                                                           Yield
                                                                                   .       -                           ~--~-        YA
                                                                                                                                            Yll4d
                                                                                                                                                                  ,..  ·-~·-·-          ,   __       u,.,_        YA
                                                                                                                                                                                                                         YWd
2007
2008                                    --
                                        --
                                                      0
                                                      0
                                                                                  2007
                                                                                                                      ----            0                           2001 _ __ _ _ _
                                                                                                                                                                                  --                                0

                                        --
                                                                                  2008
                                                                                                                       --
                                                                                                                                      0
                                                                                                                                                                  =------         --                                0
2009
2010
                                        --
                                                      0
                                                      0
                                                                                  2009
                                                                                  2010
                                                                                                                      -- -
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                                                  2009
                                                                                                                                                                  2010            --
                                                                                                                                                                                  --
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    0
2011
2012                                    --            0
                                                      0
                                                                                  2011
                                                                                  2012              0,0     0.0         228T       225
                                                                                                                                      0                           2011
                                                                                                                                                                  2012
                                                                                                                                                                       -------
                                                                                                                                                                          0.0 0.0 228T
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                 228
2013                   o.o        0.0    228 T      228                           2013              0.0     0,0         .221.i T   228                            2013            0.0        0.0       228 T     228
2014                 0.0          0.0    228T       228                           2014              0.0     0.0         2211T      228                            2014            o.o        0.0       228 T     228
2015            13,879.0         55.4    251 A      251                           2015          5,675.0    20.S         277A       m                              2015        545.0                    170 /\
                                                                                                                                                                                             32                  170


                                                      0
2018
RtcX)(dTypt':
                3,564.0          17,3    208/\            Commingled Production   2018 _ _ _ _

                                            Roqulrod: 01/Ul)tdlon 0Flold Re,tew Record Typo~
                                                                                                            0.0
                                                                                                                     ---                  D C""1m~   i'rodudlon
                                                                                                                             R ~ Q 1nspte:11,n {J!ekS R..;.w
                                                                                                                                                                  2018
                                                                                                                                                                         ----
                                                                                                                                                                   Rocon! Type\
                                                                                                                                                                                             0.0
                                                                                                                                                                                                      ---
                                                                                                                                                                                                       R-....,,
                                                                                                                                                                                                                       0COtnmlnQltd-
                                                                                                                                                                                                                       n n - ~ - ~ield Review
Prtor APH YIOld:    234             Total: 913   913                              Prlor APH Y-IOld:    240        Taul: 961          961                          i'~or APH Yield:   214 Total: 154        854
         T ~:       228             Ava:     228 228                                        T Ylti<I:  228        Avg:      240      240                                   TYleld:   228 Avg:     214      214
    I RtfYMrs:       17             -lnaryYleld:     228                              f ltalYNrs:       17        Prollffllnary Yield:   240                          I Ref Yurs:     17 Prtllmlnary Yltlct:             214
     Yltld U01lt: - --              -    Yield:      228                               Ylt ld UOllt - - -         -     Yield:           240                           Yield Umll: - - - ltata Yield:                    21•
Approved APlf YIOld                                                               App"""'d APH Yield                                                               Approw-cl APH Yield
(forlnsunnce provider UM only):
G4.laninlM UOM Par Ac.re:
                                                      -171.0
                                                         -                         ffor   In•~• provider uM only):                     --                          (for lne.urance pn,vld..-UM only):
                                                                                                                                                                                                                    -180.5
                                                                                                                                                                                                                       -
                                                                                   Guarani.. UOM P9r Actt:                                180.0                    Quall.MN UOM r1t AcN:

Commen1,:                                                                         Commentt:                                                                       Comments:




(Form M202)                      See Signature Page for Required Statements
                                                                                                                                                            •
                                                                                                                                                        11 II HIDI I 11111      •                  • Ill• IIOl11111111
                                              Case 3:18-bk-04194-JAF                                             Doc 165-1                        Filed 04/07/21                           Page 67 of 77




                                                                                                                                                                                                                                                    12/29/2011
    Production Certification Worksheet- for the 2017 Crop Year                                                                                                                                                                                      Page: 4 oft
    Policy Number: 2017-FL-084-1113074 Mr Walton John Kinn::r;
    Agency: 582755 ELBERT TUCKER INSURANCE INC / BUN ELL, FL

    10   I Unit 0001~033-0U -Alolor County Poutoo,               Plan: APH(80)!75%       11   I Unit 0001~0:i.t-OU -Raglor Co..,ty Poi.tots            P lan: APH(90)/75%               I Untt, County & Crop:                            Plan:           I


Pnlctlea/Type: lmglttd(lRRIGATEO} / Group ll(GRP B} Aclll! 0.0                        Pnlctlct/Typt: lrrlgaltd(IRR!GATEO) / Group .-(GRP A,l         Ac,as: 0.0                P11ct1Ct1Typ1:                    I                          Aclll! _ _ _ _
Note:                                      ~r:....... n"'tlon.a~VA                    Nott:                                           ""'-·""-- ,..,__._,___ • V.6             Not•:                                          Ctv c-- . ,.__._,___ '
 lsdoaffiMVbWBIMf#OlbK LW IQ               FM flto't{Tt;#lffjp+t Numblr                 lw:tlea'1PwnlbkM'Beoee'Pttm I encl ID           EU floDCT'IC4tRtld NYmhtc                 Srlbottcrost::ctP   stNtot\AQdlD             FM ENPffrec#fltld NYCIW
33-12S-29E                                                                           2-12S-29E




 Sho,a: 1.000                         Ylotcl l n - f:                                 SIIIII! 1.000                         Ylotcl ln<lleatof:                                 Shall:                                Ylotcl lndleatof:
 othlr Pll'IOIIS Sharing:                                                             Other Persons St11t1ng:                                                                  Olhor Plnono Sharing:
 T-Yleld Map ArU:                     Oilier Chantctarlstfc.:                         T-Yiefd Map Area:                     Other Clllrlcttrlolks:                             T-Y1-kl llop Alla:                    Other C h a r a - = _
lnsullblllfy':                        Proca:aor NumbertName:                          !n1v.r1blllty 1 :                     ProCH&Or NumbenName:                               lnlu11blllly' :                       Proce,uor NumbtnName:
QNawP-.-                       Number of TllffMnN:                                   0 Ntw Produce. -                  Number          or Tl"teaMnea:                         0 NIWProduco.-                         NumblrofT-sM.,..;
0 Added und/Naw Crop/Pl'Ktl..trypa'TMA cropl.and Ac,..,:                             Q Addld l.a<id/Ntw Crop/Pllctlct/Type/TMA                 C,,,pllnd Ac110:               0 Ad<lld Land/NtwC<op/Pllcllc~MA                Cropland A c , . , : _
 MuNi Oop Reporting Reason':                                                          MUfll Crop ROl)0111ng Ro•>m':                                                            Mull Crop Reporting Reason':
                                                         y...,
"-- -    ~--···--               --·-            YO                                   Iv- ~-                 ......    ~-              YA
                                                                                                                                               Y1old
                                                                                                                                                                              ~
                                                                                                                                                                                   - _-_ _ _          ~
                                                                                                                                                                                                                     - --
2007
2008                            --
                                --
                                                     0
                                                     0
                                                                                     2007
                                                                                     2008                             --
                                                                                                                      --
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                              2007 _
                                                                                                                                                                              2008                                   --
                                                                                                                                                                                                                     --
2009
 2010                           --
                                --                0
                                                     0                               2009
                                                                                     2010
                                                                                                                      - -
                                                                                                                      ---
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                              2009 _ _ _ _ _ __
                                                                                                                                                                              2 0 1 0 ~=
                                                                                                                                                                                                                     --
                                                                                                                                                                                                                     ~
12011
 2012      10,578.0    •O.O     --
                                 264A
                                                  0
                                                284
                                                                                     2011
                                                                                     2012                             --                0
                                                                                                                                        0
                                                                                                                                                                              2011 _ _ _ __ _ _
                                                                                                                                                                              2012 _ _ _ _ _ _                       --
                                                                                                                                                                                                                     --
            •                         •          •
                                                                                                                                                                                  • -------
                                                                                                      o.o
2013
201 •
             ,147.0
            e.~.o
                       30.0
                       28.0
                                  1 8A
                                  253A
                                                1 1
                                                253
                                                                                     2013
                                                                                     201•             0.0
                                                                                                                0.0
                                                                                                                0.0
                                                                                                                      ~T
                                                                                                                       Z 8T
                                                                                                                                      22a
                                                                                                                                      226
                                                                                                                                                                              2013
                                                                                                                                                                              201
                                                                                                                                                                                                                     --
                                                                                                                                                                                                                     --
2015            •
            3, &5.0    18.8       207A          207                                  2015             0.0       0.0    228 T          228                                     2015
                                                                                                                                                                                                                     --
                                                                                                                                                                              2018
2018_ _ _ _

Record l'ypr.
                        0.0
                                - -- •                   Commlnglod ProdudlOn
                                          RtqW'td: QJnopectlon 0Rekl Rt-Mw
                                                                                     2018 _ _ _ _

                                                                                      Rt<ORl 'lwe~
                                                                                                                o.o      228T              0    Commloglo~ Produdlon
                                                                                                                                Required: Cl1n,pect1o<1 Diol<lRe-.iew
                                                                                                                                                                              2017 _ _ _ _ _ _

                                                                                                                                                                              Rocord'!we\
                                                                                                                                                                                                                     --
                                                                                                                                                                                                                     R-lred:
                                                                                                                                                                                                                                 0   Conmlngltd ProdUc:tlon
                                                                                                                                                                                                                                 M-------     ~ Rr.1-
Pwlor APH Y -:        218 Toti.I: an       1172                                                               Total: 912      912                                             Pllor APH Yletcl: _ _ Total:
        TYIOlcl:      •
                      2 6 Avg:      218    218
                                                                                     Prior APH Yletcl: -
                                                                                              TYltld:
                                                                                                         -
                                                                                                          228 Avg:     228    228                                                      TYltlcl: _ _ Avg:
                                                                                                                                                                                                                        --
     fRofY~            17 P ,aHmlnary Yield:
      Ylttcl Umlt; _ _ _ -      Yltld:
                                                218
                                                218
                                                                                         • RafYca,s:       17 PnlUmlnary Ylold:
                                                                                          Yiotcl Umll: - - - -     Yltld:
                                                                                                                                  228
                                                                                                                                  228
                                                                                                                                                                                  .. RofYu,a:       Pllllmlnary vioici:
                                                                                                                                                                                   Y - Limit: - - - Rall Ylold:
                                                                                                                                                                                                                                 --
Approved APH Ylotd                                                                    Approved APH Yltld                                                                      ,a.. pp~vecl APH Yield
(for lnaurance ptOvkler .,.. only):
GuarantM: UOM Per Acta:
                                                 -183.S
                                                    -                                 (for Ins.a.nee p,ovfdet use only):
                                                                                      Ouarantff UOM Per Acra:
                                                                                                                                         -171.0
                                                                                                                                            -                                  (fot in,~..-anc. provider UM only):
                                                                                                                                                                              Ot.:•rant.H UOM P-.'f Ae:'9:
                                                                                                                                                                                                                                 --
~           =                                                                        comments:
                                                                                                                                                                          '   ~•me.nts.:
                                                                                                                                                                                .r




(Form M202)           See Signature Page for Required Statements
                                                                                                                                                                               IUII I IIIIU 0111111111111111111 II
                                                                                                                                                                     111111111 U
                                          Case 3:18-bk-04194-JAF                                     Doc 165-1                   Filed 04/07/21                      Page 68 of 77




     Production Certification Worksheet - for the 201 7 Crop Year                                                                                                                                                           12129/2016
                                                                                                                                                                                                                           Page: 5 0(6
     Policy Number: 2017-FL--084-1113074 Mr Walton John Kinney
     Agency: S8215S ELBERT TUCK.ER fNSURANCE fNC / BUNNELL, FL
 LEGEND

 Yield Due: a-Adjusted Aetll.ll Yield; A• Aetual Yleld; T•Transltlonal Yield; z-zero Acres Planted;
RD -Yleld Exclusion ellglble year and YE opt out checkbox If elected on county/crop. Set county/crop options.
• T-Yleld used for Yl t ld Exclusion
'"I certify I have not produced tho lntuNd crop Jn the ,;QUnly fot more than two yHra
 1
  Muffl Crop Year Reporting Reuon Legend: (1) Cef1ification of aop years not previously certified, (2) Correction, (3) Replacement of temporary yield, (4) Replacemenl of assigned yields, (5)
 Certillcation by new lns..-ed, (6) Certifocallon using another produce,'s history for new acreage, (7) Recertification for new actuarial offer, (8) Reoertification for new unit stl\Jclure, (9) Othef
• Record Type IAgtnd: (A) Harvested Production: sold/oommer::lat storage. (B)Harvested Produdlon: farm sloredlmeasured by Insured, (C) Harvested P,.,...ction:plc:kldaiJy sales rec:onls, (D) Harvested
Production: automated yield monlloring system, (E) Harvested Produdlon: farm-stored measured by authorized representative, (F) Harvested Production: livestOd< feeding records, (0) HIIVesled Productlon:tleld
harvesl reairds, (H) Harvested Produalon: olhe<, (I) Umarvesl-Od and deslroyad, (J) Unharvested and put to anolher uso (K) Unharvested and production appraiSed by AIP, (L) Unreported production. (ARPI only)
• lnsurablltty, (A) Insurable, (B) Uninsurable, (C) Uninslnd Acte, (D) Acreage Wllet'e a PP payment was reduced due to planting of second aop, (E) Uninsurable causo of loss appraisal
• Yield lncllc:ator.

     • s• Nallve ~
                                 COLLECTION OF INFORMATION AND DATA (PRIVACY Acn STATEMENT Agents, Loss Adjusters and Policyholders
The following statements ere made in accoolance with Ille Privacy Ad of 1974 (5 U.S.C. 5~2a): ·n,e Risk Management Agency (RMA) is aL(h(lrfzed by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other Ads,
and the regwtions promulgated thereunder, to solicit the information requested on documents established by RMA or by appmved insurance providers (AIPs) that have been approWd by the Federal Crop Insurance
Colporatlon (FCIC) to deliYW Federal crop Insurance. The information is necessary for AIPs and ~MA t,; oper~te the Federal crop Insurance program, detennine program ei gibilily, ccndud statistieal analysis, and enat1ra
program lnlegflly. Information pro\llded hereln may be fumlshed to other Federal, State, or loeat eger,des, as ~ und or permitted by raw, law enforcement agencies. courts or &djudlca41ve bodies, foreign agencies,
magistrate, administrative tribunal, AIPs CX>ntnldors and cooperators. Comprehensive Information Maf111g,,meot System (CIMS), congraSSlonal offices, ot entities under c:ior-uad wflh RMA. For insurance agents, certain
information may also be disclosed to the puUlc to assist interested individuals In locating agents in o part•Wl;;;r area. Disdos1Ke ot the information requested Is voluntary. However, faiue 10 oorrectJy report the requested
information may result in Ille rejection ot this documenl by I/le AIP o, ~ In aa:crdance wflh thl> Ster>cierd ReiMUl'ance Agreement Mtw(ltn llie All" and f'CIC, Federal regulations, or RMA-approved prOoedUTes and
the denial of program eligibility or benefils dartved lherefrom. Also, laill.nl to provide true and eo<recl. infc,nnation m~y raw /! In dvll suit or criminal prosecution and the assessment of penalties or J)lnUtt of other remedies.

                                                                                          NONDISCRIMINATION STATEMENT
 Non-Olacr1mlnatlon Polley
The U.S. Oepartmenl of Agrtrulture (USDA) prohibits <isalminaUon against its rustomers, employees, and applk:ant• for amp!ayment on the bases of race, ooior, national Of1gin, age, <isabilily, sox, gender identity,
religion, reprisal. and when> applicable, political beHels, mantal status, familial or parental status. Sexual orienlOOon. or all or pan of an indivi<lual's income Is de~ved from any public: assistanat program, or proteded
genetic lnlormalfon In ernploymen1 ot in any program or ec:tivily oondudad or funded by the Oeparunant (Nol al p(Ohiblttl!I !>Mes wMI apply to all programs and/or employmenl actllltties.)
To Fite an Employment Complaint
If you wish to fole an employment complaint, you must oontact your Agency's EEO Counselor (Cltck Ille hypertink lot a listing of !'.:EO Cou.,solors), within 45 days of the data of the alleged disctiminalory act, event, or In
the caso of a personnel action. Additional filing information can be found online al http·/lwww asq usda gov/glmptaiOI filing ;lle.lllm.l.
To FIie a Program Complaint
If you wish to r~e a Civil RjglU program oomplalnt of disa1mlnation, complete Ille USDA Progran Disctimlnation Complaint Form, ltM ld online el http·/A'M')M asq ysda poy/g,mprajnt ll(jng 01•1 html or at any USDA
office, or call (866) 632-9992 to request Ille lonn. You may also write a letter containing all of the Information requested In the lonn. Send yo1,1t completed complain! form or letter by mail to the U.S. Department Of
Ag~cuture, 0.-ector, 0ffk:e of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, by fa,c (202) 690-7442 oremal a! program.lntake@usda.gov.
Persona with Dlaabllfflea
Individuals who are deal, hard of hearing or Nlve speech <isabllities and wish to file either an EEO or program complaint please contact USOA through L~e Federal Relay Service et (800) 877-8339 or (800) ~136 (m
Spanish). Persons with disabilities, who wish to file a program complain~ please see lntormatlon above on how to oontad Ille Department by m.,; airectly or by ema~. II you require allemative means ot communication for
program Information (e.g., BralNo, lwge pmt, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-2600 (volot and TDD).


CERTIFICATION STATEMENT                                                                      ANTI-REBATING STATEMENT(S)
                                                                                               Applicant/Insured Statement
, certify, for the aop year lnclcated, lhel I have nol directly or lndlrecily received, accep~. or been paid, offered, promised, or given any benefit, indudif1g monoy, goods, or services for which payment la usually made,
rebate, dilOOUlll, abatement, credi~ or reoJdlon of promlum, or any olher valuable a,naJderation, as an Inducement to procura Insurance or In exchange for purchasing lhis lnaurance policy after K has beon procured. I
understand that this prOhibllfon does not lndude payment of admlnlstrallve lees, performance based dlsoounls, and any olher payment approved by FCIC that are autllortzec! under sdons 508(a)(9)(8) and 508(d)(3) of
the Federal Crop Insurance Ad (Ad) (7 U.S.C. §§ 1506(a)(9)(8) and 1508(d)(3)). I understand that a false certification or fail..-e to completely and accurately report any lnfonnallon on this loon may Slbject ma, and any
person with a substantial beneficial interest In me, to sandions, including but not limited to, ctiminal and civil penalties and administrative sanctions In ao::ordanca wflh section 515(n) of Iha Act (7 U.S.C. §1515(h)) and all
other applk:able ledenil statues.•



(Form M202)           See Signature Page for Required Statements
                                                                                                                                               IIIIIIll lllllIll I IIH Hiil 1 1111111111 11111 111 •
                                       Case 3:18-bk-04194-JAF                                     Doc 165-1                   Filed 04/07/21                     Page 69 of 77




                                                                                                                                                                                                                          12129/2016
 Production Certification Worksheet- for the 2017 Crop Year                                                                                                                                                              Page: 6of6
 Policy Number: 2017-FL-084-1113074 Mr Walton John Kinney
 Agency : 582755 ELBERT TUCKER TNSURANCE INC / BUNNELL, FL
I understand this form may be reviewed or audited and that information inaccurately reported orfaiure to retain records to support information on this form may result in a recomputallon of Iha approved APH yield.

I certify that to the best of my knowledge and belief all of the information on this form Is correct. I also understand that failure to report completely and aca,rately may result in sanctions under my policy, indu<ling but not
limited to voldance of the'pollcy, and in aiminal or dvll penalties (18 U.S.C. B1006 and B1014; 7 U.S.C. 111506; 31 U.S.C. 113729, B3730 and any other aµplicable federal statutes).




 Mr Walton John Kinney

  lnsured's Printed Name and Signature



"I certl!y, for the aop year indicated, that I have ne·  offered nor pro sed, directly or indirectly, any benefit, indudlng money, goods, or services for which payment is usually made, ret>ate, discoun~ aadit reduction of
premium, or any other valuable consideration to this person enher as an inducement to procure Insurance or in exchange for obtaining Insurance after nhas b11811 procured. I understand that this prOhibttlon does not
Include payment of administrative fees, performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(al{9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act) (7
U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I uodetStand that a false certification or failure to completely and accurately report any vlola~on may subject me, and all agencies/companies I represent lo sanctions, Including
but not limited, to aiminal and civil penalties and administraliv                                                                                 II other applicable federal statutes.•



 ELBERT FRANKLIN TUCKER                                                                                                                                                               _53-:;..73£
 Agenfs Printed Name and Signature                                                                                                                                                        (Agent's Code)




(Form M202)                                                                                                                                   11111111 Ill 1111 111111111 IID HID 1111111111111111 llll lllm lW IDI
                                                                Case 3:18-bk-04194-JAF                    Doc 165-1         Filed 04/07/21               Page 70 of 77
~                                                                                                        Multiple Peril Crop Insurance                                                                                                     03/08/2021
                                                 Albany
                                                                                                                                                                                                                                           Page: I of 4
                                     618 #2 North Westover Boulevard
GREA~ERICAN.
      IN SURANCE COMPANY
                                           Albany, GA 31707                                            Preliminary Acreage Reporting Form
      Crop Insurance Division                                                                                             Effective forthe Crop l' ear
                                                                                                                                                                                                Policy Number: 2021-FL-084-1149320
                                                                                                                                       AGENT:           IELBERT FRANKLIN TUCKER                                        Code No: 5827 55
                                                                                                                                                          ELBERT TUCKER INSURANCE INC
                                                                                                                                                          608 NORTH STATE ST
                                                                                                                                                          BUNNELL, FL 32110

Sp_ouse's Name:
Authorized Representative:                                                                                                              PO A:
Limited Authorized Rep :                                                                                                                Added Acreage (CL):
 Is the Applicant insuring the Tenant's share? D YES            Ii] NO                                               Is the Applicant insuring the Landlord's share? D YES              Ii] NO
INSURED CROP SUMMARY FOR STATE: Florida                                                                 Assignment of Indemnity to: None

Flagler County (35)
                                Potatoes
                                84
                                                   D   EU Does not Qualify    Plan: APH (90)                           Coverage Level : 65%
                                                                                                                                               % Price Election, Proj. Price,
                                                                                                                                               or Amt of Ins: 85% of Max
                                                                                                                                                                                 .
                                                                                                                                                                              Options: None               Unit Structure Options: None

                                                                                                                                           High      Added         Map
             Unit                           Practice / Type               Options                         Line Note                                                                          Plant Date                     Sh are %
                                                                                                                                            Risk      Land         Area        Acres
      Acr Type* - Rpt Date                     Variety                   Elections                Section/ Township/ Range                                                                 (Late - Factor)           Others Sharing in Crop
                                                                                                                                           Land       P/TN         Yield


                                                                                        L - - -- --------i D
                                           <Invalid Practice>                                                                                 Yes   D Yes 1------1
                                                                                                           D                                  No    liZI No
                                                                                                                                                             0


Map Farm Name      I          Field Identification
                        'FSN-Tract-Field)      I
                                             Ad min ST/CTY
                                                                 I Fld Name    I GMF           Acres         Date     Map Farm Name     I           Field Identification
                                                                                                                                              'FSN-Tract-Field)       I
                                                                                                                                                                   Ad min ST/CTY
                                                                                                                                                                                           I Fld Name        IGMF           Acres              Date




Additional/Uninsured Acreage (give reason)                                   Do you have a CAT policy to exclude High Risk or High Risk Exclusion?             0Yes          0     No
                                                                                                                                           High      Added         Map
             Unit                           Practice / Type              Options                          Line Note                                                                                                         Sh are %
                                                                                                                                           Ris k      Land         Area        Ac res        Plant Date
      Acr Type* - Rpt Date                     Variety                   Elections                Section/ Township/ Range                                                                                           Others Sharing in Crop
                                                                                                                                           Land       P/TN         Yield


                                                                                        1 - - - - - - - - - - 7 0D                            Yes
                                                                                                                                              No
                                                                                                                                                       Yes 1------1
                                                                                                                                                       No



Map Farm Name      I          Field Identification
                        'FSN-Tract-Field)      I
                                             Ad min ST/CTY
                                                                 I Fld Name    I GMF           Acres         Date     Map Farm Name     I           Field Identification
                                                                                                                                              'FSN-Tract-Field)       I
                                                                                                                                                                   Ad min ST/CTY
                                                                                                                                                                                           I Fld Name        IGMF           Acres              Date




(Form M20101)                   See Signature Page For Required Statements
                                                                                                                                                             111111111 111111111111111111 11111 1111111111 11111 111111111111111111111111111111 11111111
                                                                   Case 3:18-bk-04194-JAF                             Doc 165-1              Filed 04/07/21                 Page 71 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                                        Preliminary Form                                                     Page: 2 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                                        IncomJl_lete Data
 A:gency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

Additional/Uninsured Acreage (give reason)                                           Do you have a CAT policy to exclude High Risk or High Risk Exclusion?                        OYes          0     No
  L                                                                                                                                                           High      Added        Map
  ;           Unit                             Practice / Type                    Options                           Line Note                                                                                                                 Share %
  n                                                                                                                                                           Risk       Land        Area           Acres      Plant Date
       Acr Type* - Rpt Date                       Variety                         Elections                 Section/ Township/ Range                                                                                                   Others Sharing in Crop
  P.                                                                                                                                                          Land       P/TN        Yield

                                                                                                                                                          D    Yes         Yes
                                                                                                                                                          0    No          No


                               Field Identification                                                                                                                  Field Identification
Map Farm Name                                                             Fld Name       GMF           Acres              Date        Map Farm Name                                                             Fld Name        GMF           Acres              Date
                         IFSN-Tract-Field\    Admin ST/CTY                                                                                                     IFSN-Tract-Field\    Admin ST/CTY




Please use the following codes for reason for Uninsured Acreage: 1 =Late Planted / 2=1neligible Risk or Area / 3=1neligible Practice or Type / 4=1neligible Type / 5=Other / 6=Farm Unit Excluded / 9=No Yield Form Received / U=Unknown Unit Structure / M=Master Yield
REMARKS SECTION




(Form M20101)                  See Signature Page For Required Statements
                                                                                                                                                                               I11111111111 111111111111111 11111111111111111111 1111111111I III111111111111111 11111111
                                                             Case 3:18-bk-04194-JAF                         Doc 165-1             Filed 04/07/21              Page 72 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                         Preliminary Form                                                     Page: 3 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                         IncomJl_lete Data
 A:gency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL
ACREAGE TYPE LEGEND
*Acreage Type Legend: (1) Insured, (2) In sured-Acreage emerging from CRP initi al crop year, (3) Insured - New Breaking, insured is abl e to substanti ate acreage has prev iously been in production, (4) In sured - New Breaki ng by WA, (5)
Insured - New Breaking by WA, unable to substanti ate acreage has previously been in production, (6) Prevented planting, (7) Uninsured , (8) Uninsurable, (9) Uninsureable due to 2nd crop provisions, (I 0) Uninsurable due to new breaking,
(11) Uninsurable due to new breaking , insured unabl e to substanti ate acreage bas prev iously been in production. (12) Unreported acreage within same unit, (13 ) Unreported units, ( 14) Zero acreage report for unit, (15) Zero acreage report
for county, (1 6) New breaking insurable by SPOT, (17) Insured - New Breaking, insured is unable to substantiate acreage has previously been in produztion, (1 8) Acreage elected under the ARC program, (1 9) Insured - Native sod acreage
insured under the terms of the policy, (20) Insured - Native sod acreage insured under the terms of the Special Provisions, (21) Insured - Native sod acreage insured by WA, (22) Intended Acreage from GEA R.



                                 COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other
Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AIPs) that have been approved by the Federal Crop
Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program , determine program eligibility, conduct statistica l
analysis, and ensure program integrity. Information provided herein may be furnished to other Federal , State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative
bodies, foreign agencies, magistrate, administrative tribunal , AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities under contract with RMA.
For insurance agents, certain information may also be disclosed to the public to assi st interested individuals in locating agents in a particular area. Disclosure of the information requested is voluntary. However, failure
to correctly report the requested information may result in the rejection of this document by the AIP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and FCIC , Federal regulations , or
RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of
penalties or pursuit of other remedies .



Non-Discrimination Policy
In accordance with Federal civil rights law and U.S. Department of Agriculture (USDA) civil rights reg ulations and policies , the USDA, its Agencies , offices, and employees, and institutions participating in or
administering USDA programs are prohibited from discriminating based on race , color, national origin, religion, sex, gender identity (including gender expression), sexual orientation , disability, age, marital status,
family/parental status, income derived from a public assistance program , political beliefs, or reprisal or retaliation for prior civil rights activity, in any program or activity conducted or funded by USDA (not all bases
apply to all programs). Remedies and complaint filing deadlines vary by program or incident.
Persons with disabilities who require alternative means of communication for program information (e.g., Braille, large print, audiotape, American Sign Language, etc.) should contact the responsible Agency or USDA's
TARGET Center at (202) 720-2600 (voice and TTY) or contact USDA through the Federal Relay Service at (800) 877-8339. Additionally, program information may be made available in languages other than English .
To file a program discrimination complaint, complete the USDA Program Discrimination Complaint Form, AD-3027, found online at How to File a Program Discrimination Complaint, and at any USDA office or write a
letter addressed to USDA and provide in the letter all of the information requested in the form . To request a copy of th e com plaint form call (866)632-9992 . Submit your completed form or letter to USDA by: (1 )mail :
U.S. Department of Agriculture, Office of the Assistant Secretary for Civil Rights, 1400 Independence Avenue, S.W., Washington, D.C . 20250-9410; (2)fax: (202)690-7442; or (3)email : program.intake@u sda.gov.
USDA is an equal opportunity provider, employer, and lend er.
For more information , contact the RMA Civil Rights Office at 202-690-3578 (main line).


                                                                             USDA MULTIPLE BENEFIT CERTIFICATION STATEM ENT
I understand that obtaining multiple Federal benefits for the same loss , such as a Noninsured Crop Disaster Assistance Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited by law. I certify
that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this crop. Failure to disclose the receipt of multiple Federal benefits, or failure to repay one of the multiple Federal benefits
such as either the NAP benefit or the Federal crop insurance indemnity for the same crop, may result in my being disqualified from receiving Federal crop insurance benefits, as well as being ineligible for va rious
programs administered by the Farm Service Agency for up to five (5) yea rs.




(Form M20101)                See Signature Page For Required Statements
                                                                                                                                                                I 1111111111111111 1111111111 11111111111111111111 1111111111IIIII 111111111111111 11111111
                                                          Case 3:18-bk-04194-JAF                      Doc 165-1            Filed 04/07/21            Page 73 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                 Preliminary Form                                                      Page: 4 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                 Incomplete Data
 Agency: 582755 ELBERT TUCKER INSURANCE INC/ BUNNELL, FL


 CERTIFICATION STATEMENT                                                                    ANTI-REBATING STATEMENT
                                                                                             Applicant/Insured Statement
"I certify, for the crop year indicated , that I have not directly or indirectly received , accepted , or been paid , offered , promised , or given any benefit, including money, goods, or services for which payment is usually
made, rebate , discount, abatement, credit, or reduction of premium , or any other valuable consideration , as an inducement to procure insurance or in exchange for purchasing this insurance policy after it has been
procured . I understand that this prohibition does not include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B)
and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any information on this form may
subject me, and any person with a substantial beneficial interest in me, to sanctions, including but not limited to, criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7
U.S.C. §1515(h)) and all other applicable federal statutes."
I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and accurately may result in sanctions under my policy, including but
not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. ~1006 and ~1014; 7 U.S.C. ~1506 ; 31 U.S.C. ~3729, ~3730 and any other applicable federal statutes).To the best of my knowledge, the
Grid ID accurately identifies the location of the insured acreage; and acreage assigned to each Grid ID is accurate.




Walton Kinne
 lnsured's Printed Name                                                                                  Signature                                                                                                                  (Date)
                                                                                                   Agent Statement
"I certify, for the crop year indicated , that I have neither offered nor promised , directly or indirectly, any benefit, including money, goods, or services for which payment is usually made, rebate , discount, credit, reduction
of premium , or any other valuable consideration to this person either as an inducement to procure insurance or in exchange for obtaining insurance after it has been procured . I understand that this prohibition does not
include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act)
(7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accu rately report any violation may subject me, and all agencies/companies I represent, to sanctions,
including but not limited , to criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7 USC §1515(h)) and all other applicable federal statutes."
I certify that I am responsible for establishing the approved APH yields that are used to calculate the production guarantees co ntained in this acreage report and that such approved APH yields are correct to the best of
my knowledge.

  ELBERT FRANKLIN TUCKER
 Agent's Printed Name                                                                                    Signature                                                                              (Date)                   (Agent's Code)




(Form M20101)
                                                                                                                                                        I 1111111111111111 1111111111 111111111111111 11111 1111111111IIIII 111111111111111 11111111
                                                                Case 3:18-bk-04194-JAF                    Doc 165-1         Filed 04/07/21               Page 74 of 77
~                                                                                                        Multiple Peril Crop Insurance                                                                                                     03/08/2021
                                                 Albany
                                                                                                                                                                                                                                           Page: I of 4
                                     618 #2 North Westover Boulevard
GREA~ERICAN.
      IN SURANCE COMPANY
                                           Albany, GA 31707                                            Preliminary Acreage Reporting Form
      Crop Insurance Division                                                                                             Effective forthe Crop l' ear
                                                                                                                                                                                                Policy Number: 2021-FL-084-1149320
                                                                                                                                       AGENT:           IELBERT FRANKLIN TUCKER                                        Code No: 5827 55
                                                                                                                                                          ELBERT TUCKER INSURANCE INC
                                                                                                                                                          608 NORTH STATE ST
                                                                                                                                                          BUNNELL, FL 32110

Sp_ouse's Name:
Authorized Representative:                                                                                                              PO A:
Limited Authorized Rep :                                                                                                                Added Acreage (CL):
 Is the Applicant insuring the Tenant's share? D YES            Ii] NO                                               Is the Applicant insuring the Landlord's share? D YES              Ii] NO
INSURED CROP SUMMARY FOR STATE: Florida                                                                 Assignment of Indemnity to: None

Flagler County (35)
                                Potatoes
                                84
                                                   D   EU Does not Qualify    Plan: APH (90)                           Coverage Level : 65%
                                                                                                                                               % Price Election, Proj. Price,
                                                                                                                                               or Amt of Ins: 85% of Max
                                                                                                                                                                                 .
                                                                                                                                                                              Options: None               Unit Structure Options: None

                                                                                                                                           High      Added         Map
             Unit                           Practice / Type               Options                         Line Note                                                                          Plant Date                     Sh are %
                                                                                                                                            Risk      Land         Area        Acres
      Acr Type* - Rpt Date                     Variety                   Elections                Section/ Township/ Range                                                                 (Late - Factor)           Others Sharing in Crop
                                                                                                                                           Land       P/TN         Yield


                                                                                        L - - -- --------i D
                                           <Invalid Practice>                                                                                 Yes   D Yes 1------1
                                                                                                           D                                  No    liZI No
                                                                                                                                                             0


Map Farm Name      I          Field Identification
                        'FSN-Tract-Field)      I
                                             Ad min ST/CTY
                                                                 I Fld Name    I GMF           Acres         Date     Map Farm Name     I           Field Identification
                                                                                                                                              'FSN-Tract-Field)       I
                                                                                                                                                                   Ad min ST/CTY
                                                                                                                                                                                           I Fld Name        IGMF           Acres              Date




Additional/Uninsured Acreage (give reason)                                   Do you have a CAT policy to exclude High Risk or High Risk Exclusion?             0Yes          0     No
                                                                                                                                           High      Added         Map
             Unit                           Practice / Type              Options                          Line Note                                                                                                         Sh are %
                                                                                                                                           Ris k      Land         Area        Ac res        Plant Date
      Acr Type* - Rpt Date                     Variety                   Elections                Section/ Township/ Range                                                                                           Others Sharing in Crop
                                                                                                                                           Land       P/TN         Yield


                                                                                        1 - - - - - - - - - - 7 0D                            Yes
                                                                                                                                              No
                                                                                                                                                       Yes 1------1
                                                                                                                                                       No



Map Farm Name      I          Field Identification
                        'FSN-Tract-Field)      I
                                             Ad min ST/CTY
                                                                 I Fld Name    I GMF           Acres         Date     Map Farm Name     I           Field Identification
                                                                                                                                              'FSN-Tract-Field)       I
                                                                                                                                                                   Ad min ST/CTY
                                                                                                                                                                                           I Fld Name        IGMF           Acres              Date




(Form M20101)                   See Signature Page For Required Statements
                                                                                                                                                             111111111 111111111111111111 11111 1111111111 11111 111111111111111111111111111111 11111111
                                                                   Case 3:18-bk-04194-JAF                             Doc 165-1              Filed 04/07/21                 Page 75 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                                        Preliminary Form                                                     Page: 2 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                                        IncomJl_lete Data
 A:gency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL

Additional/Uninsured Acreage (give reason)                                           Do you have a CAT policy to exclude High Risk or High Risk Exclusion?                        OYes          0     No
  L                                                                                                                                                           High      Added        Map
  ;           Unit                             Practice / Type                    Options                           Line Note                                                                                                                 Share %
  n                                                                                                                                                           Risk       Land        Area           Acres      Plant Date
       Acr Type* - Rpt Date                       Variety                         Elections                 Section/ Township/ Range                                                                                                   Others Sharing in Crop
  P.                                                                                                                                                          Land       P/TN        Yield

                                                                                                                                                          D    Yes         Yes
                                                                                                                                                          0    No          No


                               Field Identification                                                                                                                  Field Identification
Map Farm Name                                                             Fld Name       GMF           Acres              Date        Map Farm Name                                                             Fld Name        GMF           Acres              Date
                         IFSN-Tract-Field\    Admin ST/CTY                                                                                                     IFSN-Tract-Field\    Admin ST/CTY




Please use the following codes for reason for Uninsured Acreage: 1 =Late Planted / 2=1neligible Risk or Area / 3=1neligible Practice or Type / 4=1neligible Type / 5=Other / 6=Farm Unit Excluded / 9=No Yield Form Received / U=Unknown Unit Structure / M=Master Yield
REMARKS SECTION




(Form M20101)                  See Signature Page For Required Statements
                                                                                                                                                                               I11111111111 111111111111111 11111111111111111111 1111111111I III111111111111111 11111111
                                                             Case 3:18-bk-04194-JAF                         Doc 165-1             Filed 04/07/21              Page 76 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                         Preliminary Form                                                     Page: 3 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                         IncomJl_lete Data
 A:gency: 582755 ELBERT TUCKER INSURANCE INC I BUNNELL, FL
ACREAGE TYPE LEGEND
*Acreage Type Legend: (1) Insured, (2) In sured-Acreage emerging from CRP initi al crop year, (3) Insured - New Breaking, insured is abl e to substanti ate acreage has prev iously been in production, (4) In sured - New Breaki ng by WA, (5)
Insured - New Breaking by WA, unable to substanti ate acreage has previously been in production, (6) Prevented planting, (7) Uninsured , (8) Uninsurable, (9) Uninsureable due to 2nd crop provisions, (I 0) Uninsurable due to new breaking,
(11) Uninsurable due to new breaking , insured unabl e to substanti ate acreage bas prev iously been in production. (12) Unreported acreage within same unit, (13 ) Unreported units, ( 14) Zero acreage report for unit, (15) Zero acreage report
for county, (1 6) New breaking insurable by SPOT, (17) Insured - New Breaking, insured is unable to substantiate acreage has previously been in produztion, (1 8) Acreage elected under the ARC program, (1 9) Insured - Native sod acreage
insured under the terms of the policy, (20) Insured - Native sod acreage insured under the terms of the Special Provisions, (21) Insured - Native sod acreage insured by WA, (22) Intended Acreage from GEA R.



                                 COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT Agents, Loss Adjusters and Policyholders
The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other
Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by approved insurance providers (AIPs) that have been approved by the Federal Crop
Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is necessary for AIPs and RMA to operate the Federal crop insurance program , determine program eligibility, conduct statistica l
analysis, and ensure program integrity. Information provided herein may be furnished to other Federal , State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative
bodies, foreign agencies, magistrate, administrative tribunal , AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities under contract with RMA.
For insurance agents, certain information may also be disclosed to the public to assi st interested individuals in locating agents in a particular area. Disclosure of the information requested is voluntary. However, failure
to correctly report the requested information may result in the rejection of this document by the AIP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and FCIC , Federal regulations , or
RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of
penalties or pursuit of other remedies .



Non-Discrimination Policy
In accordance with Federal civil rights law and U.S. Department of Agriculture (USDA) civil rights reg ulations and policies , the USDA, its Agencies , offices, and employees, and institutions participating in or
administering USDA programs are prohibited from discriminating based on race , color, national origin, religion, sex, gender identity (including gender expression), sexual orientation , disability, age, marital status,
family/parental status, income derived from a public assistance program , political beliefs, or reprisal or retaliation for prior civil rights activity, in any program or activity conducted or funded by USDA (not all bases
apply to all programs). Remedies and complaint filing deadlines vary by program or incident.
Persons with disabilities who require alternative means of communication for program information (e.g., Braille, large print, audiotape, American Sign Language, etc.) should contact the responsible Agency or USDA's
TARGET Center at (202) 720-2600 (voice and TTY) or contact USDA through the Federal Relay Service at (800) 877-8339. Additionally, program information may be made available in languages other than English .
To file a program discrimination complaint, complete the USDA Program Discrimination Complaint Form, AD-3027, found online at How to File a Program Discrimination Complaint, and at any USDA office or write a
letter addressed to USDA and provide in the letter all of the information requested in the form . To request a copy of th e com plaint form call (866)632-9992 . Submit your completed form or letter to USDA by: (1 )mail :
U.S. Department of Agriculture, Office of the Assistant Secretary for Civil Rights, 1400 Independence Avenue, S.W., Washington, D.C . 20250-9410; (2)fax: (202)690-7442; or (3)email : program.intake@u sda.gov.
USDA is an equal opportunity provider, employer, and lend er.
For more information , contact the RMA Civil Rights Office at 202-690-3578 (main line).


                                                                             USDA MULTIPLE BENEFIT CERTIFICATION STATEM ENT
I understand that obtaining multiple Federal benefits for the same loss , such as a Noninsured Crop Disaster Assistance Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited by law. I certify
that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this crop. Failure to disclose the receipt of multiple Federal benefits, or failure to repay one of the multiple Federal benefits
such as either the NAP benefit or the Federal crop insurance indemnity for the same crop, may result in my being disqualified from receiving Federal crop insurance benefits, as well as being ineligible for va rious
programs administered by the Farm Service Agency for up to five (5) yea rs.




(Form M20101)                See Signature Page For Required Statements
                                                                                                                                                                I 1111111111111111 1111111111 11111111111111111111 1111111111IIIII 111111111111111 11111111
                                                          Case 3:18-bk-04194-JAF                      Doc 165-1            Filed 04/07/21            Page 77 of 77
Preliminary Acreage Reporting Form - Effective for the Crop Year                                                                                                 Preliminary Form                                                      Page: 4 of 4
 Policy Number: 2021-FL-084-1149320 Walton Kinney                                                                                                                 Incomplete Data
 Agency: 582755 ELBERT TUCKER INSURANCE INC/ BUNNELL, FL


 CERTIFICATION STATEMENT                                                                    ANTI-REBATING STATEMENT
                                                                                             Applicant/Insured Statement
"I certify, for the crop year indicated , that I have not directly or indirectly received , accepted , or been paid , offered , promised , or given any benefit, including money, goods, or services for which payment is usually
made, rebate , discount, abatement, credit, or reduction of premium , or any other valuable consideration , as an inducement to procure insurance or in exchange for purchasing this insurance policy after it has been
procured . I understand that this prohibition does not include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B)
and 508(d)(3) of the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accurately report any information on this form may
subject me, and any person with a substantial beneficial interest in me, to sanctions, including but not limited to, criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7
U.S.C. §1515(h)) and all other applicable federal statutes."
I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and accurately may result in sanctions under my policy, including but
not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. ~1006 and ~1014; 7 U.S.C. ~1506 ; 31 U.S.C. ~3729, ~3730 and any other applicable federal statutes).To the best of my knowledge, the
Grid ID accurately identifies the location of the insured acreage; and acreage assigned to each Grid ID is accurate.




Walton Kinne
 lnsured's Printed Name                                                                                  Signature                                                                                                                  (Date)
                                                                                                   Agent Statement
"I certify, for the crop year indicated , that I have neither offered nor promised , directly or indirectly, any benefit, including money, goods, or services for which payment is usually made, rebate , discount, credit, reduction
of premium , or any other valuable consideration to this person either as an inducement to procure insurance or in exchange for obtaining insurance after it has been procured . I understand that this prohibition does not
include payment of administrative fees , performance based discounts, and any other payment approved by FCIC that are authorized under sections 508(a)(9)(B) and 508(d)(3) of the Federal Crop Insurance Act (Act)
(7 U.S.C. §§ 1508(a)(9)(B) and 1508(d)(3)). I understand that a false certification or failure to completely and accu rately report any violation may subject me, and all agencies/companies I represent, to sanctions,
including but not limited , to criminal and civil penalties and administrative sanctions in accordance with section 515(h) of the Act (7 USC §1515(h)) and all other applicable federal statutes."
I certify that I am responsible for establishing the approved APH yields that are used to calculate the production guarantees co ntained in this acreage report and that such approved APH yields are correct to the best of
my knowledge.

  ELBERT FRANKLIN TUCKER
 Agent's Printed Name                                                                                    Signature                                                                              (Date)                   (Agent's Code)




(Form M20101)
                                                                                                                                                        I 1111111111111111 1111111111 111111111111111 11111 1111111111IIIII 111111111111111 11111111
